Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.936 Page 1 of 140




Frances C. Bassett, Pro Hac Vice Admission
Jeremy J. Patterson, Pro Hac Vice Admission
Kamran K. Zafar, Pro Hac Vice Admission
FREDERICKS PEEBLES & MORGAN LLP
1900 Plaza Drive
Louisville, CO 80027-2314
Telephone: (303) 673-9600
Facsimile: (303) 673-9155
Email: fbassett@ndnlaw.com
Email: jpatterson@ndnlaw.com
Email: kzafar@ndnlaw.com

J. Preston Stieff (4764)
J. PRESTON STIEFF LAW OFFICES, LLC
110 South Regent Street, Suite 200
Salt Lake City, Utah 84111
Telephone: (801) 366-6002
Email: jps@StieffLaw.com

Attorneys for Plaintiff


                             UNITED STATES DISTRICT COURT
                          DISTRICT OF UTAH, CENTRAL DIVISION



  UTE INDIAN TRIBE OF THE UINTAH &
  OURAY RESERVATION,                                  APPENDIX TO THE
                                                     UTE INDIAN TRIBE’S
                Plaintiff,
                                                VERIFIED MOTION TO RECUSE
        v.

  GREGORY D. MCKEE; T & L
  LIVESTOCK, INC.; MCKEE FARMS,
  INC.; AND GM FERTILIZER, INC.,                Civil Case No. 2:18-cv-00314-CW

                Defendants.                         Judge Clark Waddoups
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.937 Page 2 of 140




                                              TABLE OF CONTENTS

Document                                                                                                               Page

Declaration of Frances C. Bassett, Esq. ......................................................................... 1

Docket entry in Ute Tribe v. Ute Distribution Corp., case number 2:06-cv-557, directing
the Tribe’s counsel to show cause why Judge Waddoups should not sanction the
Tribe’s counsel for filing a motion for reconsideration .................................................. 19

Ute Tribe’s response to Judge Waddoups’ sua sponte order to show cause in case
number 2:06-cv-557 ..................................................................................................... 20

Judge Waddoups ruling on the order to show cause in case number 2:06-cv-557 ...... 38

Excerpts from transcript of TRO hearing in Becker v. Ute Indian Tribe, case number
2:16-cv-958 .................................................................................................................. 39

Tenth Circuit order of 12/30/2016 staying Judge Waddoups’ entry of a preliminary
injunction in case number 2:16-cv-958 ......................................................................... 49

Ute Indian Tribal Court’s Opinion and Order in Ute Indian Tribe of the Uintah and Ouray
Reservation v. Becker, case number CV 16-253 ......................................................... 53

U.S. Department of Justice’s Implicit Bias Training Announcement ............................. 70

“Implicit Bias, A Primer for Courts,” National Center for State Courts, 2009 ................ 74

Implicit Bias Video and Jury Instructions, U.S. District Court for the Western District of
Washington .................................................................................................................. 87

American Bar Association’s Implicit Bias Initiative ....................................................... 88

“Disparities in Discipline: A Look at School Disciplinary Actions for Utah’s American
Indian Students,” May 2015, Public Policy Clinic at the University of Utah S.J. Quinney
College of Law ............................................................................................................. 91

2010 Utah population data, 2010 Census, U.S. Census Bureau ................................ 124

Excerpts from transcript of injunction hearing in Ute Indian Tribe v. Lawrence, case
number 2:16-cv-579 ................................................................................................... 126

Judge Terry Pechota’s website biography .................................................................. 130


                                                               2
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.938 Page 3 of 140




NARF Attorneys Among “The First Thirteen” ............................................................. 132

“Lawyering for Groups: The Case of American Indian Tribal Attorneys,” Kristen A.
Carpenter and Eli Wald, 81 FORDHAM L. REV. 30185 (2013) ...................................... 134




                                                    3
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.939 Page 4 of 140




Frances C. Bassett, Pro Hae Vice Admission
Jeremy J. Patterson, Pro Hae Vice Admission
Kamran K. Zafar, Pro Hae Vice Admission
FREDERICKS PEEBLES & MORGAN LLP
1900 Plaza Drive
Louisville, CO 80027-2314
Telephone: (303) 673-9600
Facsimile: (303) 673-9155/9839
Email: fbassett@ndnlaw.com
Email: jpatterson@ndnlaw.com
Email: kzafar@ndnlaw.com

J. Preston Stieff (4764)
J. PRESTON STIEFF LAW OFFICES, LLC
110 South Regent Street, Suite 200
Salt Lake City, Utah 84111
Telephone: (801) 366-6002
Email: jps@StieffLaw.com

Attorneys for Plaintiff


                             UNITED STATES DISTRICT COURT
                          DISTRICT OF UTAH, CENTRAL DIVISION



  UTE INDIAN TRIBE OF THE UINTAH &
  OURAY RESERVATION,                            DECLARATION IN SUPPORT OF
                                                    UTE INDIAN TRIBE'S
               Plaintiff,                           MOTION TO RECUSE

        V.

  GREGORY D. MCKEE; T & L
  LIVESTOCK, INC.; MCKEE FARMS,                 Civil Case No. 2:18-cv-00314-CW
  INC.; AND GM FERTILIZER, INC.,
                                                    Judge Clark Waddoups
               Defendants.




                                APPENDIX PAGE 1
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.940 Page 5 of 140




    1. I, Frances C. Bassett, make this declaration in support of the Ute Indian Tribe's
Motion to Recuse pursuant to 28 U.S.C. §§ 144 and 455(a). I am familiar with events
described herein in relation to both this case and the four other cases in which the Ute
Indian Tribe has appeared as a litigant before the Hon. Clark Waddoups (Judge
Waddoups).

   2. I have been licensed to practice law since 1980. I am admitted to practice and
am a member in good standing of the state bars of Colorado (attorney reg. no. 11979,
currently active) and New Mexico (attorney reg. no. 2210, currently active). I am also
admitted to practice before the United States Supreme Court, the U.S. Circuit Courts of
Appeal for the Tenth Circuit and the Federal Circuit, federal district courts in Colorado
and New Mexico, and the Ute Indian Tribal Court.

    3. I am a partner in the law firm of Fredericks Peebles & Morgan LLP (FPM), a firm
that specializes in the field of Federal Indian law. Our firm limits its practice to
representing American Indian tribes, tribal entities, and individual Indians. FPM has
served as General Counsel for the Ute Indian Tribe of the Uintah and Ouray Reservation
since 2009. Before coming to work for FPM, I was an Assistant Attorney General and a
Special Assistant Attorney General for the State of New Mexico. Before that, I worked in
private practice in New Mexico, and as a staff attorney for both the Colorado Court of
Appeals and the New Mexico Court of Appeals.

  4. Over the past nine years, the Tribe has appeared as a litigant before Judge
Waddoups in four other cases in the U.S. District Court for the District of Utah:

    (1) Ute Indian Tribe of the Uintah and Ouray Reservation v. Ute Distribution Corp.,
        case number 2:06-cv-557;

    (2) Bonnet v. Harvest (US) Holdings, Inc., case number 2:1 O-cv-217;

    (3) Ute Indian Tribe of the Uintah and Ouray Reservation v. Lawrence, case number
        2: 16-cv-579; and

    (4) Becker v. Ute Indian Tribe of the Uintah and Ouray Reservation, case number
        2:16-cv-958.

I was an attorney of record for the Tribe in each of these cases.

     5. Judge Waddoups ruled against the Ute Tribe in all of these cases. Further, as
detailed below, in each case Judge Waddoups took actions that the Ute Tribe and its
attorneys believe to be inconsistent with the actions of a fair and impartial jurist. The
Tribe asks the Court to take judicial notice of the pleadings and other materials that are



                                            2

                              APPENDIX PAGE 2
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.941 Page 6 of 140




 contained in the judicial records of the U.S. District Court of Utah in the above-listed
 cases. 1

                    Ute Tribe v. Ute Distribution Corp. - 2:06-cv-557

    6. The Ute Distribution Corporation (UDC) was organized and operates as a non-
profit corporation under the Utah Nonprofit Corporation Act, UTAH CODE ANN. §§ 16-6a-
101 - 1419. The Ute Tribe owns approximate twenty percent (20%) of the stock in the
UDC. In 2006, the UDC amended the articles of incorporation to disenfranchise the Ute
Tribe and any shareholder "directly or indirectly" affiliated with the Tribe. The
amendments to the UDC articles prohibit members of the Ute Tribe or anyone "directly or
indirectly" affiliated with the Tribe from being "nominated, voted upon, or eligible to serve"
on the UDC Board of Directors. The amendments also (1) eliminated the ability of UDC
shareholders to propose corporate business, and (it) entrenched the existing UDC
directors by severely limiting the grounds for a director's removal.

    7. The Ute Tribe sued to invalidate the amendments. The Tribe moved for summary
judgment on grounds, inter alia, that UTAH CODE ANN. § 16-6a-1004(2) mandated a class
vote on the amendments and that the amendments were unreasonable as a matter of
law. The applicable statute under the Utah Nonprofit Corporation Act had been adopted
by the Utah Legislature nearly verbatim from the Revised Model Nonprofit Corporation
Code. The Tribe's motion for summary judgment relied on the Official Comments to the
Model Code, together with two cases that were on point and that construed the same
statutory provision adopted from the Model Code, Howe v. Washington Land Yacht
Harbor, Inc., 459 P.2d 798, 802, 805 (Wash. 1969); Lake Arrowhead Chalets Timeshare
Owners Assn. v. Lake Arrowhead Chalets Owners Assn., 59 Cal. Rptr. 2d 875 (Cal. Ct.
App. 1996). Tribe's Supporting Memorandum, ECF 118-2, pp. 13-17.

    8. The UDC moved for summary judgment on other grounds. The UDC asserted that
"the UDC is a unique corporation, one that was created and decreed by Congress for a
specified purpose, which purpose is inconsistent with the participation in management'
of any shareholders directly or indirectly affiliated with the Ute Tribe. UDC's Supporting
Memorandum, ECF 117, p. iv. The UDC's statement was unfounded and misleading-
the UDC was not "created" by the U.S. Congress and there is no federal statute or
regulation which states that the UDC has a "specified purpose" that is "inconsistent" with
the Ute Tribe's participation in the corporate management of the UDC. Indeed, the UDC
motion and supporting memorandum did not cite a single statute or legal precedent that
supported the UDC's assertion.




1See, e.g., United States v. Ahidley, 486 F.3d 1184, 1192 n.5 (10th Cir. 2007) (federal courts
may take judicial notice of matters contained in their own files and records).

                                              3

                                APPENDIX PAGE 3
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.942 Page 7 of 140




    9. At oral argument, the Tribe's attorneys were astonished and taken aback by Judge
Waddoups' conduct. The Judge sua sponte began making legal arguments on behalf of
the UDC, and-without prior notice to the Tribe-Judge Waddoups required the Tribe to
address the application of legal principles and precedents that the UDC had not raised in
its pleadings and memoranda.

   10. Judge Waddoups granted summay judgment in favor of the UDC. He did so by
upholding the amendments under the doctrine of corporate loyalty-a theory that had not
been advanced by the UDC or briefed by either party. Memorandum Decision and Order,
ECF 135, pp. 9-13. Furthermore, Judge Waddoups' decision relied on four cases that
had not been cited by either party, and that were not even mentioned at oral argument.

   11. The Tribe filed a motion asking Judge Waddoups to reconsider the ruling. ECF
138.

    12. Judge Waddoups denied the Tribe's motion for reconsideration. But Judge
Waddoups then went beyond merely denying reconsideration. Judge Waddoups sua
sponte ordered the Tribe's counsel to show cause why counsel should not be sanctioned
for seeking reconsideration:

       [T]he court hereby DENIES Plaintiff's motion to reconsider and orders
       Plaintiff's counsel under Fed. R. Civ. P. 11 (c)(3) to show cause why they
       should not be sanctioned and ordered to pay Defendants' costs regarding
       this motion, pursuant to 11 (b)(1 )-(3). Counsel is to respond accordingly
       within ten days of this order.

ECF 145, p. 5.

    13. The Tribe's 20-page response was filed ten days later. The response stated,
inter alia:

       A Rule 59(e) motion is proper when, as here, a trial court has decided a
       case on grounds "outside the adversarial issues presented to the court by
       the parties." United States v. Ibarra, 920 F.2d 702, 706 n.3 (10th Cir. 1990),
       rev'd on other grounds, 502 U.S. 1 (1991 ).

       ****
       Under Tenth Circuit precedent a Rule 59(e) motion is also proper when a
       court has "misapprehended the facts, a party's position, or the controlling
       law." Servants of Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000).

ECF 146, pp. 2-3.



                                             4

                               APPENDIX PAGE 4
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.943 Page 8 of 140




    14. Four days later Judge Waddoups entered an order finding that "although the
 motion to reconsider was not well-founded, it was well-intentioned." No sanctions were
 imposed. ECF 147.

   15. The Tribe's undersigned counsel has practiced law for thirty-eight (38) years and
has litigated cases before state and federal courts in Colorado, New Mexico, and Utah,
as well as the U.S. District Court for the District of Columbia and the Federal Court of
Claims. Not once in thirty-eight years has any other court ever-before or since-sua
sponte ordered counsel to show cause why she should not be sanctioned simply for filing
a motion to reconsider.


                  Bonnet v. Harvest (US) Holdings, Inc. - 2:10-cv-217

    16. Robert C. Bonnet, an individual, and Bobby Bonnet Land Services, a sole
proprietorship (Bonnet), filed suit against Harvest (US) Holdings, Inc., Branta Exploration
& Production, LLC, Ute Energy LLC (Defendants) and various other individuals, alleging
the defendants had tortiously interfered with Bonnet's contract with the Ute Tribe. The
Tribe was not a party to the suit.

    17. Before conducting discovery on any named defendant, Bonnet served the Tribe
with a subpoena duces tecum that sought production of broad categories of internal tribal
records and documents. The Tribe filed a timely motion to quash the subpoena,
contending, inter alia, that tribal sovereign immunity immunized the Tribe from compelled
compliance with the subpoena. ECF 33 and 34.

    18. Judge Waddoups denied the Tribe's motion to quash the subpoena. Ruling and
Order, ECF 56. On appeal, the Tenth Circuit reversed Judge Waddoups' ruling. Bonnet
v. Harvest (US) Holdings, Inc., 741 F.3d 1155 (10th Cir. 2014).

     Ute Tribe v. Lawrence - 2: 16-cv-579 and Becker v. Ute Tribe - 2: 16-cv-958

    19. Ute Tribe v. Lawrence (Lawrence), and Becker v. Ute Tribe (Becker) are
companion cases. Lynn D. Becker was employed by the Ute Tribe inside the boundaries
of the Uintah and Ouray Reservation for several years. The parties are in litigation, the
Tribe suing Becker in the Ute Indian Tribal Court, Becker suing the Tribe in a Utah state
district court. Because the "equitable jurisdiction" under 28 U.S.C. § 1331 has been
repeatedly "employed to police the boundaries between state and tribal authority," 2 the
dispute between Becker and the Tribe is also before this federal court in these two cases.



2Ute Indian Tribe of the Uintah and Ouray Reservation v. Lawrence, 875 F.3d 539, 543 (10th Cir.
2017).

                                               5

                                APPENDIX PAGE 5
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.944 Page 9 of 140




     20. The Tribe contends Judge Waddoups' rulings against the Ute Tribe in both cases
 is the result of implicit, or explicit, racial bias and other hostility towards the Ute Tribe.

   21. Studies conducted by legal scholars show that judges harbor the same kinds of
implicit biases as other people, and that a judge's biases can affect his or her judgment
and treatment of litigants. E.g., Jeffrety J. Rachlinski et. al., Does Unconscious Racial
Bias Affect Trial Judges?, 84 NOTRE DAME L. REV. 1195, 1205-08 (2009). In bench trials,
implicit bias can affect the judge's fact-finding and legal analysis, and even the ultimate
disposition of the case. Scholars also report that a judge's implicit bias can influence the
outcome of the trial in more subtle ways, such as a judge's rulings on procedural matters
and the admissibility of evidence. Id.

    22. The Tribe and its attorneys believe Judge Waddoups' bias against the Ute Tribe
is evident, as enumberated above, in (1) his fact-finding and legal analyses, (it) his
comments and disparate treatment of the Ute Tribe and the Tribe's evidence, and (iit) his
judicial rulings against the Tribe in both Lawrence and Becker. 3 Judge Waddoups has
demonstrated bias against the Tribe in rulings large and small, both procedural and
substantive.

    23. One stunning example of Judge Waddoups' unequal treatment of the Ute Tribe
is his handling of the parties' respective motions for injunctive relief in Lawrence and
Becker.

   24. As detailed infra, Judge Waddoups acted with unseemly haste in granting Becker
a TRO and Preliminary Injunction in 2: 16-cv-958. In stark contrast, Judge Waddoups
acted with unseemly delay-and initially in defiance of the Tenth Circuit-in refusing to
even conduct a hearing on the Tribe's emergency motions for injunctive relief in 2:16-cv-
579.

    25. Supreme Court and Tenth Circuit precedents mandate that federal district courts
must stay their hand and not enjoin suits in Indian tribal courts until the tribal court suit is
completed, i.e., until there has been an "exhaustion" of tribal court remedies. 4 Judge
Waddoups, however, has not once, but twice, disregarded the Supreme Court and Tenth
Circuit precedents requiring the exhaustion of tribal court proceedings.

   26. On 9/14/2016, at 9:07 a.m., Becker filed a complaint and motion for TRO and a
preliminary injunction in 16-cv-00958, seeking to enjoin the Tribe's pending suit against


3 Ute Indian Tribe of the Uintah and Ouray Reservation v. Lawrence, 312 F. Supp. 3d 1219 (D.
Utah 2018) (Lawrence); Becker v. Ute Indian Tribe of the Uintah and Ouray Reservation, 311 F.
Supp. 3d 1284 (D. Utah 2018) (Becke().
4 E.g., Iowa Mut. Ins. Co. v. LaPlante, 480 U.S. 9, 14, 15, 17 (1987); Norton v. Ute Indian Tribe,

862 F.3d 1236 (10th Cir. 2017).

                                                6

                                 APPENDIX PAGE 6
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.945 Page 10 of 140




 him in the Ute Indian Tribal Court. Becker did not challenge the Tribal Court's subject-
 matter jurisdiction but, instead, asked Judge Waddoups to enjoin the Tribal Court suit on
 grounds of comity. By 1:23 p.m. that same day, 9/14/2016, Judge Waddoups had
 scheduled a TRO hearing for later that same afternoon. By 4:56 p.m. that day, Judge
 Waddoups had issued a TRO to enjoin the Tribe's suit against Becker in the Tribal Court.
 As shown by the hearing transcript, Judge Waddoups was aggressively adversarial and
 combative in his exchanges with the Tribe's attorney. Judge Waddoups peppered the
 Tribe's counsel with frequent interruptions and challenges to the Tribe's legal
 arguments-behavior suggesting that Judge Waddoups had predetermined the outcome.
 After granting the TRO within less than 1 hour's time, the following colloquy occurred
 between Judge Waddoups and the Tribe's attorney, Jeffery Rasmussen:

      Judge Waddoups: [T]he Court will order that the [TRO] ruling take effect
                      immediately, and no further action ought to be taken by the
                      [Tribe] to advance the litigation in the Tribal Court.

      Tribe's Attorney:     Your Honor, we have a couple of questions.

      Judge Waddoups: There's a question of security. Mr. Isom, or I want to hear from
                      both sides as to whether there is a reason to require the issuance
                      of a bond.

      Tribe's Attorney:     Yes, Your Honor, there certainly is. This is a gross affront to the
                            Tribe's sovereign authority and the Tribal Court's sovereign
                            authority, and it is unjustified. And that if we are to prevail on the
                            appeal of this decision, which we fully expect we would do, there
                            will be substantial damage to the Tribe in the interim. And now we
                            are talking about hundreds of hours of attorney time, but we are
                            also talking about a court that does not have the authority to do it,
                            enjoining another court, but yet, allowing the [Becker] state court
                            action to proceed. And so this court is putting its thumbs on the
                            scales and allowing the state court action to proceed but stopping
                            the tribal court action from proceeding when that is an issue of
                            comity. So-

      Judge Waddoups:       Let me make one point very clear, Mr. Rasmussen. I specifically
                            did not enjoin the Tribal Court. I only enjoined the [Tribe] from
                            taking any actions before the Tribal Court until this issue is fully
                            resolved. 5

    27. Two weeks later to the day, Judge Waddoups entered a preliminary injunction
 enjoining the suit in Tribal Court. ECF 49. On appeal, the Tenth Circuit granted the

 5   Appendix 42, excerpt from transcript of TRO hearing in case no. 2:16-cv-958.

                                                  7

                                    APPENDIX PAGE 7
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.946 Page 11 of 140




 Tribe's motion to stay Judge Waddoups' preliminary injunction. ECF 66. The Tenth
 Circuit later reversed the preliminary injunction, finding that Becker had not shown a
 substantial likelihood of success on the merits. Becker v. Ute Indian Tribe of the Uintah
 and Ouray Reservation, 868 F.3d 1199, 1204 (10th Cir. 2017).

    28. The mandate in Becker issued on 12/21/2017. On January 5, 2017, Becker
 renewed his motion for a preliminary injunction, submitting only slightly more evidence
 than what he had submitted in 2016. ECF 70. Judge Waddoups once again issued a
 preliminary injunction, enjoining the Tribal Court suit-once again without allowing for an
 exhaustion of tribal court remedies. ECF 148. The Tribe has appealed the ruling to the
 Tenth Circuit, appeal number 18-4072. As part of the appeal, the Tribe is also asking the
 Tenth Circuit to disqualify Judge Waddoups and to reassign the case to a different district
 court judge on remand.

     29. The Tribe filed suit against Becker in case no. 2:16-cv-579 in order to enjoin
 Becker's state court suit against the Tribe for lack of state court jurisdiction. The case
 was initially assigned to the Honorable Robert J. Shelby. Judge Shelby dismissed the
 Tribe's complaint for lack of federal question jurisdiction under 28 U.S.C. § 1331. On
 appeal, the Tenth Circuit reversed the dismissal, holding that federal question jurisdiction
 exists under 28 U.S.C. §§ 1331 and 1362 to rule on the Tribe's claims. Lawrence, 875
 F.3d at 540, 543. Following the Tenth Circuit mandate, Judge Shelby recused himself
 and the case was later assigned to Judge Waddoups. ECF 50 and 51.

     30. The Tenth Circuit mandate in Lawrence issued on November 29, 2017. ECF 49.
 Because Mr. Becker's state court suit against the Tribe had continued in the interim while
 Lawrence and Becker were on appeal, a jury trial was set to begin on February 26, 2018
 in the state court suit. Accordingly, on December 6, 2017, the Tribe filed the following
 motions in 2: 16-cv-579:
        a) Plaintiffs' Expedited Motion for Summary Judgment and for Interim and
           Permanent Injunctions on Grounds of Federal Preemption, Infringement on
           Tribal Sovereignty, and Lack of Subject Matter Jurisdiction, ECF 52;
        b) Plaintiffs' Expedited Motion for Summary Judgment and for Interim and
           Permanent Injunctions on Grounds of Illegality Under Federal and Tribal Law,
           Infringement on Tribal Sovereignty, and Federal Preemption, ECF 53;
       c) Plaintiffs' Verified Emergency and Expedited Motion for Injunctive Relief - a
          Temporary Restraining Order and/or Preliminary Injunction and a Permanent
          Injunction Entered Under Fed. R. Civ. P. 56, ECF 54; and
       d) Plaintiffs' Verified Motion to Expedite Briefing and Rulings on the Ute Tribe's
          Motions for a Temporary Restraining Order and Preliminary Injunction, ECF 57.


                                              8

                                APPENDIX PAGE 8
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.947 Page 12 of 140




    31. Federal law mandates that a district court "shall expedite ... any action for
 temporary or preliminary injunctive relief." 28 U.S.C. § 1657. Judge Waddoups, however,
 ignored that directive.

     32. In the first week after the Tribe filed its motions for an emergency TRO, the Tribe's
 attorneys attempted on three separate occasions to schedule a TRO hearing. Each time
 the Tribe's counsel contacted Judge Waddoups' chambers, counsel was advised that
 Judge Waddoups had not yet "decided what to do" about the Tribe's injunction motions.

     33. A week after the Tribe's emergency TRO motion was filed, Judge Waddoups
 issued an order establishing a one-month briefing schedule for the parties to brief the
 question of whether the Court "has supplemental jurisdiction under 28 U.S.C. § 1367 and
 if so, whether the court should decline to exercise supplemental jurisdiction under
 subsection (c)." ECF 58. Judge Waddoups' order was quite frankly nonsensical given
 the Tenth Circuit's express ruling in Lawrence that there is federal question jurisdiction
 under 28 U.S.C. §§ 1331 and 1362 for Judge Waddoups to rule on the Tribe's claims for
 both declaratory judgment and injunctive relief. Lawrence, 875 F.3d at 540, 543.

     34. After responding to the district court's order, ECF 59, the Tribe filed a request for
 hearing on its pending summary judgment and injunction motions. ECF 60. Then, on
 January 5, 2015-after neither Judge Lawrence nor Mr. Becker had filed timely
 oppositions to either (1) the Tribe's summary judgment motions, or (it) the Tribe's motions
 for interim and permanent injunctive relief-the Tribe filed a "Request to Submit for
 Decision," as permitted by the District of Utah's Local Rules, DUCivR56-1 (f). ECF 65.

     35. At a hearing on January 17, 2018, Judge Waddoups was once again aggressively
 adversarial and combative in his exchanges with the Tribe's attorney. At the conclusion
 of the hearing, Judge Waddoups orally ruled from the bench and entered a minute order
 that essentially, for all practical purposes, purported to reverse the Tenth Circuit's
 jurisdictional rulings in Lawrence. Alternatively, Judge Waddoups denied the Tribe's
 emergency motion for interim injunctive relief. ECF 70. The Tribe immediately appealed
 the ruling and asked the Tenth Circuit to issue an emergency injunction.

    36. On February 16, 2018, the Tenth Circuit ordered Judge Waddoups to conduct a
 hearing on the Tribe's motions for injunctive relief:

       [T]he district court shall exercise its original jurisdiction in accord with the
       mandate in our decision in Ute Indian Tribe v. Lawrence, 875 F.3d 539 (10th
       Cir. 2017), and decide the Tribe's request for injunctive relief against the
       state court proceedings. The district court should obtain briefs from the
       parties and conduct proceedings on the Tribe's request for injunctive relief
       forthwith, including holding an evidentiary hearing, if necessary.

 ECF 81.

                                              9

                                APPENDIX PAGE 9
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.948 Page 13 of 140




     37. In response to the Tenth Circuit order, Judge Waddoups initially issued an order
 stating that he did not understand the Tenth Circuit's directive. ECF 83. The next day,
 Judge Waddoups vacated that order. ECF 84. Thereafter, Judge Waddoups scheduled
 an evidentiary hearing on February 28, 2018. ECF 87.

     38. At the hearing on 2/28/2018, the Tribe presented testimony from two expert
 witnesses. The Tribe also relied on the deposition testimony and declarations of four
 additional expert witnesses and additional lay witnesses whose testimony was in the court
 record as part of the Tribe's pending summary judgment motions. 6 The Tribe's
 opponents-Mr. Becker and Judge Barry Lawrence-presented no witnesses.

     39. On 4/30/2018, Judge Waddoups entered an 83-page Memorandum Decision and
 Order denying the Tribe's request for injunctive relief. ECF 136. Judge Waddoups
 rejected the testimony of all six of the Tribe's expert witnesses on the ground that their
 expert testimony was nothing more than "legal argument." ECF 136, p. 44. 7 He did so
 notwithstanding that two of the Tribe's six experts are not attorneys, and therefore, as
 non-lawyers, there was no basis for summarily rejecting their testimony as "legal
 argument."

    40. To rule against the Tribe in 2:16-cv-579, Judge Waddoups had to effectively
 "rewrite" both a federal statute and a state statute, Public Law 280 ("PL 280"), 25 U.S.C.
 § 1326 and UTAH CODE ANN. § 9-9-202, to include terms that were never enacted by the
 U.S. Congress or the Utah Legislature. 8

    41. Judge Waddoups "judicially rewrote" 25 U.S.C. § 1326 to insert an alternative
 method of supplying the tribal consent that is mandated by § 1326, as that statute was
 enacted by Congress. Judge Waddoups' judicially amendment of§ 1326 is indicated by
 the language highlighted in yellow below:

        State jurisdiction acquired pursuant to this subchapter with respect to
        criminal offenses or civil causes of action, or with respect to both, shall be

 6 The Tribe's expert witnesses included (I) Pilar Thomas, Esq., former Deputy Solicitor for Indian
 Affairs at the U. S. Department of Interior, and former Deputy Director of the Office of Indian
 Energy Policy and Programs at the U. S. Department of Energy; (ii) Kevin Gambrell, former
 Regional Director of the Federal Indian Minerals Office, U.S. Department of Interior; (iit) Michael
 Wozniak, Esq., an oil-and-gas attorney; (iv) Robert J. Miller, professor of law at the Sandra Day
 O'Connor College of Law at Arizona State University; (v) Alexander Skibine, professor of law at
 the University of Utah S. J. Quinney College of Law; and (vt) Ronald L. Seigneur, Seigneur
 Gustafson LLP, a Certified Public Accountant.
 7 Lawrence, 312 F. Supp. 3d at 1247.
 8 The Tribe asks the Court to take judicial notice of the Tribe's briefs to the Tenth Circuit in Ute
 Indian Tribe v. Lawrence, appeal number 18-4013, which is available through Pacer at
 https://pacer.login.uscourts.gov/ (last visited on 10/8/2018).

                                                 10

                                  APPENDIX PAGE 10
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.949 Page 14 of 140




        applicable in Indian country only where (t) an Indian tribe has waived
        sovereign immunity, or (it) the enrolled Indians within the affected area of
        such Indian country accept such jurisdiction by a majority vote of the adult
        Indians voting at a special election held for that purpose. The Secretary of
        the Interior shall call such special election under such rules and regulations
        as he may prescribe, when requested to do so by the tribal council or other
        governing body, or by 20 per centum of such enrolled adults.

 Judge Waddoups then "judicially rewrote" the Utah analogue to 25 U.S.C. § 1326 to make
 the same revision, as indicated in the yellow highlighting below:

        State jurisdiction acquired ... pursuant to this chapter ... shall be applicable
        in Indian country only where (t) an Indian tribe has waived sovereign
        immunity, or (it) the enrolled Indians residing with the affected area of the
        Indian country accept state jurisdiction ... by a majority vote of the adult
        Indians voting at a special election held for that purpose.

     42. Judge Waddoups then ruled that the waiver of sovereign immunity and choice of
 law clauses under Mr. Becker's contract with the Tribe were the practical equivalent of
 tribal consent to state court jurisdiction under 25 U.S.C. § 1326 and Utah Code Ann. § 9-
 9-202, as he had judicially rewritten those two statutes. 9

     43. By this time, however, the Ute Indian Tribal Court had already invalidated both
 the Becker contract and the Tribe's purported waiver of sovereign immunity, ruling that
 the Tribal council's action in approving the Becker contract was illegal and ultra vires in
 violation of proscriptions contained in the Tribe's constitution, federal corporate charter,
 and tribal Code. ECF 108 and 108-1, 2: 16-cv-579.

     44. Neither the U.S. Constitution nor any act of Congress authorizes federal judges
 to adjudicate issues of tribal law. 10 Nonetheless, Judge Waddoups ignored that constraint
 on his judicial powers and ruled-in direct contravention of the Ute Indian Tribal Court's
 ruling-that both the Becker contract and the Tribe's purported waiver of sovereign
 immunity are legal under the Tribe's tribal law. 11




 9  See ECF 136, p. 81, 2:16-cv-579 ("[T]he state court has subject matter jurisdiction over the
 parties' claims because Utah accepted the federal government's offer of jurisdiction in 25 U.S.C.
 § 1322(a), because the Tribe selectively waived its sovereign immunity ... under tribal law."
 10 "[N]either, under the Constitution or the laws of Congress, do the Federal courts have

 jurisdiction of tribal laws or regulations." Native American Church v. Navajo Tribal Council, 272
 F.2d 131, 135 (10th Cir. 1959).
 11 See ECF 136, pp. 62-81, 2:16-cv-579.



                                                11

                                 APPENDIX PAGE 11
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.950 Page 15 of 140




       Judge Waddoups' Unfounded and Unfair Criticisms of the Tribal Court's

           American Indian Judge and the Tribe's American Indian Attorneys

    45. Judge Waddoups' 83-page slip opinion in Lawrence contains multiple
 unnecessary and baseless criticisms of the Ute Indian Tribal Court Judge and the Tribe's
 two female attorneys, all three of whom are American Indians. Tribal Court Judge Terry
 Pechota is an enrolled member of the Rosebud Sioux Tribe; tribal attorney Frances C.
 Bassett is an enrolled member of the Cherokee Nation; and tribal attorney Thomasina
 Real Bird is an enrolled member of the Yankton Sioux Tribe.

     46. Tribal Judge Terry Pechota is a former U. S. Attorney for the State of South
 Dakota, and is among the first thirteen American Indian attorneys to have argued before
 the U.S. Supreme Court. 12 Kristen A. Carpenter and Eli Wald, Lawyering for Groups: The
 Case of American Indian Tribal Attorneys, 81 FORDHAM L. REV. 3085, 3107 (2013) .13

     47. This declaration will describe herein some, though not all, of Judge Waddoups'
 unnecessary and baseless criticisms of Judge Pechota and the Ute Tribe's American
 Indian attorneys in his decision in Lawrence.

     48. Judge Waddoups denied comity to Judge Pechota's summary judgment rulings
 on grounds that fail to withstand scrutiny. For instance, without citation to any authority,
 Judge Waddoups asserted that Tribal Court Judge Pechota erred in deciding the issue of
 tribal court jurisdiction based on the Tribe's 2013 jurisdiction ordinance:

        [T]he February 28 [tribal court] Opinion is silent on the fact that Ordinance
        13-010 was not enacted until March 27, 2013 .... [record cite omitted] While
        Ordinance 13-010 could be relevant if the issue was whether the Tribal
        Court has jurisdiction over a contract with a non-Indian that arose after
        March 27, 2013, the [tribal court] Opinion does not mention that Ordinance
        87-04 governed between November 16, 1987 and March 27, 2013-which
        includes the time period when Becker worked for the Tribe and the
        Independent Contractor Agreement was executed. [record cite omitted]1 4




 12 App. 130-31
          _ _ . The Tribe asks the Court to take judicial notice of Judge Pechota's website ,
 http://pechotalawrc.com/, (last visited on 10/9/2018), and NARF Attorneys Among 'The First
 Thirteen," available on the website for the Native American                            Rights Fund,
 https://www. narf .orq/nari-attorneys-among-the-first-thirteen/ (last visited on 10/9/2018).
 13 App. _134
            _ . Available at http://scholar.law.colorado .edu/articles/95 (last visited on 10/9/2018).
 14 ECF 136, 2:16-cv-579, p. 34; Lawrence, 312 F. Supp. 3d at 1241.


                                                  12

                                  APPENDIX PAGE 12
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.951 Page 16 of 140




     49. Judge Waddoups was wrong on both the facts and the law. 15 The reason why
 the February 28 [tribal court] Opinion was silent on Ordinance 13-010 was because the
 Tribal Court had already considered, and rejected, Mr. Becker's challenge to the
 application of Ordinance 13-010. Judge Waddoups was also incorrect on the law. It is
 well established that amendments to jurisdictional statutes are procedural, not
 substantive. Therefore, Ordinance 13-010, enacted on 3/27/2013 was fully applicable to
 the Tribe's suit against Becker, which was not filed until August 18, 2016-more than
 three years after the Tribe enacted Ordinance 13-010 on 3/27/2013. See, e.g., Andrus v.
 Charlestone Stone Products Co., 436 U.S. 604 (1978) (enactment of jurisdictional statute
 applied to pending case); Andrus v. Charlestone Stone Products Co., 436 U.S. 604 (1978)
 (amendment of jurisdictional statute applied to pending case); Smith v. Putnam, 250 F.
 Supp. 1017 (D. Colorado 1965) (1965 amendment to state's long-arm statute applied to
 accident that occurred prior to the 1965 amendment).

     50. Judge Waddoups' published decision in Lawrence criticizes the Tribe's attorneys
 as follows:

      "[l]t has been difficult for the court to rule, on an expedited basis, on a motion
      supported by over 5,000 pages of generally dense materials without a frank
      and straightforward explanation of how the materials support the requested
      relief. The court has had to scour the dockets of the three other cases for
      explanations that counsel for the tribal parties, in particular, did not offer here-
      even when expressly asked to do so at oral argument and despite it being their
      burden to do so on a motion for preliminary injunction. Finally, key pages in
      dispositive documents happen to be missing from the tribal parties' appendix. 16

     51. Each of the foregoing criticisms-all directed at the Tribe's American Indian
 attorneys-is unwarranted to the mind of the Tribe and its attorneys. Significantly,
 nowhere in Judge Waddoups' decision is there any similar criticism of the Tribe's non-
 Indian adversaries and their attorneys. I will address each of Judge Waddoups' criticisms
 in turn.

    52. The Tribe's motions for injunctive relief in 2:16-cv-579 were filed on December 7,
 2017. ECF nos. 52, 53, 54 and 57. The Tribe made clear that it sought expedited
 consideration solely on the TRO component of the motions. Then, for the next 71 days,
 Judge Waddoups refused to even consider (nor presumably read), or rule on the Tribe's
 motions, until after he was ordered to do so by the Tenth Circuit on February 16, 2018.
 ECF 81. Thereafter, on the Tribe's motion, Judge Waddoups entered a TRO pending an
 evidentiary hearing scheduled for February 28, 2018. ECF - 85.

 15 Parenthetically, the question of applicability of Ordinance 13-01 O was a question of tribal law,
 beyond the reach of Judge Waddoups' constitutional authority under Article Ill. U.S. CONST. ART.
 Ill,§ 2, cl. 1. Native American Church v. Navajo Tribal Council, 272 F.2d at 135.
 16 ECF 136, 2:16-cv-579, pp. 44-45; Lawrence, 312 F. Supp. 3d at 1247-48.


                                                  13

                                  APPENDIX PAGE 13
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.952 Page 17 of 140




    53. At the hearing on 2/28/2018, attorneys for all parties stipulated to the TRO
 remaining in effect until Judge Waddoups had considered and processed the evidentiary
 materials. The parties' stipulation to a continuation of the TRO was noted in Judge
 Waddoups' minute entry for the hearing:

        The court ordered and the parties agreed that the temporary restraining
        order enjoining the state court action would be extended in place until the
        court can issue its written opinion .... The court reserved the right to request
        additional briefing. ECF 106.

     54. Given the parties' stipulation, there was no need for Judge Waddoups to expedite
 his decision and ruling. Nor did Judge Waddoups avail himself of the opportunity to
 request additional briefing from the parties.

     55. Judge Waddoups' complaint about "key pages in dispositive documents' being
 missing is especially misleading. The Tribe believed that the only dispositive document
 in 2:16-cv-579 was the Independent Contractor Agreement between the Tribe and Mr.
 Becker. In the estimation of the Tribe's attorneys, additional documents-related to oil-
 and-gas transactions that Becker had negotiated during his work for the Tribe-were
 merely "background materials." To avoid a voluminous record, the Tribe attached only
 excerpts from those documents, however, the Tribe offered to produce a complete
 copy of any document requested by Judge Waddoups:

        To avoid an unduly voluminous appendix, some of the exhibits (commercial
        instruments that pertain to Ute Energy LLC and Ute Energy Holdings LLC),
        are limited to excerpts from the instruments. If [the] Court wishes to review
        a complete copy of any commercial instrument that is included in a
        condensed form in the appendix, Plaintiffs [the Tribe] are happy to provide
        the Court with a complete copy of that instrument. ECF 53, p. 1.

    56. Therefore, Judge Waddoups' complaint of "key pages in dispositive documents'
 being missing is both unfounded and egregiously unfair to the Tribe's attorneys.

                  Judge Waddoups' Improper Use of Judicial Notice

    57. In the Memorandum Decision and Order in 2:16-cv-579, Judge Waddoups sua
 sponte took judicial notice of unproven allegations contained in a complaint filed in a
 wholly unrelated lawsuit to which the Tribe is not a party, Newfield Prod. Co. v. Crescent
 Point Energy U.S. Corp., 2:17-cv-1064-a case that was assigned to Judge Waddoups.
 (Newfield case) ECF 136, p. 43 n.33. Lawrence, 311 F. Supp. 3d at 1247 n.33.

   58. Judge Waddoups's extended discursive flowing from his judicial notice of the
 Newfield case offers valuable insight into Judge Waddoups' profound bias against the


                                              14

                               APPENDIX PAGE 14
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.953 Page 18 of 140




 Ute Tribe.      Judge Waddoup's discursive-contained within footnote 33-runs to 387
 words.

     59. In it, Judge Waddoups stated that the unproven a/legations in the Newfield
 complaint "do not give the court confidence in the tribal parties' assertions that the oil and
 gas ventures begun in the transactions at issue in this action were a failure." ECF 136,
 p. 43 n.33 (emphasis added). This statement is troubling on multiple grounds.

     60. First, the only "transaction at issue" in 2:16-cv-579 was the legality of the contract
 between Becker and the Ute Tribe. No issue was presented as to the oil/gas transactions
 to which Ute Energy LLC was a party.

     61. Secondly, the only attribution Judge Waddoups' cited as the source of the "tribal
 parties' assertions' was the Tribe's Expedited Motion for Summary Judgment and for
 Interim and Permanent Injunctions on Grounds of Illegality under Federal and Tribal law,
 Infringement on Tribal Sovereignty, and Federal Preemption, ECF 53. However, nowhere
 in that motion did the Tribe claim that transactions to which Ute Energy LLC was a party
 were a "failure."

     62. Third, Rule 201 (b)(2) of the Federal Rules of Evidence restricts the scope of
 information that can be judicially noticed. Judicial notice is limited to "facts" whose
 accuracy is "not subject to reasonable dispute," that is, where the accuracy of the facts
 "can be accurately and readily determined from sources whose accuracy cannot
 reasonably be questioned." It is axiomatic that unproven allegations contained in a
 complaint in a lawsuit to which the Tribe is not a party are not "facts" that are properly
 subject to judicial notice under Evidence Rule 201 (b)(2).

    63. Therefore, in footnote 33 in Lawrence, Judge Waddoups improperly took notice
 of materials that are not properly subject to judicial notice. He did so for the stated
 purpose of questioning, and thus, undermining, the credibility of the Ute Indian Tribe in a
 court decision that Judge Waddoups purposefully drafted for publication.

     64. In footnote 37, ECF 136, Judge Waddoups stated that Becker's contract and
 other transactional documents had been drafted by the Tribe's former attorneys, the
 Colorado law firm of Davis Graham & Stubbs. Judge Waddoups then added that, "[t]his
 is an experienced law firm that specializes in Indian law and oil and gas law." That
 statement exceeded the scope of permissible judicial notice under Evidence Rule
 201 (b)(1) because judicial notice is limited to facts "generally known within the trial court's
 territorial jurisdiction." David Graham & Stubbs is a law firm located in Colorado-beyond
 the territorial scope of facts within Judge Waddoups' purview. 17



 17   See the Davis Graham & Stubbs website, https://www.dgslaw.com/ (last visited on 10/8/2018).

                                                 15

                                  APPENDIX PAGE 15
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.954 Page 19 of 140




          Judge Waddoups’ Apparent Aversion to the term “Federal Indian Law”

   65. In 1942, the United States Department of Interior published a book captioned
 Handbook of Federal Indian Law.”18 The book was authored by legal scholar Felix S.
 Cohen, who explained that the field of Federal Indian law is defined by:

           … the legal questions that are involved in a case. Where such questions
           turn upon rights, privileges, powers, or immunities of an Indian or an Indian
           tribe or an administrative agency set up to deal with Indian affairs, or where
           governing rules of law are affected by the fact that a place is under Indian
           ownership or devoted to Indian use, the case that presents such questions
           belongs within the confines of [Federal Indian law].19

    66. The Handbook of Federal Indian Law has been continually updated and revised,
 and is quoted frequently by the United States Supreme Court and a host of lower federal
 and state courts; the Handbook is recognized as the preeminent reference on Federal
 Indian law.

     67. Judge Waddoups appears to be averse to recognizing Federal Indian law as a
 distinct field of law, as the following colloquy with the Tribe’s counsel at the 2/28/2018
 hearing in Lawrence, 2:16-cv-579, indicates:

         Judge Waddoups         So [25 U.S.C.] § 177 really becomes irrelevant because
                                there is no contention that there is a treaty or some other
                                act other than the specific acts you have referred to?

         Tribe’s Counsel        I think the way that our experts have explained it to us,
                                their understanding is that if [federal] approval was not
                                required under IMDA [Indian Mineral Development Act],
                                Mr. Becker’s contract would be subject to § 177.

         Judge Waddoups         That is your legal experts.

         Tribe’s Counsel        Indian law experts, yes, Your Honor.

         Judge Waddoups        Yeah. But it wouldn’t be a question of Indian Law,
                               it would be a question of federal law.




 18   Felix S. Cohen, Handbook of Federal Indian Law (1st ed. 1942).
 19   Id. at 1.

                                                 16

                                   APPENDIX PAGE 16
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.955 Page 20 of 140




        Tribe’s Counsel         Dealing with Indians, yes. Federal law dealing with
                                Indians.20

                   Judge Waddoups’ Curious Inaction on the Tribe’s
                        Motion for Default Judgment in this case

    68. The Tribe’s complaint in this case was filed on April 17, 2018, and the case was
 assigned to Judge Waddoups. ECF 2.

      69. Defendants were served with process on May 8, 2018, making their response to
 the complaint due on May 29, 2018. Fed.R.Civ.P. 12(a)(1)(A)(1). Defendants failed to
 file a timely response, or to seek an extension of time for doing so.

    70. On June 4, 2018, the Tribe made application for entry of a default judgment
 supported by a requisite affidavit. ECF 18. Rule 55(a) of the Federal Rules of Civil
 Procedure states:

        When a party against whom a judgment for affirmative relief is sought has
        failed to plead or otherwise defend, and that failure is shown by affidavit or
        otherwise, the clerk must enter the party’s default. (underscore added)

     71. No entry of default, or default judgment, was made upon the Tribe’s proper
 application. The Tribe’s attorney called the Court Clerk’s Office several times to inquire
 into the status of the default application. Each time the Clerk’s Office advised the Tribe’s
 attorneys that the default application had been submitted to Judge Waddoups.

    72. On July 10, 2017, Defendants filed an untimely answer to the Tribe’s complaint.
 ECF 20. In doing so, Defendants did not file either (i) a motion for leave to file an untimely
 answer, or (ii) a response to the Tribe’s application for default judgment.

    73. On August 15, 2018, the Court Clerk’s Office entered an order denying the Tribe’s
 application for default judgment. The order states that “there is no prejudice to [the Tribe]
 as a result of the delay.” However, the record is utterly devoid of any factual support for
 the Clerk’s statement that “there is no prejudice to [the Tribe] as a result of the delay.”




 20Appendix 129, excerpt from transcript from the 2/28/2018 injunction hearing in case no. 2:16-
 cv-579.

                                               17

                                APPENDIX PAGE 17
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.956 Page 21 of 140




        Pursuant to 28 U.S.C. § 1746, I hereby declare under penalty of perjury that the

 foregoing is true and correct to the best of my knowledge and belief.

        Executed this 9th day of October, 2018.




                                          Frances C. Bassett




                                            18

                              APPENDIX PAGE 18
        Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.957 Page 22 of 140

Frances Bassett

From:                           utd_enotice@utd.uscourts.gov
Sent:                           Thursday, November 04, 2010 4:14 PM
To:                             ecf_notice@utd .uscourts.gov
Subject:                        Activity in Case 2:06-cv-00557-CW Ute Indian Tribe of the Uintah and Ouray Reservation
                                et al v. Ute Distribution Corporation et al Order on Motion to Alter Judgment



This is an automatic e-mail message generated by the CM/ECF system. If you need assistance, call the
Help Desk at (801) 524-6851.
***NOTE TO PUBLIC ACCESS USERS*** There is no charge for viewing opinions.

                                        Electronic Case Filing System

                                                 District of Utah

Notice of Electronic Filing

The following transaction was entered on 11/4/2010 at 4: 14 PM MDT and filed on 11/4/2010
                    Ute Indian Tribe of the Uintah and Ouray Reservation et al v. Ute Distribution
Case Name:
                    Corporation et al
Case Number:        2:06-cv-005 57-CW
Filer:
WARNING: CASE CLOSED on 03/25/2010
Document
                    145
Number:

Docket Text:
MEMORANDUM DECISION denying [137] Motion to Alter Judgment/ Reconsiderand ordered
Plaintiff's counsel under Fed. R. Civ. P 11 (c)(3) to show cause why they should not be
sanctioned and ordered to pay Defendant's costs regarding this motion, pursuant to 11 (b)(1 )-
(3). Counsel is to respond accordingly within ten days of this order. Signed by Judge Clark
Waddoups on 11/4/2010. (jtj)


2:06-cv-00557-CW Notice has been electronically mailed to:

Shawn E. Draney intakeclerk@scmlaw.com, sdraney @scmlaw .com

J. Preston Stieff jpslaw@ qwestoffice.net

Max D. Wheeler intakeclerk @scmlaw .com, mdw@scmlaw.com

Camille N. Johnson cjohnson@scmlaw.com, intakeclerk@scmlaw.com

Judith D. Wolferts intakeclerk@scmlaw.com, jdw@scmlaw.com

Thomas W. Fredericks tfredericks@ndnlaw.com, mdouville@ndnlaw.com

                                                         1

                                        APPENDIX PAGE 19
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.958 Page 23 of 140
         Case 2:06-cv-00557-CW Document 146         Filed 11/12/10 Page 1 of 20




  Thomas W. Fredericks (Pro Hae Vice Admission)
  Frances C. Bassett (Pro Hae Vice Admission)
  Todd K. Gravelle (Pro Hae Vice Admission)
  Carla J. Hoke (Pro Hae Vice Admission)
  FREDERICKS PEEBLES & MORGAN LLP
  1900 Plaza Drive
  Louisville , CO 80027
  Telephone: 303-673-9600
  Fax: 303-673-9155
  Email : tfredericks@ndnlaw.com
          fbassett@ndnlaw.com
          tgravelle@ndnlaw.com
          choke@ndnlaw.com

  J . Preston Stieff, Bar No. 4764
  J. PRESTON STIEFF LAW OFFICES
  136 East South Temple , Ste . 2400
  Salt Lake City, UT 84111
  Telephone: (801) 366-6002
  Fax: (801) 366-6007
  Email : jpslaw@gwestoffice .net

                   IN THE UNITED STATES DISTRICT COURT
                    DISTRICT OF UTAH, CENTRAL DIVISION
  UTE INDIAN TRIBE OF THE UINTAH
  AND OURAY RESERVATION,

               Plaintiff,                         PLAINTIFF UTE INDIAN TRIBE'S
                                                  RESPONSE TO THE COURT'S
  V.                                              ORDER TO SHOW CAUSE

  UTE DISTRIBUTION CORPORATION and
  UTE DISTRIBUTtON CORPORATION
  BOARD OF DIRECTOR MEMBERS LOIS
  LAROSE , CHARLES DENVER, LYNN                   Civil Case No. 2:06-cv-557-CW-DN
  MCLURE, PALA NELSON and REBECCA
  CURRY, in their individual and official         District Judge Clark Waddoups
  capacities,                                     Magistrate Judge David Nuffer

               Defendants.




                             APPENDIX PAGE 20
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.959 Page 24 of 140
          Case 2:06-cv-00557-CW Document 146 Filed 11/12/10 Page 2 of 20




         The Plaintiff Ute Indian Tribe of the Uintah and Ouray Reservation ("Ute Tribe or

  the Tribe") respectfully responds to the Court's order to show cause issued on

  November 4, 2010. Doc.145.

                             SUMMARY OF THE RESPONSE

         The Tribe, through its undersigned counsel, acted in good faith in seeking a

  reconsideration of the court's Memorandum Decision and Order of March 12, 2010.

  The Tribe's motion for reconsideration was not filed for any improper purpose, and the

  grounds on which the Tribe sought reconsideration were not objectively frivolous or

  unreasonable. Therefore, sanctions are not warranted under Rule 11.

  I.    THE TRIBE ACTED IN GOOD FAITH IN SEEKING RECONSIDERATION AND
        THE GROUNDS ON WHICH IT SOUGHT RECONSIDERATION ARE WELL
        WITHIN ESTABLISHED PARAMETERS FOR MOTIONS TO RECONSIDER.

        Rule 59(e) authorizes a motion to alter or amend a judgment after its entry.

  Although reconsideration of a judgment is an extraordinary remedy, appellate courts

  also emphasize that 59(e) motions are an efficient mechanism for correcting an

  otherwise erroneous judgment without resort to the appellate process. E.g., Oivane v.

  Krull Elec. Co., 194 F.3d 845, 848 (7th Cir. 1999); Clipper Exxpress v. Rocky Min. Motor

  Tariff Bureau, Inc., 690 F.2d 1240 (9th Cir. 1982). See generally 11 CHARLES ALAN

  WRIGHT, ARTHUR R. MILLER & MARY KAY KANE, FEDERAL PRACTICE AND

  PROCEDURE§ 2810.1 (2d ed.).

        A Rule 59(e) motion is proper when, as here, a trial court has decided a case on

  grounds "outside the adversarial issues presented to the court by the parties." United

  States of America v. Ibarra, 920 F.2d 702, 706 n 3 (10th Cir. 1990), rev'd on other

                                             2



                              APPENDIX PAGE 21
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.960 Page 25 of 140
          Case 2:06-cv-00557-CW Document 146 Filed 11/12/10 Page 3 of 20




   grounds, 502 U.S. 1 (1991); Gregg v. Am. Quasar Petroleum Co., 840 F. Supp. 1394,

   1401 (D. Colo. 1993).

         Under Tenth Circuit precedent a Rule 59(e) motion is also proper when a court

  has "misapprehended the facts, a party's position, or the controlling law." Servants of

  Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000), see also Mantle Ranches, Inc.

  v. U.S. Park Service, 950 F. Supp. 299, 302 (D. Colo. 1997).

          The Tribe sought reconsideration of the court's Memorandum Decision largely

  because the decision upheld the validity of Amendment Three on grounds other than

  the adversarial issues advanced by the parties .. In addition, the Tribe's motion was

  premised on what the Tribe perceived to be (1) the court's reliance on disputed issues of

  material fact; (i1) the court's misapprehension of applicable statutes, and (iii) the court's

  apparent overlooking of analogous case law and legal analyses that might have

  materially influenced the judgment. Each of these grounds is well-established and a

  legitimate basis for reconsideration under Rule 59(e).

          A. 59(e) Motions Are Proper When the Court Has Decided the Case
                Outside the Adversarial Issues Presented by the Parties

         A 59(e) motion is proper when a court has decided the case on grounds "outside

  the adversarial issues presented to the Court by the parties." United States of America

  v. Ibarra, 920 F.2d at 706 n 3.

         Here, the court upheld the validity of Amendment Three under the doctrine of

  corporate loyalty. Doc. 135, pp. 9-15. However, neither of the parties had litigated the

  validity of Amendment Three on this ground under either of the cross-motions for

  summary judgment. Further, in deciding the case on this basis, the court relied on legal

                                               3



                                APPENDIX PAGE 22
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.961 Page 26 of 140
          Case 2:06-cv-00557-CW Document 146 Filed 11/12/10 Page 4 of 20




   authorities that were never cited to the court by either party. The only opportunity the

   Ute Tribe had to respond to this new issue-and these new legal authorities-was in a

  motion to reconsider. 1 It is axiomatic that notice and an opportunity to be heard are the

  most basic requisites of procedural due process.

          "The Federal Rules of Civil Procedure are designed to further the due process of

   law that the Constitution guarantees." Nelson v. Adams USA, Inc., 529 U.S. 460, 465

  (2000).     Here, the court never notified the Tribe of the court's intent to validate

  Amendment Three under the doctrine of corporate loyalty and on the basis of the legal

  authorities cited in the court's Memorandum Decision and Order. Doc. 135, pp. 9-15.

  Under the proposed amendments to Fed. R. Civ. P. 56, 2 courts on summary judgment

  motions will be required to provide notice "and a reasonable time to respond" if the court

  intends to grant summary judgment on grounds other than those advanced by the

  parties.    While this rule was not in effect on March 10, 2010, when the court's

  Memorandum Decision and Order was entered, nonetheless the amendment suggests

  a recognition on the part of the Advisory Committee on Civil Rules that basic due




  1 Although this ground was not specifically mentioned in the Tribe's motion to reconsider, undersigned
  counsel has reviewed the summary judgment pleadings in order to place the arguments the Tribe's
  attorneys made in the motion to reconsider in proper context. Undersigned counsel states that upon
  receiving the Memorandum Decision and Order, Doc. 135, the Tribe's attorneys were surprised to see
  the basis on which the court had validated Amendment Three, and were also surprised to see the
  authority cited by the court in that portion of the Decision. Undersigned counsel verified that neither
  party litigated the validity of Amendment Three under the doctrine of corporate loyalty; the first time
  the Tribe's counsel saw the cases cited by the court was in the Memorandum Decision and Order; and
  undersigned counsel received no notice the court intended to resolve the validity of Amendment Three
  on this basis.
  2 The amendments to Rule 56 will become effective December 1, 2010, absent contrary Congressional

  action.

                                                    4



                                   APPENDIX PAGE 23
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.962 Page 27 of 140
             Case 2:06-cv-00557-CW Document 146              Filed 11/12/10 Page 5 of20




   process requires that parties be afforded notice and an opportunity to be heard when a

   court intends to grant summary judgment on grounds not advanced by the parties.

         In this case, none of the cases cited by the court in the Memorandum Decision

   addressed the core adversarial issue the Tribe had advanced in its summary judgment

  motion-which was whether Article Three could be amended without conducting a class

  vote on the amendment pursuant to UTAH CODE ANN.§ 16-6a-1004. See Doc. 138,

  pp. 6-7.

         The Tribe's motion to reconsider this portion of the court's decision was made in

  good faith. Good faith existed because the Tribe never had a meaningful opportunity as

  contemplated under the proposed revisions to Rule 56, proposed Fed. R. Civ. P. 56(f),

  to address the cases relied upon by the court or the court's invocation of the doctrine of

  corporate loyalty to validate Amendment Three. United States of America v. Ibarra, 920

  F.2d at 706 n 3; Gregg v. Am. Quasar Petroleum Co., 840 F. Supp. at 1401; proposed

  Fed.R.Civ.P. 56(f); Nelson v. Adams USA, Inc., 529 U.S. at 465.

             B.   59(e) Motions Are Proper When Summary Judgment is Entered
                  Notwithstanding the Existence of Disputed Issues of Fact

         A 59(e) motion is proper when a court has granted summary judgment despite

  the existence of disputed issues of material fact. A case in point is Motor Vehicle Mfrs.

  Ass'n of the U. S., Inc. v. N. Y. State Dept. of Environmental Conservation, 831 F. Supp.

  57 (N.D.N.Y. 1993), aff'd in part, rev'd in part on other grounds, 17 F.3d 521 (2nd. Cir.

  1994). On a motion to reconsider in Motor Vehicle Mfrs., the court agreed that disputed

  issues of fact precluded summary judgment, and the court conceded that the court had

  misperceived the factual dispute in its original ruling:

                                                5



                                APPENDIX PAGE 24
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.963 Page 28 of 140
          Case 2:06-cv-00557-CW Document 146 Filed 11/12/10 Page 6 of 20




         Having reviewed the papers submitted on the original cross-motions for
         summary judgment, the Court finds that this earlier ruling was in error.
         Affidavits submitted by Defendants' experts disputed the conclusions
         reached by Plaintiffs' experts as to the degree and nature of the effects
         which higher levels of sulfur would have on the emission control systems.
         Although the Court has earlier ruled that the degree of such effect is
         irrelevant, on reconsideration the Court finds that the nature and degree
         of this effect are significant to, and indeed controlling factors in, a
         determination on count two of the complaint. Therefore, because there
         are material questions of fact remaining on count two of the complaint
         which cannot be resolved on motions for summary judgment, both
         Defendants' and Plaintiffs' motions for summary judgment should have
         been denied. (emphasis in original)

  Motor Vehicle Mfrs. Ass'n, 831 F. Supp. at 61.

         Here, in upholding the validity of Amendment Three under the doctrine of

  corporate loyalty, the court's Memorandum Decision rested on the existence of

  "conflicts of interest between the Ute Tribe and the UDC." Doc. 135, p. 13. Although

  the Tribe presented contrary evidence, and although the Tribe disputed the UDC's

  allegations of "inherent" and irreconcilable conflicts, the court found that "the UOC has

  presented substantial evidence supporting a rational concern that there have been and

  continue to be conflicts of interest between the Ute Tribe and the UOC." Doc. 135, p. 13

  (emphasis added). The court's use of the word "substantial" suggested to the Tribe that

  the court had weighed the evidence, and it is not the role of a court to weigh the

  evidence on a motion for summary judgment. True v. United States, 190 F.3d 1165,

  1176 (10th Cir. 1999).

        Summary judgment is also improper when the resolution of a legal issue turns on

  questions of a party's mental state, motivation, good or bad faith. See generally 1OB

  CHARLES ALAN WRIGHT, ARTHUR R. MILLER & MARY KAY KANE, FEDERAL


                                             6



                              APPENDIX PAGE 25
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.964 Page 29 of 140
          Case 2:06-cv-00557-CW Document 146 Filed 11/12/10 Page 7 of20




   PRACTICE AND PROCEDURE § 2730 (2d ed.). Here there was conflicting evidence and

   conflicting inferences to be drawn on the issue of whether the conflicts between the

  Tribe and the UDC-as alleged by the UDC-were "ongoing and serious"-as found by

  the court, Doc. 135, p. 7-or whether the conflicting interests were situational and

  passing, as presented by the Tribe.       In turn, the nature, extent, and degree of the

  conflicting interests-and the circumstances giving rise to specific conflicts-would

  obviously determine whether the UDC's concerns were "rationaf'-as found by the

  court, Doc. 135, p. 13-or whether the UDC's concerns were contrived, exaggerated, or

  irrational. See, e.g., Motor Vehicle Mfrs. Ass'n, 831 F. Supp. at 61 (where there is a

  dispute in the evidence concerning the nature, degree, and severity of a condition, the

  disputed evidence presents a question of material fact for the jury's resolution).

         The Tribe had no reasonable opportunity to address questions such as these in

  relation to the legal doctrine of corporate loyalty because, as explained above, the Tribe

  did not anticipate that the court would enter summary judgment on a legal theory not

  advanced by either party.

         The Tribe's motion to reconsider this portion of the court's decision was made in

  good faith. Good faith existed because the Tribe never had a meaningful opportunity to

  address the evidence produced by the parties as that evidence related to the doctrine of

  corporate loyalty and, in turn, whether the doctrine of corporate loyalty provided a legal

  basis for validating Amendment Three. United States of America v. Ibarra, 920 F.2d at

  706 n 3; Gregg v. Am. Quasar Petroleum Co., 840 F. Supp. at 1401; proposed

  Fed.R.Civ.P. 56(f); Nelson v. Adams USA, Inc., 529 U.S. at 465.


                                               7



                               APPENDIX PAGE 26
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.965 Page 30 of 140
          Case 2:06-cv-00557-CW Document 146 Filed 11/12/10 Page 8 of 20




                   C. 59(e) Motions Are Proper to Correct Legal Error

         A 59(e) motion is proper when a judgment is premised upon a misapprehension

   of applicable law. See, e.g., Servants of Paraclete v. Does, 204 F.3d at 1012; Pelt v.

   Utah, 611 F. Supp.2d 1267, 1276-1277 (D. Utah 2009); Walker v. McCaughtry, 72 F.

   Supp.2d 1025, 1034 (E.D. Wis. 1999).

         Sometimes the applicable law is not clear.           Other times a case involves

  questions of first impression, as the instant case does. In such cases 59(e) motions are

  clearly appropriate as illustrated by the case of Atlantic States Legal Foundation, Inc. v.

  Krag Bros., Inc., 841 F. Supp. 51 (N.D.N.Y. 1993). The Tribe cites to Atlantic States

  because of the obvious parallels between Atlantic States and the case at bar. Both

  cases involved cross-motions for summary judgment. And both cases required the trial

  court to interpret a controlling statute as a matter of first impression. In the case at bar

  the court was required to interpret UTAH CODE ANN. §§ 16-6a-102(8)(a) and 16-6a-

  1004 for the first time; in Atlantic States the court was required to interpret provisions of

  the Clean Water Act as a matter of first impression.

         The trial court in Atlantic States originally entered summary judgment in favor of

  the defendant on the ground that the plaintiffs lacked standing. The plaintiffs sought

  reconsideration, challenging not only the trial court's ruling on standing, but-like the

  Ute Tribe here-the Atlantic States plaintiffs went further, arguing that summary

  judgment should have been entered in their favor, instead of the defendant's favor. The

  trial court granted the plaintiffs' 59(e) motion on both grounds.       The court not only

  reversed its ruling on standing, but also vacated the summary judgment in the


                                               8



                               APPENDIX PAGE 27
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.966 Page 31 of 140
          Case 2:06-cv-00557-CW Document 146 Filed 11/12/10 Page 9 of 20




   defendant's favor, and instead entered partial summary judgment in favor of the

   plaintiffs. The court did so after reevaluating its legal analysis:

          Based upon a clearer understanding of ... [applicable statutes], the court
          now finds that it was error to rule that plaintiffs' .injuries are not fairly
          traceable to the defendant's allegedly unlawful conduct. . . .
          Reconsideration is warranted where, as here, a party demonstrates that
          the earlier ruling was premised upon a misunderstanding of a relevant
          regulatory scheme.

  Atlantic States Legal Foundation, Inc., 841 F. Supp. at 55. Like the plaintiffs in Atlantic

  States, the Ute Tribe here requested reconsideration of the court's interpretation of a

  regulatory statute, UTAH CODE ANN. § 16-6a-1004. The Tribe did so believing the

  court's statutory construction was based on a misapprehension of the statutory

  language and applicable law.          This is an established and legitimate ground for

  reconsideration. Id. The substance of the Tribe's reconsideration motion is discussed

  more fully under Section D below.

   D. 59(e) Motions are Proper if the Court Has Overlooked Material Matters or Law

          Motions under Rule 59(e) are also proper if a court has overlooked applicable

  law or considerations that could have materially influenced the court's decision had they

  not been overlooked . A case in point is Motor Vehicle Mfrs. Ass'n of the U. S., Inc. v.

  N. Y. State Dept. of Environmental Conservation, 831 F. Supp. 57, cited under Section B

  above. The Tribe cites Motor Vehicle Mfrs. because of the obvious parallels between

  Motor Vehicle Mfrs. and the case at bar. Like both Atlantic States and the case here,

  Motor Vehicle Mfrs. is a case in which the parties had filed cross-motions for summary

  judgment.



                                                 9



                                 APPENDIX PAGE 28
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.967 Page 32 of 140
         Case 2:06-cv-00557-CW Document 146 Filed 11/12/10 Page 10 of 20




            The court in Motor Vehicle Mfrs. originally granted partial summary judgment in

  favor of the plaintiffs on some counts, and partial summary judgment in favor of the

  defendants on other counts. The defendants filed a motion to reconsider the partial

  summary judgment in the plaintiffs' favor under four of the counts. The Motor Vehicle

  court methodically evaluated reconsideration under each of the four separate counts,

  and then modified its judgment on two of the four counts. Motor Vehicle Mfrs. Ass'n v.

  N. Y., 831 F. Supp. at 61-66.

            As the Tribe did here, the defendants in Motor Vehicle Mfrs. argued for

  reconsideration on grounds, inter alia, that the court had misapprehended the governing

  statute, which in Motor Vehicle was the Clean Air Act and its implementing regulations.

  Id. at 62. In discussing the defendants' arguments for reconsideration, the court said:

            The matter now being raised by Defendants, although not squarely
            presented on the cross-motions for summary judgment, was one not fully
            considered by the Court in its original decision, and in retrospect would
            have materially altered the prior decision.

  Id. at 63.

            Another apposite case is Ciena Corp. v. Garvis Corp., 352 F. Supp.2d 526 (D.

  Delaware 2005). The plaintiff in Ciena asked the court to reconsider its evaluation of

  the facts on grounds, inter alia, that one of the defendant's legal defenses had "no

  merit."      Id. at 528.   The Ciena court granted reconsideration based on the court's

  admission that the court had indeed misapprehended the legal effect of various actions

  taken by the defendant. Id. at 528-29.




                                               10



                                  APPENDIX PAGE 29
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.968 Page 33 of 140
         Case 2:06-cv-00557-CW Document 146 Filed 11/12/10 Page 11 of20




          Similarly, in Walker v. McCaughtry, 72 F. Supp.2d at 1035, the district court

   granted a motion to reconsider on grounds the court had not "appreciated" the

   significance of controlling precedent the movant had earlier argued to the court.

         As pertinent here, the Tribe sought reconsideration based, inter a/ia, on what the

  Tribe perceived to be the court's misapprehension of the legal effect of the UDC

   amendments, and the court's apparent overlooking-or failure to appreciate-entire

  segments of the Tribe's legal memorandum and supporting authorities.

         The Tribe's motion advanced four separate, alternative legal grounds for

  summary judgment:

         1) that the amended UDC Articles of Incorporation were invalid as a matter of

             law because the amendments were not adopted in a class election as

             statutorily mandated under UTAH CODE ANN.§ 16-6a-1004, see Doc. 118-

             2, pp. 13-17;

         2) that the amendments were invalid as a matter of law because they denied the

             Tribe of its right to vote and participate in corporate governance, and thereby

             unlawfully entrenched the existing Board of Directors, see Doc. 118-2, pp. 18-

             19;

         3) that the amendment of the director qualifications was unreasonable as a

             matter of law, see Doc. 118-2, pp. 20-22; and

         4) that the defendants violated their fiduciary duties as corporate directors by

             initiating and implementing the amendments to the Articles, see Doc. 118-2,

             pp. 18-19.


                                              11


                               APPENDIX PAGE 30
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.969 Page 34 of 140
         Case 2:06-cv-00557-CW Document 146            Filed 11/12/10 Page 12 of 20




   The first two grounds are discussed separately below.

             1. The Tribe's Argument that Utah Law Mandated a Class Vote

         In support of its argument that UTAH CODE ANN. § 16-6-a-1004 mandated a

  class vote on the amendments, the Tribe's memorandum in support of summary

  judgment cited the following legal authorities:

         (1) the Revised Model Nonprofit Corporation Act (1987), and the Official

  Comments to the Model Act;

         (ii) 2 WILLIAM M. FLETCHER, FLETCHER CYCLOPEDIA OF THE LAW OF

  PRIVATE CORPORATIONS§ 283 (perm. ed. rev. vol. 2006);

         (iii) Lake Arrowhead Chalets Timeshare Owners Assn. v. Lake Arrowhead

  Chalets Owners Ass'n., 51 Cal. App.4th 1403, 59 Cal. Rptr.2d 875 (Cal. Ct. App. 1996)

  (holding that amendment which gave timeshare and condominium owners different

  voting rights created two separate classes and was invalid for lack of class voting);

         (iv) Howe v. Washington Land Yacht Harbor, Inc., 459 P.2d 798, 802, 805

  (Wash. 1969) (differences in voting rights afforded lessees and non-lessees "created

  two classes of membership").

         (v) Durkin v. National Bank of Olyphant, 772 F.2d 55, 59 (3rd Cir. 1985) ("the

  unadorned right to cast a ballot ... is meaningless without the right to participate in

  selecting the contestants");

         (vi) AHi Metna/1, L.P. v. J.C. Nichols Company, 891 F.Supp. 1352, 1358

  (W.D. Mo. 1995) ("the rights to nominate director candidates and propose business are

  integral components of a shareholder's right to vote"); and


                                              12



                                 APPENDIX PAGE 31
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.970 Page 35 of 140
         Case 2:06-cv-00557-CW Document 146 Filed 11 /12/1 O Page 13 of 20




         (vit) Smith v. Koerber, 352 F. Supp. 591,595 (D. Md. 1972), aff'd479 F.2d 1043

  (4th Cir. 1973) (a shareholder's right to vote "for the directors ... is a valuable and

  vested property right .... one of the most important rights incident to stock ownership").

  Doc.118-2, pp.13-17.

         The Tribe's legal argument on this point encompassed five (5) pages of its brief-

  in-chief. Doc. 118-2, pp. 13-17. The court's rejection of this argument consisted of one

  paragraph in its Memorandum Decision and Order. Doc. 135, pp. 14-15. The court's

  paragraph did not distinguish the Tribe's legal authorities. Nor did the court's decision

  cite any countervailing or opposing legal authorities.     In pertinent part, the court's

  decision read:

        The U DC articles create a single class of stock. All shareholders enjoy
        the same right to vote on all issues. The UDC does not present a situation
        where the corporate structure includes different classes, such as common
        and preferred shares. In such a case the Utah statute precludes one
        class of shareholders from voting on changes to the corporate structure ..
        . . (emphasis added)

  Doc. 135, pp. 14-15. The court therefore construed§ 16-6a-1004 as limited in scope to

  corporations in which there exist multiple classes of stock "such as common and

  preferred shares."   Id.   The Tribe sought reconsideration on grounds that the court

  misapprehended the express language and intent and scope of 16-6a-1004. Doc. 138,

  pp. 5, 8-10. The Tribe sought to show that 16-6a-1004 contains no language limiting

  the statute to corporations in which there exist multiple classes of stock. Doc. 138, pp.

  8-9. The Tribe noted the court's characterization of separate classes under 16-6a-1004

  as possibly including classes of "common and preferred shares." Doc. 135, p. 14. The

  Tribe suggested a misapprehension of the statute based, inter alia, on the fact that

                                             13


                               APPENDIX PAGE 32
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.971 Page 36 of 140
         Case 2:06-cv-00557-CW Document 146 Filed 11/12/10 Page 14 of 20




  typically preferred shares are non-voting shares that generally would not be voted under

  § 16-6a-1004. As authority, the Tribe cited to FLETCHER CYCLOPEDIA OF THE LAW

  OF PRIVATE CORPORATIONS§ 5086 (perm. ed. rev. vol. 2006). Doc. 138, p. 9.

         The Tribe's motion to reconsider this portion of the court's decision was made in

  good faith.    Good faith existed based on what the Tribe perceived to be the court's

  overlooking, or misapprehension, of the legal authority cited by the Tribe on this point,

  Doc. 118-2, pp. 13-17.      In addition, or alternatively, good faith existed based on the

  omission from the court's Memorandum Decision and Order of any legal authority that

  opposed or contravened the Tribe's legal authority on this point.            Under these

  circumstances the Tribe could-and did-infer that the court had overlooked applicable

  law and/or considerations that might have materially influenced the court's decision if

  they had not been overlooked. Motor Vehicle Mfrs. Ass'n. v. N. Y., 831 F. Supp. at 63.

  The Tribe also inferred that the court had misapprehended the intent and scope of§ 16-

  6a-1004.      These are established and legitimate grounds for a 59(e) motion to

  reconsider. Id.; Walker v. McCaughtry, 72 F. Supp.2d at 1035; Atlantic States Legal

  Foundation, Inc., 841 F. Supp. at 55; see Servants of Paraclete v. Does, 204 F.3d at

  1012 (a motion to reconsider is proper if the court has "misapprehended the facts, a

  party's position, or the controlling law").

         2. The Tribe's Argument that the Amendments Divested the Tribe of its
         Franchise and Unlawfully Entrenched the Existing Board of Directors

         In support of its argument that the amendments disenfranchised the Tribe and

  entrenched the existing UDC Board of Directors, the Tribe's memorandum in support of

  summary judgment cited the following legal authorities:

                                                14


                                 APPENDIX PAGE 33
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.972 Page 37 of 140
         Case 2:06-cv-00557-CW Document 146 Filed 11/12/10 Page 15 of20




            (t) 12B WILLIAM M. FLETCHER, FLETCHER CYCLOPEDIA OF THE LAW OF

   PRIVATE CORPORATIONS§ 5754 (perm. ed. rev. vol. 2000);

            (it) AHi Metnall, L.P. v. J.C. Nichols Company, 891 F.Supp. at 1358 ("the rights to

   nominate director candidates and propose business are integral components of a

   shareholder's right to vote");

            (iit) MM Companies, Inc. v. Liquid Audio, Inc., 813 A.2d 1118, 1126, 1132 (Del.

  2003) (enjoining the amendment of corporate bylaws because the "primary purpose" of

  the amendment was to "impede" and "interfere" with the shareholders' ability "to

  effectively exercise their voting rights");

            (iv) Holly Sugar Corp. v. Buchsbaum, 1981 WL 1708 *7 (D. Colo. 1981)

  (enjoining a directors election because corporate management was "improperly

  employing the corporate machinery and by-Jaws to the advantage of incumbent

  management"); and

            (v) Schnell v. Chris-Craft Industries, 285 A.2d 437, 439 (Del. 1971) (same as

  Holly).

            The Tribe's legal argument under this ground encompassed two (2) pages of its

  brief-in-chief, Doc. 118-2, pp. 18-19. The court's rejection of this argument consisted of

  one paragraph in its Memorandum Decision and Order.                That paragraph read in

  pertinent part:

            [T]he amendment does not limit or prescribe the rights of the Ute Tribe
            any differently than any other shareholder. The Ute Tribe continues to
            have the same right to nominate and vote as every other stockholder.
            Requiring persons nominated by any shareholder to meet qualifications
            does not disenfranchise those shareholders who do not meet the
            requirements.

                                                15


                                    APPENDIX PAGE 34
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.973 Page 38 of 140
         Case 2:06-cv-00557-CW Document 146 Filed 11/12/10 Page 16 of 20




   Doc. 135, pp. 13-14.      The court's paragraph did not distinguish the Tribe's legal

   authorities.   Nor did the court's decision cite any opposing or countervailing legal

   authorities.    The Tribe requested reconsideration on the ground that the court

  misapprehended the standard by which disenfranchisement must be evaluated. The

  Tribe's motion suggested the standard employed by the court involved a "false

  equivalency." Doc. 138, pp. 9-11. The Tribe argued that the standard employed by the

  court failed properly to assess the legal impact of Amendment Three by not evaluating

  the pre-amendment franchise rights of the Tribe, its tribal members, and affiliated

  individuals, as compared to the severe restriction on those shareholders' post-

  amendment franchise rights under the amendment. Because this consideration is one

  that could have materially influenced the court's decision, it was a legitimate ground for

  a 59(e) motion to reconsider. E.g., Motor Vehicle Mfrs. Ass'n. v. N. Y., 831 F. Supp. at

  63.

          The Tribe's motion to reconsider this portion of the court's decision was made in

  good faith.     Good faith existed based on what the Tribe perceived to be the court's

  overlooking, or misapprehension, of the legal authority cited by the Tribe on this point,

  Doc. 118-2, pp. 18-19.     In addition, or alternatively, good faith.existed based on the

  omission from the court's Memorandum Decision and Order of any legal authority that

  opposed or contravened the Tribe's legal authority on this point.           Under these

  circumstances the Tribe could-and did-infer that the court had overlooked applicable

  law and/or considerations that might have materially influenced the court's decision had

  they not been overlooked. E.g., Motor Vehicle Mfrs. Ass'n. v. N. Y., 831 F. Supp. at 63.


                                              16


                                APPENDIX PAGE 35
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.974 Page 39 of 140
         Case 2:06-cv-00557-CW Document 146 Filed 11/12/10 Page 17 of20




   The Tribe also inferred that the court had misapprehended the proper standard for

   evaluating disenfranchisement.    These are established and legitimate grounds for a

   59(e) motion to reconsider. Id.; Pelt v. Utah, 611 F. Supp.2d at 1276-1277; Walker v.

   McCaughtry, 72 F. Supp.2d at 1035; Atlantic States Legal Foundation, Inc., 841 F.

   Supp. at 55; see Servants of Paraclete v. Does, 204 F.3d at 1012.

     II.     THE TRIBE AND ITS COUNSEL SHOULD NOT BE SANCTIONED UNDER
                                 FEDERAL RULE 11

           A court may impose sanctions under Rule 11 if a party presents a pleading to the

   court for any improper purpose, or that, to the best of the party's knowledge, is not well

  grounded in fact, or warranted by existing law or a good faith argument for the

  extension, modification, or reversal of existing law.    Fed. R. Civ. P. 11 (b); Coffey v.

  Healthtrust, Inc., 1 F.3d 1101, 1104 (10th Cir. 1993).

           Applying this standard to the Tribe's motion for reconsideration, the test is

  whether the Tribe acted with any improper purpose and whether the Tribe had a good

  faith basis for seeking reconsideration of the Memorandum Decision and Order. The

  Tribe did not file its motion for reconsideration out of any improper purpose. Further,

  the Tribe articulated above what it believes was a good faith basis for the motion, and

  the Tribe has cited legal authority for each basis on which reconsideration was

  requested.

           The Tribe's attorneys understand that a good faith belief in the merit of an

  argument is not sufficient; the attorney's belief must also accord with what a reasonable,

  competent attorney would believe under the circumstances.          White v. Gen. Motors

  Corp., Inc., 908 F.2d 675, 680 (10th Cir. 1990). Therefore, on each of the grounds that

                                              17


                                APPENDIX PAGE 36
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.975 Page 40 of 140
          Case 2:06-cv-00557-CW Document 146          Filed 11/12/10 Page 19 of 20




   was not filed for any improper purpose, and the grounds on which the Tribe sought

   reconsideration were not objectively frivolous .      Reasonable attorneys in similar

   circumstances have filed motions to reconsider on the grounds sought by the Tribe 's

   attorneys here.    For these reasons , the Tribe's counsel believes sanctions are not

  warranted under Rule 11 .



          Respectfully submitted this 12th day of November, 2010 .



   FREDERICKS PEEBLES & MORGAN                        J . PRESTON STIEFF LAW OFFICES
   LLP
                                                      J. Preston Stieff, Bar No. 4764
   Isl Frances C. Bassett                             136 East South Temple, Ste . 2400
   Thomas W . Fredericks (Pro Hae Vice                Salt Lake City, UT 84111
   Admission)                                         Telephone: (801) 366-6002
   Frances C. Bassett (Pro Hae Vice                   Fax: (801) 366-6007
   Admission)                                         Email : jpslaw@qwestoffice.net
   Todd K. Gravelle (Pro Hae Vice
   Admission)
   Carla J. Hoke (Pro Hae Vice Admission)
   1900 Plaza Drive
   Louisville , CO 80027
   Telephone : 303-673-9600
   Fax: 303-673-9155
    Email : tfredericks@ndn law.com
           fbassett@ndnlaw .com
           tgravelle@ndnlaw.com
           choke@ndnlaw.com

   Attorneys for Plaintiff




                                             19


                               APPENDIX PAGE 37
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.976 Page 41 of 140
          Case 2:06-cv-00557-CW Document 147 Filed 11/16/10 Page 1 of 1




                             IN THE UNITED STATES DISTRICT coui& 5· DISTRICT               COURT
                              DISTRICT OF UTAH CENTRAL DIVISIO~OIO NOV I b P 2: 0 5
                                                     '

                                                                           BY:_________
                                                                              DEPUTY CLEnl<
    UTE INDIAN TRIBE OF THE UINTAH                                      ORDER
    AND OURAY RESERVATION,

                            Plaintiff,                        Case No. 2:06-CV-557-CW

    v.                                                           Judge Clark Waddoups

    UTE DISTRIBUTION CORPORATION, et
    al.

                            Defendants.


           Having received counsel's brief pursuant to the order dated November 4, 2010, the court

   finds that although the motion to reconsider was not well-founded, it was well-intentioned. The

   court will, therefore, not impose sanctions. Motions to reconsider should be based upon a careful

   consideration of the grounds required for such a motion. The court will not entertain motions

   that essentially attempt to re-litigate previously considered arguments. To do so unnecessarily

   drains the resources of both parties, and the court.

          DATED this 161h dayofNovember, 2010.

                                                           BY THE COURT:


                                                           ~~
                                                           Clark Waddoups
                                                           United States District Court Judge




                                   APPENDIX PAGE 38
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.977 Page 42 of 140



                          IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF UTAH, CENTRAL DIVISION




          LYNN D. BECKER
                   Plaintiff,

                vs.

          UTE INDIAN TRIBE OF THE
          UINTAH AND OURAY                      Case No:    2:16CV958
          RESERVATION, a federally
          chartered corporation; et
          al,

                      Defendant,




                         BEFORE THE HONORABLE CLARK WADDOUPS

                                   September 14, 2016




                                   Kelly Brown Hicken
                                      Court Reporter
                              351 South West Temple, Rm 3.303
                                Salt Lake City, Utah 84101
                                       ( 801) -521-7238

                           APPENDIX PAGE 39
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.978 Page 43 of 140



   1

   2                           A P P E A R A N C E S

   3     FOR THE PLAINTIFFS:     ISOM LAW FIRM PLLC

   4                              BY: DAVID K.   ISOM

   5                                   Attorney at Law

   6                              299 SOUTH MAIN STREET, SUITE 1300

   7                              SALT LAKE CITY, UTAH      84111

   8

   9     FOR THE DEFENDANT:      J. PRESTON STIEFF LAW OFFICES

  10                             BY: PRESTON STIEFF

  11                                   Attorney at Law

 12                              110 SOUTH REGENT STREET, SUITE 200

 13                              SALT LAKE CITY, UTAH       84111

 14

 15                              FREDERICKS PEEBLES & MORGAN LLP

 16                              BY:    FRANCIS BASSETT

 17                                     JEFFREY RASMUSSEN

 18                                    Attorneys at Law

 19                              1900 PLAZA DRIVE

 20                              LOUISVILLE, COLORADO       80027

 21

 22

 23

 24

 25


                            Kelly Brown Hicken, CSR, RPR


                          APPENDIX PAGE 40
      Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.979 Page 44 of 140



            1            SALT LAKE CITY, UTAH, WEDNESDAY, SEPTEMBER 14, 2016

            2                                   *    *    *   *    *
            3            THE COURT:       Good afternoon.         We are here in the matter

            4   of Becker vs. Ute Indian Tribe and others.                 Case 2:16-CV-958.

16:15:48    5                    Would counsel, please, state their appearance.

            6            MR.    ISOM:    Your Honor, David Isom for the plaintiff Lynn

            7   Becker.

            8            MR. STIEFF:       Good afternoon, Your Honor.         Preston Stieff

            9   for the defendants.          Also for the defendants joining us by

16:16:02   10   phone are Mr. Jeff Rasmussen and Miss Francis Bassett, members

           11   of the law firm of Fredericks Peebles in Colorado.                 They

           12   haven't been admitted pro hoc vici at this point, but we're

           13   hoping given the short nature of the proceeding today that the

           14   Court might allow them to participate.

16:16:22   15            THE COURT:       Welcome.     And for purposes of this

           16   proceeding you're admitted.              I hope that you can hear all

           17   right.

           18            MR. RASMUSSEN:       Yes, we can.         Thank you, Your Honor.

           19            THE COURT:       Thank you.

16:16:35   20                    Mr. Isom,   I have your motion for temporary

           21   restraining order and preliminary injunction.                 I've read your

           22   motion.        I've read the verified complaint and the supporting

           23   documentation and some of the cases you've cited.                 So you may

           24   proceed.

16:16:47   25            MR.    ISOM:    Thank you, Your Honor.         Maybe I can compress


                                         Kelly Brown Hicken, CSR, RPR


                                        APPENDIX PAGE 41
      Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.980 Page 45 of 140



            1                Mr. Isom, will you undertake the burden of drafting

            2   an appropriate order that implements this?

            3         MR. ISOM:    I will, Your Honor.

            4         THE COURT:     Since the defendants have all appeared and

17:01:55    5   they are on notice of this ruling, the Court will order that

            6   the ruling take effect immediately, and no further action

            7   ought to be taken by the defendants to advance the litigation

            8   in the Tribal court.

            9         MR. RASMUSSEN:     Your Honor, we have a couple of

17:02:11   10   questions.

           11         THE COURT:     There's a question of security.

           12   Mr. Isom, or I want to hear from both sides as to whether

           13   there is a reason to require the issuance of a bond.

           14         MR. RASMUSSEN:     Yes, Your Honor, there certainly is.

17:02:27   15   This is a gross affront to the Tribe's sovereign authority and

           16   the Tribal court's sovereign authority, and it is unjustified.

           17   And that if we are to prevail on the appeal of this decision,

           18   which we fully expect we would do, there will be a substantial

           19   damage to the Tribe in the interim.      And now we are talking

17:02:52   20   about hundreds of hours of attorney time, but we are also

           21   talking about a court that does not have the authority to do

           22   it enjoining another court, but yet, allowing the state court

           23   action to proceed.

           24                And so this court is putting its thumbs on the

17:03:09   25   scales and allowing the state court action to proceed but


                                   Kelly Brown Hicken, CSR, RPR


                                  APPENDIX PAGE 42
       Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.981 Page 46 of 140



            1   stopping the Tribal court action from proceeding when that is

            2   an issue of comity.       So --

            3            THE COURT:    Let me make one point very clear,

            4   Mr. Rasmussen.        I specifically did not enjoin the Tribal

17:03:23    5   court.     I only enjoined the defendants in the action from

            6   taking any actions before the Tribal court until this issue is

            7   fully resolved.

            8            MR. RASMUSSEN:    Okay.

            9            THE COURT:    No one has requested that I take any action

17:03:37   10   with respect to any of the parties in the state court case

           11   proceeding, so your point is not well taken.

           12            MR. RASMUSSEN:    Well, so the Court is interfering with

           13   the Tribe's sovereign authority here.       The plaintiff is

           14   interfering with the Tribe sovereign authority.        We would ask

17:03:55   15   that they have to post a substantial bond that would be

           16   available once the Tribe sovereign authority regarding this

           17   matter is vindicated.       We would ask for at least $500,000 in

           18   bond before any stay would go into effect.

           19            THE COURT:    Provide me some factual basis as to why a

17:04:16   20   bond in that amount would be appropriate.

           21            MR. RASMUSSEN:    This is a substantial issue of the

           22   Tribe's sovereign authority.

           23            THE COURT:    But that's not a basis for setting the

           24   amount of the bond.       I know you think it's an important issue,

17:04:29   25   and I concede it is an important issue.       But a bond is


                                      Kelly Brown Hicken, CSR, RPR


                                  APPENDIX PAGE 43
      Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.982 Page 47 of 140



            1   designed to prevent any harm to you in the interim until the

            2   issue can be fully resolved.

            3         MR. RASMUSSEN:       Or to compensate us for harm in the case

            4   that we'll win, which we expect to.       And, therefore, there

17:04:46    5   should be a substantial bond to -- so that when the Tribe

            6   sovereign authority -- you can't give this back, you can't

            7   give the Tribe sovereign authority that you're taking today,

            8   you can't take it back.       And, therefore, what we're talking

            9   about then is try to compensate the Tribe monetarily for harm

17:05:05   10   to its sovereign authority.

           11                So that's where it should be something very

           12   substantial to compensate the Tribe for the damage to its

           13   sovereign authority that is going to be the fall of the Tribe

           14   based upon this plaintiff's motion and based upon the stay

17:05:17   15   that this Court is granting.       So we would ask for a

           16   substantial bond.

           17         THE COURT:      Mr. Isom, what's your argument as to what

           18   the bond or about the bond?

           19         MR .. ISOM:     Your Honor, they are only rearguing the

17:05:31   20   merits of the preliminary injunction.       They've shown no

           21   damage.   This will heip expedite the matter.       Mr. Becker's

           22   been litigating for three and a half years.       This causes no

           23   harm to them.       It allows this Court to adjudicate an important

           24   matter that will make the issue less expensive, not more

17:05:57   25   expensive.   There's simply no need for a bond here.       They're


                                     Kelly Brown Hicken, CSR, RPR


                                    APPENDIX PAGE 44
       Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.983 Page 48 of 140



            1   just rearguing the substance of factors for the preliminary

            2   injunction.

            3           MR. RASMUSSEN:    Your Honor, when we're talking about a

            4   bond, that's what we're talking about is if we are to prevail,

17:06:18    5   then the bond has to be set to compensate us for those

            6   damages.    That's what the bond is for.

            7           THE COURT:    We're waiting, Mr. Rasmussen, to have you

            8   tell what damages you've suffered.

            9           MR. RASMUSSEN:    We're suffering extreme damages to

17:06:33   10   sovereign authority.

           11           THE COURT:    Well,   I've heard that argument, and I'm

           12   rejecting it.    Now tell me what other damages you have.

           13           MR. RASMUSSEN:    We would have hundreds of hours of

           14   attorney time spent on an appeal of this Court's decision.           We

17:06:49   15   would have hundreds of hours wasted in a state court

           16   proceeding that does not have a contract before it.        And we!re

           17   also being, then the Tribe is being delayed in getting its

           18   finality.

           19           THE COURT:    If you choose to pursue an appeal before

17:07:07   20   this Court's had an argument -- an opportunity to fully have

           21   the matter briefed, argued and decided,       then that's a cost

           22   that you're voluntarily deciding to assume yourself.        That's

           23   not one that flows from this Court's decision.

           24           MR. RASMUSSEN:    We would respectfully disagree with

17:07:28   25   that.    Our understanding is the Court has issued a preliminary


                                     Kelly Brown Hicken, CSR, RPR


                                 APPENDIX PAGE 45
       Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.984 Page 49 of 140



            1   injunction that is an appealable order.        And the way we then

            2   go about trying to reduce the Tribe's harm to its sovereign

            3   authority is by pursuing an immediate appeal.         We will be

            4   doing that from the Court's preliminary injunction that it has

17:07:46    5   issued here today.       And so that is, then, how we try to

            6   minimize our damages.       And it's still going to take a lot of

            7   time.

            8                 The Court cannot, in deciding the bond cannot just

            9   assume that it is correct because the bond is to protect the

17:08:06   10   Tribe if the Court is wrong.        And I understand the Court

           11   thinks it's right, but the bond is to protect the Tribe if the

           12   Court is wrong.       And if the Court is wrong, it is seriously

           13   harmed the Tribe's sovereign authority, and it has put to

           14   tribe to enormous expense, and it has delayed the case and the

17:08:27   15   resolution of the case, and it has put its thumb on the scales

           16   in favor of the state and against the Tribe.         Those are all

           17   significant harm to the Tribe's sovereign authorities if the

           18   Court is wrong.       And that's where the Court needs to then

           19   figure out the bond that would compensate the Tribe for that

17:08:43   20   wrong.

           21            THE COURT:    All right.   I'm going to revise my ruling.

           22   I'm going to, rather than issue this as a preliminary

           23   injunction, I.am going to issue this as a temporary

           24   restraining order.       And it will be in place for 14 days.      We

17:08:58   25   will set a hearing within the 14 days.        The parties will then


                                      Kelly Brown Hicken, CSR, RPR


                                  APPENDIX PAGE 46
       Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.985 Page 50 of 140



            1   fully brief it, and I'll hear and decide the issue within the

            2   14 days.     And I'm going to require the bond of $10,000 to be

            3   filed by the plaintiff in this case.

            4                 Any questions or clarifications of the Court's

17:09:21    5   ruling as I revised it?

            6            MR. ISOM:    No, Your Honor.

            7            MR. RASMUSSEN:    No, Your Honor.

            8            THE COURT:    And, Mr. Isom, I'll still require that you

            9   will submit the written proposed for the temporary restraining

17:09:35   10   order.     And I will expect that the parties now being on notice

           11   of the temporary restraining order will be in compliance with

           12   that order pending issuance of the written order.

           13            MR. ISOM:    I will, Your Honor.

           14            MR. RASMUSSEN:    Your Honor, our understanding is we

17:09:49   15   would not have to be in compliance until the bond is posted.

           16            THE COURT:    Well, that is true.          But --

           17            MR. RASMUSSEN:    Okay.

           18            THE COURT:    But Mr. Isom will have to file the bond

           19   immediately and give notice to you that he's filed the bond.

17:10:00   20            MR. RASMUSSEN:    Okay.       Thank you, Your Honor.

           21            THE COURT:    Anything further before we recess?

           22            MR. ISOM:    No, Your Honor.

           23            MR. RASMUSSEN:    No, Your Honor.

           24            THE COURT:    We'll be in recess.

17:10:08   25            (Whereupon, the court proceedings were concluded.)
                                             *     *    *   *   *
                                      Kelly Brown Hicken, CSR, RPR


                                     APPENDIX PAGE 47
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.986 Page 51 of 140



   1     STATE OF UTAH

   2                                 ss.

   3     COUNTY OF SALT LAKE

   4                   I, KELLY BROWN HICKEN, do hereby certify that I am

   5     a certified court reporter for the State of Utah;

   6                   That as such reporter,      I attended the hearing of

   7     the foregoing matter on September 14, 2016, and thereat

   8     reported in Stenotype all of the testimony and proceedings

   9     had,    and caused said notes to be transcribed into typewriting;

  10     and the foregoing pages number from 3 through 37 constitute a

  11     full,   true and correct report of the same.

  12                   That I am not of kin to any of the parties and have

  13     no interest in the outcome of the matter;

 14                    And hereby set my hand and seal,       this     day of

 15                   2016.

 16

 17

 18

 19

 20
                                           KELLY BROWN HICKEN, CSR, RPR, RMR
 21

 22

 23

 24

 25


                               Kelly Brown Hicken,    CSR,   RPR


                              APPENDIX PAGE 48
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.987 Page 52 of 140
Appellate Case : 16-4175      Document: 01019742645       Date Filed : 12/30/2016    Page : 1
                                                                                       FILED
                                                                           United States Court of Appeals
                            UNITED STATES COURT OF APPEALS                         Tenth Circuit


                                 FOR THE TENTH CIRCillT                        December 30, 2016

                                                                              Elisabeth A. Shumaker
                                                                                  Clerk of Court
  LYNND.BECKER

         Plaintiff Counter Defendant
         Third-Party Defendant - Appellee,

  V.                                                            No. 16-4175
                                                       (D.C. No. 2: 16-CV-00958-CW)
  UTE INDIAN TRJBE OF THE UINTAH                                  (D. Utah)
  ANDOURAYRESERVATION a
  federally chartered corporation; UINTAH
  AND OURAY TRIBAL BUSINESS
  COMMITTEE;UTEENERGY
  HOLDINGS LLC, a Delaware LLC,

         Defendant Counterclaimants
         Third-Party Plaintiffs - Appellants

  V.

  JUDGE BARRY G. LAWRENCE

         Third-Party Defendant - Appellee.


                                            ORDER


         The district court entered a preliminary injunction prohibiting the Ute Indian Tribe

  of the Uintah and Ouray Reservation and affiliated parties (collectively the Tribe) from

  pursuing a lawsuit against Lynn D. Becker in tribal cow1 arising out of an Independent

  Contractor Agreement (the Agreement) between Becker and the Tribe. It ruled that the

  Tribe 'waived any requirement that any action about the Agreement must be or may be

  brought in tribal court    and, relying on Thlopthlocco Tribal Town v. Stidham, 762 F.3d




                                 APPENDIX PAGE 49
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.988 Page 53 of 140
Appellate Case: 16-4175      Document: 01019742645          Date Filed. 12/30/2016      Page: 2



  1226) 1238 (10th Cir. 2014), held that Becker was not required to first exhaust his

  remedies in tribal comt because it was clear that the tribal court lacked jurisdiction.

         The Tribe has appealed, and moves to stay the injunction while the appeal is

  pending. To determine whether to grant a stay, the court considers four factors: (1) the

  Tribe's likelihood of success on the merits; (2) whether the Tribe will be irreparably

  injured without a stay; (3) whether Becker will be substantially injured if a stay is

  granted; and (4) the public interest. See Nken v. Holder, 556 U.S. 418, 434 (2009).

  These factors weigh in favor of granting a stay.

         The Tribe has shown a likelihood of success on the merits. The central issue is

  whether it is clear that the tribal court did not have jmisdiction over the Tribe's lawsuit

  against Becker. Unless it is clearly absent, the issue of tiibal-cotui jurisdiction must first

  be resolved in the tribal coutt. The district court agreed that Becker's consensual

  relationship with the Tribe ordinarily would have subjected him to tribal-court

  jurisdiction. But it held that the tribal court was deprived of jurisdiction by the Tribe's

  express waiver in the Agreement.

         The court has two concerns with the district court's analysis. First, it is not clear

  that the Agreement waived the Tribe's right to pursue its suit against Becker in tribal

  court. The Agreement states:

         The Parties hereto unequivocally submit to the jurisdiction of the following
         cow-ts: (i) U.S. District Comi for the District of Utah, and appellate couits
         therefrom, and (i i) if, and only if, such couiis also lack jurisdiction over
         such case, to any court ofcompetent jurisdiction and associated appellate
         courts or courts with jurisdiction to review actions of such courts. The
         court or courts so designated shall have, to the extent the Parties can so
         provide, original and exclusive jurisdiction, concerning all such Legal

                                                2



                                 APPENDIX PAGE 50
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.989 Page 54 of 140
Appellate Case: 16-4175         Document: 01019742645          Date Filed: 12/30/2016      Page: 3



            Proceedings, and the Tribe waives any requirement of Tribal law stating
            that Tribal courts have exclusive original jurisdiction over all matters
            involving the Tribe and waives any requirement that such Legal
            Proceedings be brought in Tribal Court or that Tribal remedies be
            exhausted.

  Mot. for Stay App. Vol. 1 at 19 (emphasis added). The court cannot say that it is ''clear"

  that a tribal court is not a "court of competent jurisdiction" within the meaning of the

  Agreement.

            Second, the Tribe argued in district comt that the Agreement is void for lack of

  federal approval, thus invalidating any waiver in the Agreement. This comt' s review of

  applicable law indicates that the argument is plausible.

            Thus, it is not "clear that the tribal court lack[ ed] jurisdiction." Thlopthlocco

  Tribal Town, 762 F.3d at 1238. The Tribe has shown a likelihood of success on the

  merits.

            The court has also considered the risks of irreparable injury to the Tribe,

  substantial injury to Becker, and harm to the public interest. In light of the longstanding

  policy of promoting tribal self-government and self-determination, which includes giving

  the tribal court the first opportunity to evaluate its jurisdiction, see Iowa Mut. Ins. Co. v.

  LaPlante, 480 U.S. 9, 15-16 (1987), the court concludes these factors weigh in favor of

  granting a stay.




                                                   3



                                   APPENDIX PAGE 51
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.990 Page 55 of 140
Appellate Case: 16-4175     Document: 01019742645          Date Filed: 12/30/2016     Page: 4



         Therefore, at the specific direction of the panel assigned to hear the merits of the

  case, the preliminary injunction prohibiting the Tribe from pursuing the tribal-court

  action is stayed pending this court's determination of the merits.


                                                Entered for the Court



                                                ELISABETH A. SHUMAKER, Clerk




                                               4


                                APPENDIX PAGE 52
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.991 Page 56 of 140

                                                                                    ."(W,·'· '3.~f+'I
                                                                                            FEB 2 S z:r.3


                                 RESERVATlONJ='ORTDUCHENSE, UTAH


   UTE INDIAN TRIBE OF TdE UIN'TAH                                Case No. CV 16~253
   AND OURAY RESER.VA T10N, et al.,

                                     Plaintiffs~

            V,,                                                   OPrN10N AND ORDER

   LYNN D. BECJ<•.ER, ·

                                     Defendants.

                                               BACKGROUND

            This is   ,m action against defendant, Lynn Becker~ that revolves around the employment ,of
  · Be-cker from 2003 through 2007 by plaintiffs. Plaintiffs are the Tribe, its Business Committee,

  and a Tribal Limited LiabHity Company. Becker worked under an Indep~ndent Contractor

  Agn~ment (IC Agrt!ement) from 2005 until he resigned illOctober, 2007. App;,Vol. l, 37.

  Under that KC Agreement, he served as the Land Division Manager of the Tribe's Energy and

  Minerals Department to manage and develop the Tribe~$ energy and mineral resources.
                                                                           .   ~
                                                                                      ·

            Plaintiffs moved this Court for partial summ~iry judgment on whether the IC Agreement

  was void ab initin under Federal or Trib<if faw and the Agreement waived sovereign immunity

  under Tribal iaw,. Plaintiffs asked for reeonsideratitm of this Court's previous order denying

  sum,niary judgment on whether Tribal sovereign immunity had been waived by the- IC

  Agreement. PtaintHis asked for expedited considerntion of its motions. Defendant moved to

  allow time to conduct additional discovery and to compel discovery. Defendant also renewed his·

  motioi1 to dismiss and to dt~fer to the action pending before the State Court in Utah on grounds of

  comity.




                                       APPENDIX PAGE 53
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.992 Page 57 of 140




               OraJ argument was held on the ·motions on Frklay:, February 16, 2018. Plaintiff~ were

      represented by Francis Bassett Md Thomasine Real Bird. Defo1i~ant was represented by David

      Isom and Clark Allred.

               In determining the n1otfons before the Cou:ti references are to the Appendix to plaintiffs.

     · motions fi:rr summary judgment or t9 other ma~rials made clear by there context. Parties may

      move tor summary judgment.on. aH or part oflimy claim, defense,          or the entire lawsuit.   Summary

      judgment is to· oo granted if the record shows ·that there is no genuine dispu.te as to any material

      fact and the mQving party. is entitled to judgment. See Beard v. Banks, 548' U.S. 521, 529 (2006);

      qeiotek Corp. v. Catrett. 477 U.S. 317. 322 (1996). The materi.al facts surrounding p.laint.iffs'

      motions are not in dispute. Defendant Becker is a..non-Indianwho entered into a ooi1Sensual

      agreement with the Tribe to manage trust.prop~11'1es on the Reseriation . The Agr-ee1Dent that

    · .Becker had wit11 the Tribe and the circumstances leading up. tt). it are not in dispute, nor is '~:he fact

     that the Agreement was never approved by any person or agency of the Ui1ited States. There is

     no.dispute that no resolution by the Tribe waived sovereign immunity. ·The Fede:ral and Tribal

     l11w pertaining to waiver of sovereign immunity and the Federal and Tribal law requiring

     appr,waJ of transfers. assignments. or conveyances of Tribal trust properties by the United States

     or its agency or designee is settled. LasUy, both pa.rties have engage!CI in substantial i:md extensive

    · discovt'l'ry in this Court. the Stt'!te Court, and.the Feden'l.i Court I•urther discovery is not required

     for the Court to mie on the present f'.!'!.Ot:HC}l"Js- mvJ the request of defendant to continue this m~tter

     to aUow further discnvt~ry is denied.

                                                   COJ\:.fPLAINT

             Driftmdant Becker as alieged in Plaintiff's Amended Complairit ,;vas paid an annual salary




                                     APPENDIX PAGE 54
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.993 Page 58 of 140




      of $200,000 per yearJ 2% of net reve.!'lue from production oHhe Tribe's oH and gas revtmue,
                                     .                  r
      $68,000 from the purchase price of $4,000,000 paid by a company to the Tribe to acquire o to%

      intere.st in the Tribe's Ute Energy Holdings; LLC, and $183,924 from the sale of Management
                '       '                       .
                                                    .                .
                                                                     .
                                                                                                         .

      Incentive Units {MIU). It is also alleged that Becker retained a proprietary mapping systeirt and

      geoseismfo and geo.Jogical data with a total yalue of over $ l ,000~000, Plaintiffs seek d~images in ·
                                                                         .                           .       .
      th~ amount of $1,251,924 and a ruling that Becker can.not claim milliot1s of dollars repre~enting ·

      2% of the c~pital oontributiotis and netya.lue that Ute Energy, LLC distributed back to the Tribe

      upon the LLC's liquidation.

                                         TRIBAL COURT JURISDICTION

             Defendant is a.non-Indian doing business with the Tribe. Defendant was a tribal

    . employee or independent contractor. He entered into an IC. Agrt~ent with the Tribe to ma11age

      and develop the Tribe's energy and mineral resou1-ces.. The .IC Agreement wa.-s negotiated and
                                                            •                •           !




     entered into on the Unit~ and Om·a.y Indian Reservation. He was given au office in the Tribal

     business complex in Ft Duchesne. The resources that were to be rm,magoo and developed were

     ort land belonging t.o the.Tribe and heid in trust fo:r the Tribe and its members by the United

     States. This Court clearly has jurisdiction. over defendant under Tide 1. Chapter 2, §§ i M2~ l to l-

     24, Ute l.ndir.m Law and Ordei· Code, Amended and Restated, Ordinance 13-010. Under the


                                .           .           .
     retati~n1ships with the Tribe or whose.activities u.pon tribal lands impe.rH the TrilJe's political

    · integrity, economic security, or heaith and welfare, This Court has jurisdiction over defendant

     under the above exceptions. Montana v. U.S., 450 US. S44, 565-566 (198 l) (" A tribe may

     regulate, through taxation, licensing, or other means, the activities of non~members who entr:r




                                    APPENDIX PAGE 55
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.994 Page 59 of 140




       consensual relation.ships with the tribe or its members, through commercial dealing.. contracts,

      leases, or other arrangements}:' See Dollar General Corp. v. Mississippi Band o~ Choctaw

      J.ndians, 136 S.Ct2lS9 (2016), affirming 746 F3d 167 (511! Cir. 2014), by equally divided Court;

      ·Water Wheel Camp Recreational Area, me. v. LaRance, 642F3d 8-02, 811:..814 (911, Cfr. 2011).

              Defendant at oral argwnent asked the C-ourt to reconsider its pmiously filed motion to

      dismiss for Ia.ck of jurisdiction. On Mat"'.Jl 7, 2017, this Courtdooied defendant's motion to

      dismiss the Tribe's suit against him for lack ~f jurisdiction. . The- United States District Court of

      Uta.h in Becker v. Ute Indian Tribe, Civ. 16-00958 (Judge Waddoups), also has ruled that this.

      Court possesses jurisdiction over this Tribal Court action based on Becker's consensual·

      relationship V1rith the Tribe. Preliminary Injunction Order,.September 28, 20I6, Dkt 50, page S.

      No nevl law or facts have been presented that changes the Court's opinioi1 that this Court

      possesses judsdiction over this action for the reasons stated in the preceding paragraph and the

      Court's previous denial of the motion to dismiss.

             On June 9'. 1017, the Court declined to stay the suit in Tribal Co~oo grounds of comity.
                               .                            .                                        .

     Defendant asks that the Court decline jurisdiction over this action on the grounds of c.omity.

     Comity is the :recognition that one court affor(Js tO the decision of another not as a matter of

     obligation, but out of deference or respect,. Black's Law Dictionary 242 (5iii ed. l 979}i and is ·

     limited to simatk.ms where tw-0 tribunals simultaneously possess ooncurrentjurisdictio.n. See

     Hilton-v. Guy/Jf:, 159 U.S. l B (1895) (refusal to grant comity to judgment against America.'!

     citizen). Comity has oo application where one tribunal lacks jurisdiction of a cause or where a

     contract. is iHegal under the laws of one jurisdiction. Id. at 205~206. There has been no finai

     judgment by auy court that it has judsdictkm over this action. TI1e Federal Courts have directed




                                   APPENDIX PAGE 56
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.995 Page 60 of 140




       this Court to. consider whether Tribal jurisdi<..1fon ex!sts; The facts ofthis case present. a clear ..
                                                      .           .

     ·, ea.se. i>f consensual jurisd.ic;tion in this Tribal Court. Moreover~ this Court al.so ·finds, for the

      reasons stated below. that the 1C Agreement at issue he~ is void ah initio for failure to be ·

      properly ~pproved by the Department oflnt.er~otor Bureau oflndian Affairs·. For these reasons.

      this Court declines, as it did amt for the f1,rrther reasons stated in its June 9, 20l7, Order, to

      ·abstain from· hearing this case Or grant comity to any oth~r jurisdiction to hear this matter.

                                            · SOVEREIGN IMMUNITY

              Oo April 27, 2.005, the date that the IC Agreement was passed by the Unitab and Ouray

      Business Comrnittee, Section 1~-8-5 of the Tribe's. uw and Order Code, governing the waiver of.

      tribal sovereign immun"ity1 provided tha.t:

                     · Eicept as required by federal lawl or the Com;titu.tion and Bylaws <)f
                       the Ute Indian Tribe, or as specifically waived by a .resolution or ordinance
                     . of the Business Committee specifically reterring to such; the Ute lndian
                       Tribe sbaU _be ilm:nune from suit for tny Habi.Hty arising from the
                       performance cf their official duties.

     A.pp., Vo!. IJI, 557.

             ·nie validity of an Indian. tribe's waiver of sovereign immunity is governed. by its triba~

     law. E.g., Memphis .Biofueis, LLC v. Chickasaw Nation Indus.• Inc.., 585 F3d 917, 921~922 (611'

     Cir. 2009) (beca1ise the written resolution of the boatd .of directors did r~ot expressly autl.irn"ize a.

     waiver, there was rm effective wa~ve.r of sovereign. immi.m.i.ty); Wodd Touch Gamingi Inc. \',
                                                  .                   .
     Massena Mgmt., LLC. l 17 F.Supp, 2d ,27 i. l 76 (ND. N.Y; 2000) (holding that a senior vice

     president's signature to an agree!'ftf.;nt. with an express waiver of sovereign immi,mity provision

     did not waive sowreign irnmurrity because that right 'Nas reserve'd exclusively lo the tdbal

     council); DiHinet v. Sene:caA).iyuga Tdbe, 258 P3D 516··519-521 (Okla. 20! l)(tribal hnv




                                      APPENDIX PAGE 57
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.996 Page 61 of 140




          . the way sovereign immunity c~n be waived. by the Tribe). Indeed~ ~very court that has
     . controls

       considered the issue has ruled .that a wa.iver.of immunity that is invalid .under ·tribal law is no

       valid waiver at· alt. E.g,., Native Am. Distrib. v. Seneca~Cayuga Tobacco Co .• 546. F3d ·i 288 0ot1i·

       Cir. 2008); Sanderlin v. Seminole Tri.be, 243 F3d 1282, 1288 (11 in Cir. 2001 ); Ca.lvelfo v.

       Yankton Sioux Tribe, S84 NW2dJ08, 112 (S.D. 199.8) (waiver must issue from tribe's

      governing body, n~t from some unapproved acts of tribal officials).

                        This Court· has previously interpreted Section l ~8-5 to require (hat 1my.wa.iver of
                            .                                                                           .
     . sovereign immunity must be expressly autbC>rized within the.text of the written resolution or

      ordinant.-e itself. Toole v. Ute Water Sc.-ttlement Accounting Servs., LLC, Ute .Indian Tribal

      Court, case number CV~09~061, Ru.ling and Order dated August 10, .2010. Toole explained that

      it w1s insufficient under Section l -8~S. for a contract cont.a in.ing a waiver ~f frnmunity to be

      simply appended to a .resolution o.r ordinance, if t~e resolution or ordinance do~s not itself.

     ex.r,ressly authorize a wai~er of sovereign immun.ity within the text t)f the resolution or

     ordinance.

                     The Business Committee authorized the hiring of Plaintiff, but. nothing suggests that they
                    conteinplated a waiver of sovereign immunity. As the chief'er.ecutive body, the Business
                     Committee is called upon to authorize hiring on a usual ba.sfr~. Thus. the [Ute Indian] ·
                     Law and Order Code sets forth a very specific. standard for whe-!l ex:ecut'ive actions are
                    accoinpanied by a waiver of the Tribe's immunity. Ne, resoiutfon woo passed specifically·
                  · authorizing the waiver. Nothir1g in the transaction rese:mbled the norm.al procr:ss for
                    waivi11g imrimnity. The·action.i of the Business Committee were not similar. to those it
                    undertakes when. the Tribe waives hnmunity in m~tters involvi:ngUte OH, LLC. There.
                    the .Business Committee waives irmnuriity by passing a resolution or ordimmce which ·. .
                    specifica!.ly refers to the exp.ress waiver as required by U.L.O.C. [Ute Law and Order ·
                    Co,deJ § · i-8-5 .. ; .How can the Court find a waiver vvhen tl'ie record is bereft of twidence
                    that the Business Cmntnittee considered immunity and elected to vraive the s.atne? A
                    decision to hire is: not the same as adeHberate choice to ·waive immunity.

     1··r.,·)'e
       ~..n.-ti
                n.,.1,·na
                  ~['-...
                          ,.,.,;..1. Or·
                          Ll.~1;'.1
                                -~
                                        13 "'"
                                      ' ~.t~i    7 C·
                                                 7   -),, )
                                                              App 'V10'1 •.
                                                                -   •   "'i              C::6(;
                                                                              "ff1-~-'t ....1.
                                                                              ,.                 'oJ.




                                                          APPENDIX PAGE 58
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.997 Page 62 of 140




              In this case~ there is nothing in the resolution approving the IC Agreement sp,ecificnl!y

       waiving sovereign immunity and specifically referring to that waiver, A copy of 05~ 147, the

      resolution approving the IC Agreement, can be found at App., Vol. I, 35. A comparison of

      resofo.tio:n 05,.147 with§ 1"8~.S shows the fitilure of the 05-147 to waive sovereign immunity in

      the manner required by Tribal law. As the Eighth Circuit said in Am. .Indian Ag. Credit .

      Consortium, Inc, v• .Standing Rock Sioux. Tribe, 780 F2d 1374, 1379 Os1nCir. !985), "persons

      dealing with ... (Indians) long have k.<1owr1 how to waive sovereig:n immunity when they wish to

      do so:' A valid waiver of sovereign hnmunity must ,comply with the law of the Tribe. The

      normal process of the Tribe In waiving sovereign immunity is to set forth the wa.iver in the

      resolution or ordirumce in which the Business Committee is takirxg such action, Set~ resolutions

      l I~.328 and l.0~085, Appendix   vm, 568~S72. And th1! IC Agreement itself at Artk,ie 23
      specifically recognized that a resolution complying with § 1-8~5 was required: ''The Tribe's

     ,limited waiver of sovereign immunity shaU be forthe-r evidei1ced by a Tribal resolution.... '' No

     such resolution complying with § 1..g.5 ever came int.o existence:.

             The IC A&rreen1ent in this case was signed by Maxine Natch~::es, Chairperson of the Tribe

     at the time. App., VoL I, 46. R.esolutim1 05-147 provides that the "C:hainnan, or in her absence,

     the Vice~Chair, is authorized to execute any and aH documents net;essiuy or appropriate to cany

     out the terrns and intrmt of this resolution.'" Birt the resolution says nothing about any waiver c.f

     ·sovereign immunity, not tdone giving the Chairman Ibe imthodzatioD to waivt:sucb irnrnunity

     everdf she could 1.xnder 05· 14 7. A waive-,r of sovereign imm.unity must be ex.pressed dearl.y and

     unequivocally. It caniiot .be implied or made subject to official discretion. E.g., Sama Clam

     Pueblo v. Martfoez. 436 U.S. 49, S9 (1978}; Hydrothermal EnergyTorp, v. Fort Bidwell Indian.


                                                       .7.




                                   APPENDIX PAGE 59
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.998 Page 63 of 140




      Cmty, Council, 216 Cai. Rptr. 59, 63 (1985} (tribal chairman could not          waive tribe's imnumity
                                                                      .           .

      ahsent express delegation from tribe); Calvello v. Ya.'lkton Sioux Tribe, 584 "N-W2d 108 •. i! 12

      (S.D. 1988) {without clear expression of waiver by tribal council, acquiescence of tribal officials
                                         .                                 .                            .

      cannot 'Naive immunity because ''waiver must be clear and° u.nequh•ocltl and must issue from a

      tribe's governing body. not unapproved a(.:.1:s of tribal officials"); Chance v. Coquille indianTribe.

      963 P2d 638, 640-642 (l988){rejecting apparent authority theory and holding tha~ even if

      (!Ontrnct's language WtllV~gtmmunity Was express, COJltract Was not Valid W~ the signing

      official lacked authority under tribal law to waive immunity}; and. MM&./\. Prods.,. LLC v.

      Yav~ipai·Apache Nation, 316 P3<l 1248, 1252-!254{Az. Ct. App. 2Ql4). ChairpersonNatchees.

      had no authority ttnder 05-147 to waive the sovereign immunity of the Tribe.

             This Court on :December I 8, 2Q i 7,; denied plaintiffs· n1otion for partial summary ·

     judgment claiming that the waiver of sovereign immunity in the I.C Agreement is invalid urider

     Tribal law as set forth above   in this opinion.   Plaintiffs ask for-reconsideration. After

     rnconsidera.tion, th.is Ccmrt reverses its December 18, 2017. opinion_ for the following reasons.

     Firsr., the Court relied upon Yazzie v. ~te Indian Tribe, Ute Indian Tribal Court, Case No. CV

     09-1 J.8 (February 24,, 2011). However, the Court in Yazzie found that it lacked ~·ubject matter

     jurisdiction but then proceeded to make substantive determinations. Thus_, any rulings made by

     Yazzie ls·dicta at best_ Seco~ ifYaziie is permitted to be the prevailing law incorporation by.

     refore11ce would be 1)1.!Jficient to allow sovereign immuniry to "be watved. In-other words, a

     resolution stating nothing about the waiver of sovereign immunity but at the same time

     authorizing an agreenient to be signed which contained a waiver would be sufficient under § ! ~8-

     5. This rnsuit rnns contrary to the requirements of§ i-8-5 and would essentially render§ i~8-S




                                   APPENDIX PAGE 60
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.999 Page 64 of 140




      meaningless. Third, the Court assumed erroneously that the Bu.siness Committee knew aboutthe

      purported waiver of sovereign immunity contained in the Becker IC Agreement and therefore ·

      knew it was wa.iving sovereign immunity by Resolution 0.5~ 147. This assumption is specuhatfon.

      There is nothing in the April 27. 2015, minutes to show the Business Comrrtittee read the IC

      Agreement. App., Vot I, 63--67. The mim..1te1s are absent of any mention about soverdgn

      hnmunity. Four, Toole v. Ute Water Settlement Aecmmting Services. LLC, Case :t'fo. CV 09~

      06 ! • Ute mdian Tribal Comt. citing § 1-8~:S. is cie~ar!y the more accurate st~te1nent of    me law llnd
      interpretation of§ l-8~5. For the reasons set forth in this paragraph and the reason..;, set forth

      above,. plaintiffs' motion for p1utiaJ summary judgment on the soveteign inu:rmnity issue is

      granted and the Deceniber l 8, 20 ! 7, Order is: reversed. There was no waiver of sovereigri

      immunity,

                                                FEDERAL APPROVAL

              Plaintiffs have also moved for entry of partial summary judgment claiming that the

     Becker JC Agreement is invalid and void ab foitio because it was 11ever approved by the United

     States as required under Federal law or Tribal law.

             Defendant: Becker sent a ietter dated December 30, 20(»3, to John Jumus setting ou! the

     terms under which Bedw,r would work for the Tribe.. .App., Vot i, 3 ! . tlmrer that part of the

     letter deahn.g \Vith a Participation and Growth, he a5:ked for a perc-entage of the gp;;v;1th ;;md

     energy related production, pipeline, and sew!rnnce revenues, excluding lease based income. He

     al.so wanted the a.bHity to invest with the Tri he on the same terms as the Tribe up to 5% of the

     Tribe's interest.   on a carried basis.   His proposal, then, was to receive a share of the Tribe's qil

     and gas production from tribal properties.· Juniu~,; responded proposin.g by memo datedfebmarJ

                                                           .9..




                                      APPENDIX PAGE 61
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1000 Page 65 of 140




       9. 2004, that Becker receive the right to participate for 2% ~r. twC> projects on the same terms as

       the Tribe,. Id., 26,, Ifthe Tribe had a 33% working interest under an exploration and

       developrnent agreement {EDAJ, Becker could par:tfoipate for 2% of that interest An EDA is a

       real properfy interest that requires the :approvalofthe DepartmcntoflnterioL Becker accepted,

       A final IC Agreernent was to be draft.ed with a. 2% Participation Pliji). Terrns such a:s

       "pa.rticipation interest" and "net revenue interest" have defined meanings in the oil and gas

       industry. App.• Vol. U1 308, 311, 314. Becker had a right under his: Ag1eement ·to a share of the

       Tribe's oil and gas production. The above letters leading tip to the fin.al IC Agreement and th(~ IC

      Agreement itself are not disputed,

              Under the Independe:nt Contractor Agreement signed by Becker and the Tribal

      Chairperson, App., Vot I, 37, there w·as    an Exhibit B to the Agreeinent dcnombiat.ed as a
      Pattkipation Plan, Jd., 49, in which Bedcer was to receive a beneficial imemst of 2% of net

      revenue distdbmed to Ute Energy Holding, LLC (and net of any a<lministrati.ve i:x>sts of Ute

      Energy Holdings) ( ..C.)ntract{>r's Interest"). Section l. fo the future,. if the T ribr~ p~rHdpated in

      any proJects involving the d1!velopment, expforation and/or expioi.taticm of minerals in which the

      Tribe had any participating interest ,mdlor earning rights and Becker was providing services, and

      the Tribe elected not to place sucb interests in Ute Energy Holding, LLC, the11 Becker was to

      receive a 2 percent (2%) beneficial ner reveoue interests in sut~h ass,:ts, Section 2, If Becker

      wished to sell hts rights, he was required to not.if.; the Tribe of his intentions and me Tribe had

      the right to meet the selling price. Section 4. This iattex provision recognizes that the first two

     sections c<mvey a·freely alienable property interest to Becker, meanhig the Tribe would have to

     reacquire the alienated interest   at market vafoe., Section 4 represents the sine quf! non of a




                                     APPENDIX PAGE 62
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1001 Page 66 of 140




       property intel'est, not merely an undefined ·stream of revenue with no certa:i.n. ,source as claimed by

       Becker. Expert Report of Micha.r.;l Wozniak, App .• Vol ·[I, 304, § 10; 306.1 § 19.

               It is undisputed that the revenue upon which Becker's 2% interest was          to be.caleuJa.ted
      · came from oil ·and gas production 011 land held in tru·st by the United States fur the Ute· Tribe on

       the Uintah and Ouray.Indian ~eservation.       The Tribe has a triba~ membershipofalmostfour
      .thousand individuals, over half of whom live on the Uintah ,and Ouray Indian ~eservatfon. The

       .Tribe operates its ow~ (rib al govemment and oversees approximately f .3 ·million n.ores of Indian

       trust ian.ds~ ~ome of which contain significan.t oil and gas deposits. Re~enue from.the

       development of these oil/gas deposits is the primary source of money th.at is used to fond the

       Tribe 1s govemrnent and its health and :mciai welfare programs foflribal members. lren.e Cuch

      affidavit,§ 2; App .• Vol.!, 2. The entities involved, Ute Energy Holdings, LLC, and Ute Energy,

      LLC, w,:re capitalized with theTrib1\!1s interest in exph:m.t.ion and development agreements

     ·(EDA's) with various oil and gas coi:npanies> where the Tribe not only leased its oil and gas ·

      minera.ls: but had the option. to participate as a working intc.'test owuer in t}1e drilling and

      production of oil and gas from weUs cfriUe<l on tri.bal lands under the ED.As. "The only way net

      revenue interest is distributed is through production
                                                  .         from oH_ and
                                                                       . gas weHs.' ' Declaratkm
                                                                       '
                                                                                   1
                                                                                      .          and
                    .                                                                                             .
     . Expert report ofMkha:el J. Wozniak, App,~ Vol. 11,303, t10. 6 n11d 306~ no. 19. Under Bccke:r's

     . JC Agree1:nent. l'1i.s primary service was. ••the restructuring a:r~d development: of the .Tribe's ime:rgy

      and min:e.rat.s development ris set forth in Tribal Ordim.inc:e 03.003." 1 Defendu.n.t has offen."<l r.io

      re;asonahle or logical ex.planatkm of hov,,; the money thi.it hr: was J>a.M and is seeking frt)m. the

      Tribe could have been generated other. than by the prod1;,:ction of o,H and gas.

              lt is aiso undisputed thnt Becker's IC Agreement was ne\•er authori?:ed or approved by the




                                      APPENDIX PAGE 63
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1002 Page 67 of 140




       United States., Con~sst Department of Interior, Seeretary oflnterior1 · Secreufry's duly .

      .au.thori7..ed designee, 01'. Bureau of Indian Affaira or its designee. App., Vol. U, 26 L

               Under Tribal law, The Tribe~s Constitution delegates specific powers to the Tribal
           .                .                                                   .       .           .   .
       Bt&siness· Committee ·and those pow~rs are "subject to any limitations imposed by the statutes or

       Constitution .of the Unit~d States, ~nd subject further to all express restrictio~ upon such power

       contained in the Constitution and Bylaws:' Const., Ute Tribe. art. VI,§ I; App., Vol. II~ 538.. ·

       The Constitution further provides tbat the Business Committee may oh!y ..approve ...any sale, .
                  .                                               .         '               .   .
      disposition, leas~ or. encumbrance of Tribal lands, interests in Tribal l~ds, or other Tribal·

       assets" that have been first "authorized or executed by the Secretary of the. Interior,

       Co1mnissioner of Indian. Affairs, or any other official or agency t>f the government. Id., art VI, §

       l (C); TIH~ Tribe's Corporate Charter,§ 5 (g), likewise indicates that the Business Comrnittee has
                                                                                    '
      the t'<.>qlorate power "(t)o pledger or assign chattels or future .tribal incm:ne due or to ~ome due

      to the Tribe and provided that "any such pledge or assignment shall be subject to the approval of

      the Secretary of the Interior or his duly authorized representative." Appi., Vol. m, 552.

     · Resolution 05~ 147 states that the Business Comtniti.ee was acting p1:mmant to its aut~ority to

      regub,,te the economic aff,in; of the Tri'Qe when it. a.gre;ed t.o t;;uter ipto the Ic;: Agreement The JC
       i
      Agreement Pa.r,ticipation Pl.an creates a claim against the Tribe's new revenue from its 111:ineral

      interests and participatim:nights a11d it t,<mstitlltes a pledge or assignrnem of the Tribe's future

      income from it~ mineral interest. Without approval by the. Depari.ment of Interior, Secretary of ·

      the Interior, Bureau of Indian AffafrL, or other officiai ohhe Unitt;:d States, the. Bu8iness



      other Tribal as.sets. See Pilar Thomas opinion, App., VoL IL 359~3@: Profossor MiHer. App..




                                     APPENDIX PAGE 64
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1003 Page 68 of 140




       Vol. Ill. 522·525. Without the requisite approval the IC >:,.greement is vojd and unenforceitble

      · under Triba"i law. See Wells Fargo, N.A.      v. Lake of the Torches °&)n. De.v. Corp., 658 FJd 6841
       702 (7111 Cir.. 20 l l) (void agreement invaHd~tes other prcivisions of the agreement); Central

       Trnnsp.   Co. v: Pt1Hman Car Co., l 39 US. 24; 23 (189 l ),
                 Fedem.l laW also imposes restraints on the ability    of Indian tribes to ~lienate or encumber.
       assets held in trust U11ies$ approved by the United St.ate.,. E.g.• Oneida lndiM Natfori v. Cty. of

       Oneida. 414 U.S. 661. 667 ..675 {1974), and Cty, Of Oneida v, Oneida fodian Nation,. 470 U.S.

      226(1985) (conveyance of 100,000 acres was a nuUity because never approw}d by federal

      government). This includes sale proceeds of trust property, Chippewa Cree Tribe v. U.S., 73

      Fed. CL (2006) (procec!ds from the sale of tribal 1,roperty .stm rei:nain tri.bal property despite their ·

      conversion to money); things grown and removed from trust property, Wooden-Ware Co. v.

      U.S., 106 U.S. 432, 43~ O882) (ln.diau timber at an stages of conversion remained trust property

      and its purchase by a third party did not divest tide or right of possession); and n1inerals extracted .

      and remove,d from trust p·roperty as in this case, U.S. v. N()ble, 237 U.S. 74, 8:0-,8 l (l 91 S) ("It is

      said that the (agreements) conte~n-piate the payrnent of sums ofrnoriey, equal to the a.greed

      percentage of the rnarket value ofthe n.1inends, and thus that the assigiunentwas ofthese

     .moneys; but the fa.ct that rerit is to be paid in money does not make it any less a profit i.sm:iing

      fro.m the )and)". See also Beeker v. Ute Tribe, 868F3d1199, 1204 (101~ Cir. 2017),. The

      n..-stra.int on the alienation of tribal prope-m.yres:ts on the "duty of the Fede:ra! Government to

      safeguard (India,".'!) interests and protect thern against the gr~d of oth(!fS. and their t)Wl.'l

      improvidence," and this po\ver "justifies the interposition of the strong shield of fod~raUnw to




                                      APPENDIX PAGE 65
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1004 Page 69 of 140




       kind or nature. Sunderland v. U.S., 266 U.S. 226, 23~~234 (1924).

                     When a contract wid1 an lndian tribe or individual Indian requires federal approval, no

       portion of the unapproved contract is enforceable. "We think the better. view is that, where an.

       (Indian allottee) undertakes to negotiate a (forbidden mineral) iease ...he enters the field where he

       must.   be regarded as without capacity or authority to negatiate or act, and the res~lting lease is
       void."' Smith v. McCullough, 270 U.S. 456; 463, 465 ( 1926) (it was beyond the power of the

       hldian .aUottee~ on .his own volition>
                                        .
                                              to grunt the mineral lease in dispute). An megal
                                                                                          .    .
                                                                                                tmd void   '




       transfer of trust property cannot be f'jfi:fied even by the aUottee O\\rn.er or state statute.. Bun<.~h V.
        .. .     .                 .       .              .   .   .                .
                                                                                                f



      Cole, 263 U;S. 250, 254M2SS (1923). See also Johnson v. M'lntosb~ 8 Wbeat 543, 573.. 574

      ( ! 823) ( when~ the requisite federal. approval was never obtahied a11d the Indians armuUed the

      agre:ement, we know ofno trihtma.l that caitenforoe tbe.anm.dled agreement); Ewert v~

      Bluejacket, 259 U.S. 129, B7 (I 922)(the illegal alienation ofind.ian property confers no

      enfQrceable rights); Wells F?rgo Bank N.A v. Lake of the Tc>rches Ecm1oniic Dev. Corp, 658

      F3d 684, 698~ 7000 (7111 Cir. 201 l )(trust indenture. and waiver of sovereign. immunity contained

      therein were void ab initio for Jack of federal approval);. 8e-.cker v. Ute lndian Tribe. 868 F3d



      l 30 (21lil Cir. 2008) (contracts with Mohawk Indian Tribe were void ab initio for.lack of federal
                                                                                                               -
      approval); Black HiHs Institute of Geological Re-search v. South Dakota School of Mirit~s and
                                                                               '                .

      Technology, 12 F.3d 737, 742-743 (81b Cir. l993){holding ffoit fodernl restraini-s on the. alienation

      of ln.dhm property apply not only to rea! property hut a!so to interests in lndian land like fossils or

     minerals that become persona! prope,rty when severed from the land): and Quantum Expl., lnc. v,

     Clark, 780 F2d 1457, I459CH460 (9'h Cir. 1986)(agrcemt'T.,t not approved under th1,; fodinn




                                        APPENDIX PAGE 66
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1005 Page 70 of 140




       Mineral Developmer1t Act is not enforceable).

               'The principle th.at the United States is required to approve any extinguishment of lnd1an

       tide and possessory interests in Indian property was first codified in the Indian Non~.Intercourse

       Act of J790 (NIA) at 2.5 USC § l 77,

                       No pu.rctJase, grant, lease} or other conveyance of lam.tsl· or of any
                        title or ch;im thereto., from any Indian nation or Tribe of Indians. ·
                     · .shaU be t>fany validity in law· or equity, ·unless the same be made
                       by trealy or convention entered into pu.ruuant to the Constitution.

      It is wilawfu.l under the NIA to unfawfolly induce any Indian to execute any contra.ct~ deed•

      .mortgage. or other instrument puxporting .to convey any land or any interest therein held by the ·

      United States in trust for such Indian. 25 USC § 202. As between an Indian and non-Indian in a

      matter involving the right to. property~ .the burden
                          :                          . .   of proof r-ests upon the white person, 25 USC §
                                                              '                .




      l.94.

              Bec.1mse the NJA is S(:i exacting and straightfonvard on prohibiting the alienation of .

     . Indian property, .the Uuitf'A Stat.es has subsequently enacted cmtain statutes: that allow. the NIA to

      be bypassed but only pursuant to the prior approval by the
                                                              .  Secretruy oflnteri.or
                                                                                  .    or the Secretary's

      duly authorized design.ee a.~ expressly ~uthorized by Congress. One such Congressional

      authorization is the Indian Mineral Developrm:nt Act (IMDA), 25 USC§§ 2l0l~2I()8. 25 USC

     ·. § 2102 (a) require-.s federal approval for, inter alia, any joint venture, production .shariJig, service

      or managerial agreements, and any ~i!ther agreemenl:s thiu: involve the ei.ptorat.ion, development,

      sale or other disposition of the production or products of .Indian mfr.1eral resources. Tribes retain

      a great degr~e of HexihHity in lms.iness eirrangemen.ts surrnunding prodt!ction and devetopmem of

      tht::ir mine.ml inten:sts subject to the approval of the Secretary of Interior. Abse.,nt foderai ·




                                     APPENDIX PAGE 67
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1006 Page 71 of 140




       approval, there is no enforceable agreement under IMDA. Quantum Exploration, Inc. v. Clark,

       780 F2d 1457, 1459 (9'h Cir. 1986}.

               It is immaterial that the Ute Tribe placed its oil/ga_s as-sets into one or more limited

       liability companies. The Federal government's trust responsibility followed the Tribe's oU/gas

       assets into Ute En~rgy. LLC, and Ute Energy Holdings, LLC. This point fa ma.de clear in Long

      Royalty Company, Appellant, MMS-87-0244-IND (FE).1989 WL 1712513 (September 22,

       1989), App., Vot   n, 338~340. In I.ongt the Department of Interior ruled that the Federal
      goverrunent 's trust responsibility to Indians ext.ends to· the collection of revenues from Indian
                                                .                                    .


      oil/gas. mm.era!s, even. when an Indian tribe's oil/gas assets are placecfintoajointventure with

      Indians. The Department soundly rejected Long's argument that the F_ede.ral government's trust ·

      responsibility to Indians does not ext.end and enooinpass revenue collection from oil/gas wells on

      Indian lands,. Id., 339-340.

              The experts presented by the Tribe on Indian mineral development or Federal Indian law

      hrive opined th&t the Becker 1.C Agreement \\'RS subject to federal review a..'ld approval, either

      tmder Il\1DA, or if not IMDA~ then under 25 USC § 177. Absent such approval. the JC

      Agreement is void ab initio. inch.Kling.the pu.q,orted waiver of sovereign immunity contained in

      the Agrcernerit See Pilar Thomas, App:~ Vol. ll, 341-360; Kevfo Gambrell, App., Vot           n, 404~
      428; .Prnfes.sor Alexander TaUchiefSkibine, App.~ Vol. ll. 445-479; and Professor Robert J.

      Mmer) App., Vol. HI, 500. With due deference to Becker's expert, it does not appear-that ·

     Atromey Wilhams considered Fe.<leral law to be implicated by the Becker IC Agreement and she

     did not consider the lMDA because in her opinion it was hot necessary to c..onsider any Federal.

     law or regulation. WiHiams' opinions a.re given no weight by the Court


                                                        -16-




                                     APPENDIX PAGE 68
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1007 Page 72 of 140




              This Court.finds and holds that the Becker IC Agreement was required under both Tribal

       and Federal law to be approved by the United States or the Departinent of interior or its designee.

     ·. No such required approval was ever given. The Agr-e~ment is tberefhre void.ab imtio and

      without effect.

              Plaintiffil' motions for summary judgment are granted. ·

             . Dated February 28, 2018.
                                                                              · ~ ·


                                                                              echof;;      .
                                                                  ···Judge
                                                                    Ute Indian Tribal Court

      ATTEST:

      --~_:c. . · ·---·-
                   Ckrk

                 (SEAL)




                                   APPENDIX PAGE 69
Department of Justice Announces
 Case 2:18-cv-00314-HCN         New Department-Wide
                             Document               Implicit Bias
                                       29-1 Filed 10/09/18        Training for Pers...
                                                              PageID.1008       Page 73Page  I of2
                                                                                         of 140




      JUSTICE NEWS

                                                Department of Justice

                                                Office of Public Affairs


    FOR IMMEDIATE RELEASE                                                                  Monday, June 27, 2016


         Department of Justice Announces New Department-Wide Implicit Bias
                                Training for Personnel

    The Department of Justice announced today that it will train all of its law enforcement agents and
    prosecutors to recognize and address implicit bias as part of its regular training curricula. The new training,
    based on the latest social science research and best practices in law enforcement, will begin across the
    department in the next few weeks. Deputy Attorney General Sally Q. Yates sent a memo to all law
    enforcement agents and prosecutors today informing them of the new Implicit Bias Training Program and its
    importance to a strong and fair criminal justice system.

    "Our officers are more effective and our communities are more secure when law enforcement has the tools
    and training they need to address today's public safety challenges," said Attorney General Loretta E.
    Lynch. "At the Department of Justice, we are committed to ensuring that our own personnel are well trained
    in the core principles and best practices of community policing. Today's announcement is an important step
    in our ongoing efforts to promote fairness, eliminate bias and build the stronger, safer, more just society that
    all Americans deserve."

    "The Department of Justice has a responsibility to do everything we can to ensure that our criminal justice
    system is fair and impartial," said Deputy Attorney General Yates. "Given that the research is clear that
    most people experience some degree of unconscious bias, and that the effects of that bias can be
    countered by acknowledging its existence and utilizing response strategies, it is essential that we provide
    implicit bias training to all of our prosecutors and law enforcement agents. Along with the heads of our law
    enforcement agencies, I'm looking forward to participating in DOJ's very first training session tomorrow
    morning."

    Through the new training, over 28,000 department employees will learn how to recognize and address their
    own implicit bias, which are the unconscious or subtle associations that individuals make between groups of
    people and stereotypes about those groups. Implicit bias can affect interactions and decisions due to race,
    ethnicity, gender, sexual orientation, religion and socio-economic status, as well as other factors. Social
    science has shown that all individuals experience some form of implicit bias but that the effects of those
    biases can be countered through training.

   In the coming weeks, the department will begin rolling out the training to the more than 23,000 agents
   employed by the FBI, Drug Enforcement Administration (DEA), Bureau of Alcohol, Tobacco, Firearms and
   Explosives (ATF) and U.S. Marshals Service (USMS), as well as the approximately 5,800 attorneys working
   in the 94 U.S. Attorney's Offices across the country. As the project continues, the department will expand
   training to other personnel, including prosecutors in the department's litigating components and agents of
   the Office of the Inspector General.




                                         APPENDIX PAGE 70
https ://www.justice. gov/opa/pr/department-justice-announces-new-department-wide-impli...                   10/8/20 18
Department of Justice Announces
 Case 2:18-cv-00314-HCN         New Department-Wide
                             Document               Implicit Bias
                                       29-1 Filed 10/09/18        Training for Pers...
                                                              PageID.1009       Page 74Page 2 of 2
                                                                                         of 140


    Since 2010, the department's Office of Community Oriented Policing Services has worked with state and
    local law enforcement to train over 2,600 law enforcement officers at both the line and supervlsor level in lts
    implicit bias program known as Fair and Impartial Policing. For the department's new internal training,
    curricula have been created to address the work of prosecutors and federal law enforcement and the
    different mlssions of the law enforcement components. Each law enforcement component's curriculum
    includes three levels of training based on how implicit bias may affect the duties for line personnel,
    supervisors and managers, and executive personnel.

    In order to lead by example, on Tuesday, Deputy Attorney General Yates will be joined by the leadership of
    FBI, ATF, DEA and USMS to participate in the first part of the executive training under the new curricula.
    Over the coming months, training will begin with executive personnel, followed by supervisors and
    managers, and later line personnel, including agents and attorneys.


    Attachment(s):
    Download implicit bias tralning memo.pdf
    Download fags.pdf

    Component(s):
    Office of the Deputy Attorney General

    Press Release Number:
    16-747

                                                                                             Upciated June 27, 2016




                                        APPENDIX PAGE 71
https ://www.justice .gov/opa/pr/department-justice-announces-new-department-wide-impli. ..                 I 0/8/2018
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1010 Page 75 of 140

                                                       U.S. Department of Justice

                                                       Olfo.:c o f th e Deputy Altorncy G~ncral




                                                       \1'111/1111.~/011 . I) ('   ~0530

                                                          June 27, 2016


  M ~MORAND MF RALL DEPARTMENT LAW ENFORCEMENT AGENTS A D
  PROSECUTORS



  FROM:                 Sally Q. Yates ~
                        Deputy  Attom;f  ~e1U1

  SUJBECT:              Implicit Bias Training



          Later today. the Justice Department will announce a new ··implicit bia ., training program
 for its law enforcement officers, prosecutors. and other personnel. I'd like to briefly explain why
 we are doing this training and why l think lhe effort is so e sential to the mission of our
 Department.

          Over the past several decades. social science research has revealed that we all experience
 some degree of "impli cit bias:· the unconscious and often subtle associations we make between
 groups of people and stereotypes about those groups. This phenomenon is distinct from "'explicit
 bias,'" the overt prejudice that most people think of when we talk about racism, sexi m, and other
 form of bigotry. To some extent, implicit bias is part of human nature; a byproduct of our
 diver e. mult icultural society. But implicit bias also presents unique chall nges to effective law
 enforcement. because it can alter where investigators and prosecutors look for evidence and how
 they analyze it without their awareness or ability to compensate. The good news is that research
 suggests the vast majority of people can counter these effects if they are aware of which biases
 they possess- and are trained to recognize when the creep into their reasoning or situational
 awareness.

         In recent years, state and local law enforcement agencies across the country have
 integrated implicit bias education into their training programs, often with financial support from
 the Department's Office of Community Oriented Policing Services (COPS). These trainings
 serve several purposes. They help officers better understand how unconscious and unintentional
 biases can affect their work. They reinforce the qualities that so many great investigators and
 attorneys already possess. including an ability to look past extraneous information , a willingness
 to question one's core assumptions, and a relentless focus on finding those respon ible for crimes

                                                  1



                                   APPENDIX PAGE 72
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1011 Page 76 of 140




   even in complicated operational environments. And perhaps most importantly. these trainings
   reaffirm our commitment to a criminal justice system that is fair. impartial. and procedurally just.
   With implicit bias training. agencies across the country have taken an important step towards
   strengthening the relationship between law enforcement and the communities we serve.

           For several years, agencies and offices across the Depaitment have sought ways to raise
  awareness of implicit bias in their day-to-day work. Today's announcement marks the beginning
  of our comprehensive effort to train the Department personnel who have the most direct
  involvement in our criminal justice system. In the coming weeks. the Department will begin
  providing implicit bias training to the more than 23,000 agents serving our four law enforcement
  agencies and approximately 5,800 attorneys across our 94 U.S. Attorney's Offices. In a later
  stage of the process, we will expand the training to Office of the Inspector General agents and all
  criminal prosecutors in the Department" s other litigating components. These trainings. based on
  the latest scientific research, will be tailored to your agency and to the type of work you do.
  recognizing. for example. that implicit bias can manifest itself differently for a line agent
  handling drug cases and a supervisory AUSA involved in hiring and promotion decisions.

          l know that your time is valuable. and that you already devote many hours to various
  training requirements. but l would not have asked you to take on this additional responsibility
  unless I and other Department leaders were convinced of its value. As a sign of our
  commitment. the Department's very first training will take place tomorrow morning. which will
  include not just me and my senior staff. but also the leadership of our law enforcement agencies.
  including the heads of the Federal Bureau of Investigation. Drug Enforcement Administration,
  the Bureau of Alcohol, Tobacco, Firearms. and Explosives, and the U.S. Marshals Service.

          In the near future, you will receive additional details from your component regarding the
  training schedule. It is my sincere hope that you find the trainings as worthwhile as so many
  other law enforcement officers already have.

         Thank you. as always. for your tremendous work and your unceasing commitment to the
  cause of justice.




                                                   2



                                   APPENDIX PAGE 73
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1012 Page 77 of 140




       NCSC                                                  Race & Ethnic Fairness in the Courts




                                   Implicit Bias
                               A Primer for Courts
                                                Jerry Kang




     Prepared for the National Campaign to Ensure the Racial and
                     Ethnic Fairness of America's State Courts

                                               August 2009




         © National Center for St ate Co urts, 2009




                                      APPENDIX PAGE 74
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1013 Page 78 of 140




                                      Table of Contents

                                          Impli cit Bias: A Prim er ................................. 1

                                          Schemas and Implicit Cognitions ................ 1

                                          Implicit Social Cognitions ............................ 1

                                          Asking about Bias .... ...... :............................. 2

                                          Implicit measurement devices ................... . 2

                                          Pervasive implic it bias ................................. 3

                                          Real-world consequences ..... .. ... ... .............. 4

                                          Malleability ................. .. ... ............ ... ... .. ... .... 4

                                          The big picture ................. ... ......... .... .. ......... 5

                                          Glossa ry ....................... ................................ 7

                                          Bibliography .............................................. 10




                          APPENDIX PAGE 75
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1014 Page 79 of 140




                                                          These schemas are helpful because they allow
   Implicit Bias: A Primer                                us to operate without expending valuable
                                                          mental resources. In fact, unless something
   Schemas and Implicit Cognitions (or
   "mental shortcuts")                                    goes wrong, the se thoughts take place
                                                          automatically without our awareness or
   Stop for a moment and consider w hat
                                                          conscious direction. In this w ay, most cognitions
   bombards your senses every day. Think about
                                                          are implicit.
   everything you see, both still and moving, with
   all their color, deta il, and depth. Think about
                                                          Implicit Social Cognitions (or "thoughts
   what you hear in the background, perhaps a
                                                          about people you didn't know you
   song on the radio, as you decode lyrics and
                                                          had")
   musical notes. Think about touch, smell, and
   even taste . And w hile all that's happening, you      What is interesting is that schemas apply not
   might be walking or driving down the street,           only to objects (e.g., " chairs") or behaviors (e .g.,
                                                          11

   avoiding pedestrians and cars, chew ing gum,                ordering food" ) but also to human beings (e .g.,
                                                          11
   digesting your breakfast, flipping through email            the elderly" ). We naturally assign people into
   on your smartphone. How does your brain do             various social categories divided by salient and
   all this simultaneously?                               chronically accessible traits, such as age,
                                                          gender, race, and role. And just as we might
   It does so by processing through schemas,              have implicit cognitions that help us wal k and
   which are templates of knowledge that help us          drive, we have implicit social cognitions that
   organize specific examples into broader                guide our thinking about social categories.
   categories. When we see, for example,                  Where do thes e schemas come from? They
   something w ith a flat seat, a back, and so me         come from our experiences w ith other people,
   legs, we recognize it as a " chair." Regardless of     some ofthem direct (i.e., real-world
   whether it is plush or wooden, with wheels or          encounters) but most of them vicarious (i.e.,
   bolted down, we know what to do w ith an               relayed to us through stories, books, movies,
   object that fits into the category " chair."           media, and culture).
   Without spending a lot of mental energy, we
   simply sit. Of course, if for some reason we           If we unpack these schemas further, w e see
   have to study the chair carefully--because we          that some of the underlying cognitions include
   like the style or think it m ight collapse--w e ca n   stereotypes, which are simply traits that w e
   and will do so. But typically, we just sit down .      associate wit h a category. For instance, if we
                                                          think that a particul ar catego ry of human beings
   We have schemas not only for objects, but also         is frail--such as the elderly--we will not raise our
   processes, such as how to order food at a              guard . If w e think that another category is
   restaurant. Without much explanation, we               foreign--such as Asians--we will be surprised by
   know what it means when a smiling person               their fluent English. These cognitions also
   hands us laminated paper with detailed                 include attitu des, which are overall, evaluative
   descriptions of food and prices. Even when we          feelings that are positive or negative. For
   land in a foreign airport, we know how to follo w      instance, if we identify someone as having
   the crazy mess of arrows and baggage icons             graduated from our beloved alma mater, we
   toward ground tran sportation .                        will feel more at ease. The term 11 implicit bias"




                                        APPENDIX PAGE 76
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1015 Page 80 of 140




   includes both implicit st ereot ypes and implicit        experiments go on and on. And recall that by
   attitudes.                                               definition, implicit biases are those that we
                                                            carry w ithout awareness or conscious direction .
   Though our shorthand schemas of people may               So how do we know whether we are being
   be helpful in some situations, they also can lead        biased or fair-and-square?
   to discriminatory behaviors if we are not
   careful. Given the critical importance of                Implicit measurement devices (or
   exercising fairness and equality in the court            "don't tell me how much you weigh,
   system, lawyers, judges, jurors, and staff should        just get on the scale")
   be particularly concerned about identifying such
                                                            In response, social and cognitive psychologists
   possibilities. Do we, for instance, associate
                                                            with neuroscientists have tried to develop
   aggressiveness with Black men, such that we
                                                            instruments that measure ste reot ypes and
   see them as more likely to have started the
                                                            attitudes, without having to rely on potentially
   fight than to have responded in self-defense?
                                                            untrustworthy self-reports. Some instruments
   Or have we already internalized the lessons of
                                                            have been linguistic, asking folks to write out
   Martin Luther King, Jr. and navigate life in a
                                                            sentences to describe a certain scene from a
   perfectly "colorblind" (or gender-blind,
                                                            newspaper article. It turns out that if someone
   ethnicity-blind, class-blind, etc.) way?
                                                            engages in stereotypical behavior, we just

   Asking about Bias (or " it's murky in                    describe what happened . If it is counter-typical,
                                                            w e feel a need to explain what happened . (Von
   here")
                                                            Hippel 1997; Sekaquaptewa 2003) .
   One way to find out about implicit bias is simply
   to ask people. However, in a post-civil rights           Others are physiological, measuring how much
   environment, it has become much less useful to           we sweat, how our blood pressure changes, or
   ask explicit questions on sensitive topics. We           even which regions of our brain light up on an
   run into a "willing and able" problem .                  fMRI (functional magnetic resonance imaging)
                                                            scan. (Phelps 2000).
   First, people may not be willing to tell pollsters
   and researchers what they really feel. They may          Still other t echniques borrow from marketers.
   be chilled by an air of political correctness.           For instance, conjoint analysis asks people to
                                                            give an overall evaluation to slightly different
   Second, and more important, people may not               prod uct bundles (e.g., how do you compare a
   know what is inside their heads. Indeed, a               17" screen laptop w ith 2GB memory and 3 USB
   wealth of cognitive psychology has                       ports, versus a 15" laptop w ith 3 GB of memory
   demonstrated that we are lousy at                        and 2 USB ports). By offering multiple rounds of
   introspection . For example, slight                      choices, one can get a measure of how
   environmental changes alter our judgments and            important each feature is to a person even if
   behavior without our realizing. If the room              she had no clue to the question "How much
   smells of Lysol, people eat more neatly. People          would you pay for an extra USB port?" Recently,
   holding a warm cup of coffee (versus a cold cup)         social cognitionists have adapted this
   ascribe warmer (versus cooler) personality traits        methodology by creating "bundles" that include
   to a stranger described in a vignette. The               demographic attributes. For instance, how

                                                        2



                                         APPENDIX PAGE 77
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1016 Page 81 of 140




   would you rank a job with the title Assistant              Pervasive implicit bias ( or "it ain't no
   Manager that paid $160,000 in Miami working                accident")
   for Ms. Smith, as compared to another job with
                                                              It may seem silly to measure bias by playing a
   the title Vice President that paid $150,000 in
                                                              sorting game (i.e . the IAT). But, a decade of
   Chicago for Mr. Jones? (Caru so 2009).
                                                              re search using the IAT reveals pervasive

   Scientists have been endlessly creative, but so            reaction time differences in every country

   far, the most w idely accepted instruments have            tested, in the direction consistent with the
   used reaction times--some variant of which has             general social hierarchies: German over Turk (in

   been used for over a century to study                      Germany), Japanese over Korean (for Japanese),

   psychological phenomena . These instruments                White over Black, men over women (on the

   draw on the basic insight that any two concepts            stereotype of " career" versus "family"), light-

   that are closely associated in our minds should            skinned over dark skin, youth over elderly,

   be easier to sort together. If you hear the word           straight over gay, etc. These time differentials,
   "moon," and I then ask you to think of a laundry           which are taken to be a measure of implicit

   detergent, then " Tide" might come more                    bias, are systematic and pervasive. They are

   quickly to mind . lfthe word " RED" is painted in          stati stically significant and not due to random

   the color red, we w ill be faster in stating its           chance variations in measurements.

   color than the case when the word " GREEN" is
                                                              These pervasive results do not mean that
   painted in red .
                                                              everyone has the exact same bias scores.

   Although there are various reaction time                   Instead, there is wide variability among

   measures, the most thoroughly tested one is                individuals. Further, the social category you

   the Implicit Association Test (IAT). It is a sort of       belong to can influence what sorts of biases you

   video game you play, typically on a computer,              are likely to have . For example, although most

   where you are asked to sort categories of                  Whites (and Asians, Latinos, and American

   pictures and words. For example, in the Black-             Indians) show an implicit att itude in favor of

   White race attitude test, you sort pictures of             Whites over Blacks, African Americans show no

   European American faces and African American               such preference on average. (This means, of

   faces, Good words and Bad words in front of a              course, that about half of African Americans do

   computer. It turns out that most of us respond             prefer Whites, but the other half prefer Blacks.)

   more quickly when the European Am erican face
                                                              Interestingly, implicit biases are dissociated
   and Good words are assigned to the same key
                                                              from explicit biases. In other words, they are
   (and African American face and Bad words are
                                                              related to but differ sometimes substantially
   assigned to the other key), as compared to
                                                              from explicit bia ses--those stereotypes and
   when the European American face and Bad
                                                              attitud es that w e expressly self-report on
   words are assigned to the same key (and
                                                              surveys. The best understanding is that implicit
   African American face and Good words are
                                                              and explicit biases are related but different
   assigned to the other key). This average time
                                                              mental constructs. Neither kind should be
   differential is the measure of implicit bias. [If
                                                              viewed as the solely " accurate" or "authentic"
   the description is hard to follow, try an IAT
                                                              measure of bias. Both measures tell us
   yourself at Project Im plicit .)
                                                              something important.

                                                          3



                                        APPENDIX PAGE 78
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1017 Page 82 of 140




   Real-world consequences (or "why                          •   implicit bias predicts the amount of shooter
   should we care?")                                             bia s--how much easier it is to shoot African
                                                                 Americans compared to Whites in a
   All these scientific measures are intellectually
                                                                 videogame simulation (Glaser & Knowles
   interesting, but lawyers care most about real-
                                                                 2008 );
   world consequences. Do these measures of
   impl icit bias predict an individual's behaviors or       •   implicit bias predicts voting behavior in Italy
                                                                 (Arcari 2008);
   decisions? Do milliseconds really matter>?
   (Chugh 2004). If, for example, well-intentioned           •   im plicit bias predicts binge-drinking (Ostafin
                                                                 & Palfai 2006), suicide ideation (Nock &
   people committed to being "fair and square"
                                                                 Bana ji 2007), and sexua l attraction to
   are not influenced by these implicit biases, then
                                                                 children (Gray 2005).
   w ho cares about silly video game results?

                                                             With any new scientific field, there remain
   There is increasing evidence that implicit biases,
                                                             questions and criticisms--sometimes strident.
   as measured by the IAT, do predict behavior in
                                                             (Arkes & Tetlock 2004; Mitche ll & Tetlock 2006).
   the real w orld--in ways that can have real
                                                             And on-the-merits skepticism should be
   effects on rea l lives. Prof. John Jost (NYU,
                                                             encouraged as the hallmark of good, rigorous
   psychology) and colleagues have provided a
                                                             science. But most scientists studying implicit
   recent literature review (in press) of ten studies
                                                             bias find the accumulating evidence persuasive.
   that managers should not ignore. Among the
                                                             For instance, a recent meta-analysis of 122
   findings from various laboratories are:
                                                             research reports, involving a total of14,900
   •   implicit bias predicts the rate of callback           subjects, revealed that in the sensitive domains
       interviews (Rooth 2007, based on imp licit            of stereotyping and prejudice, im plicit bias IAT
       stereotype in Sweden that Arabs are lazy);            sco res better predict behavior than explicit self-
                                                             reports. (Greenwa ld et al. 2009).
   •   implicit bias predicts awkward body
       langu age (M cConnell & Leibo ld 2001),
                                                             And again, even though much of the recent
       which could influence whether folks feel
                                                             re sea rch focus is on th e IAT, other instruments
       that they are being treated fairly or
                                                             and experimental methods have corroborated
       courteously;
                                                             the existence of implicit biases w ith real world
   •   im plicit bias pred icts how we read the
                                                             consequences. For example, a few studie s have
       fri endliness of facial expressions
                                                             demonstrated that criminal defendants with
       (Hugenberg & Bodenhausen 2003 );
                                                             more Afro-centric facial features receive in
   •   implicit bias predicts more negative
                                                             certain context s more severe criminal
       evaluations of ambiguous actions by an
                                                             punishment (Banks et al. 2006; Blair 2004).
       African Ameri can (Rudman & Lee 2002),
       which could influence decisionmaking in               Malleability (or "is there any good news?")
       hard cases;
                                                             The findings of real-world consequence are
   •   implicit bias predicts more negative
       evaluations of agentic (i.e. confident,               disturbing for all of us who sincerely believe

       aggressive, ambitious) women in certain               that we do not let biases prevalent in our

       hiring conditions (Rudman & Glick 2001);              cu lture infect our individual decisionmaking.
                                                             Even a little bit. Fortunately, there is evidence

                                                         4



                                        APPENDIX PAGE 79
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1018 Page 83 of 140




   that implicit biases are malleable and can be                     discrimination in hiring a police chief.
   changed .                                                         (Uhlmann & Cohen 2005).
                                                                 0   In order to check against bias in any
   •   An individual's motivation to be fair does                    particular situation, we must often
       matter. But we must first believe that                        recognize that race, gender, sexual
       there' s a potential problem before we try to                 orientation, and other social categories
       fix it.                                                       may be influencing decision making. This
   •   The environment seems to matter. Social                       recognition is the opposite of various
       contact across social groups seems to have                    forms of "blindness" (e.g., color-
       a positive effect not only on expl icit                       blindness) .
       attitudes but also implicit ones.
   •   Third, environmental exposure to                      In outlining these findings of malleability, we do
       countertypical exemplars who function as              not mean to be Pollyanish. For example, mere
       "debiasing agents" seems to decrease our              social contact is not a panacea since
       bias.                                                 psychologists have emphasized that certain
       o    In one study, a mental imagery exercise          conditions are important to decreasing
            of imagining a professional business             prejudice (e.g., interaction on equal terms;
            woman (versus a Caribbean vacation)              repeated, non-trivial cooperation) . Also, fleeting
            decreased implicit stereotypes of                exposure to countertypical exemplars may be
            women. (Blair et al. 2001).                      drowned out by repeated exposure to more
       o    Exposure to "positive" exemplars, such           typical stereotypes from the media (Kang 2005 ).
            as Tiger Woods and Martin Luther King
            in a history questionnaire, decreased            Even if we are skeptical, the bottom line is that
                                                             there's no justification for throwing our hands
            imp licit bias against Blacks. (Dasgupta &
                                                             up in resignation . Certainly the science doesn 't
            Greenwald 2001) .
                                                             require us to. Although the task is challenging,
       o    Contact with female professors and
                                                             we can make real improvements in our goal
            deans decreased implicit bias again st
                                                             toward justice and fairness.
            women for college-aged women .
            (Dasgupta & Asgari 2004) .
                                                             The big picture (or "what it means to
   •   Fourth, various procedural changes can
                                                             be a faithful steward of the judicial
       disrupt the link between implicit bias and
                                                             system")
       discriminatory behavior.
       o    In a simple example, orchestras started          It's important to keep an eye on the big picture.
            using a blind screen in auditioning new          The focus on imp licit bias does not address the
            musicians; afterwards women had                  existence and impact of explicit bias--the
            much greater success . (Goldin & Rouse           stereotypes and attitudes that folks recognize
            2000).                                           and embrace. Also, the past has an inertia that
       o    In another example, by committing                has not dissipated. Even if all explicit and
            beforehand to merit criteria (is book            implicit biases were wiped away through some
            smarts or street smarts more                     magical wand, life today would still bear the
            important?), there was less gender               burdens of an unjust yesterday. That said, as
                                                             careful stewards of the justice system, we

                                                         5



                                       APPENDIX PAGE 80
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1019 Page 84 of 140




   should still strive to take all forms of bias
   seriously, including imp licit bia s.

   After all, Americans view the court system as
   the single institution that is most unbiased,
   impartial, fair, and just. Yet, a typical trial
   courtroom setting mixes together many people,
   often strangers, from different social
   backgrounds, in intense, stressful, emotional,
   and sometimes hostile contexts . In such
   environments, a complex jumble of implicit and
   ex plicit biases will inevitably be at play. It is the
   primary responsibility of the judge and other
   court staff to manage this complex and bias-rich
   social situation to the end that fairness and
   justice be done--and be seen to be done.




                                                            6



                                           APPENDIX PAGE 81
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1020 Page 85 of 140




                                                           transparent explanation of "the prudential,
   Glossary                                                economic, political, or religious reasons for
   Note: Many of these definitions draw from Jerry         retaining a less accurate and outdated view."
   Kang & Kristin Lane, A Future History of law and        Kristin Lane, Jerry Kang, & Mahzarin Banaji,
   Implicit Social Cognition (unpublished                  Implicit Social Cognition and the Law, 3 ANNU .
   manuscript 2009)                                        REV. LAW SOC. SCI. 19.1-19.25 (2007)

   Attitude                                                Dissociation
   An attitude is " an association between a given         Dissociation is the gap between explicit and
   object and a given evaluative category." R.H .          implicit biases. Typically, implicit biases are
   Fazio, et al., Attitude accessibility, attitude-        larger, as measured in standardized units, than
   behavior consistency, and the strength of the           explicit biases . Often, our explicit biases may be
   object-evaluation association, 18 J.                    close to zero even though our implicit biases are
   EXPERIMENTAL SOCIAL PSYCHOLOGY 339, 341                 larger.
   (1982). Evaluative categories are either positive
   or negative, and as such, attitudes reflect what        There seems to be some moderate-strength
   we like and dislike, favor and disfavor, approach       relation between explicit and implicit biases.
   and avoid . See also stereotype .                       See Wilhelm Hofmann, A Meta-Analysis on the
                                                           Correlation Between the Implicit Association
   Behavioral realism                                      Test and Explicit Self-Report Measures, 31
   A school of thought within legal scholarship that       PERSONALITY & SOC. PSYCH . BULL. 1369 (2005)
   calls for more accurate and realistic models of         (reporting mean population correlation r=0.24
   human decision-making and behavior to be                after analyzing 126 correlations) . Most
   incorporated into law and policy. It involves a         scientists reject the idea that implicit biases are
   three step process:                                     the only "true" or " authentic" measure; both
                                                           explicit and imp licit biases contribute to a full
   First, identify advances in the mind and
                                                           understanding of bias .
   behavioral sciences that provide a more
   accurate model of human cognition and                   Explicit
   behavior.                                               Explicit means that we are aware that we have
                                                           a particular thought or feeling. The term
   Second, compare that new model with the
                                                           sometimes also connotes that we have an
   latent theorie s of human behavior and decision-
                                                           accurate understanding of the source of that
   making embedded within the law . These latent
                                                           thought or feeling. Finally, the term often
   theories typically reflect "common sense" based
                                                           connotes conscious endorsement of the
   on na'ive psychological theories.
                                                           thought or feeling. For example, if one has an

   Third, when the new model and the latent                explicitly positive attitude toward chocolate,

   theories are discrepant, ask lawmakers and              then one has a positive attitude, knows that
                                                           one has a positive attitude, and consciously
   le~al institutions to account for this disparity.
                                                           endorses and celebrates that preference . See
   An accounting requires either altering the
                                                           also implicit .
   law to comport with more accurate models
   of thinking and behavior or providing a

                                                       7



                                        APPENDIX PAGE 82
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1021 Page 86 of 140




   Implicit                                                 unfavorable feeling, thought, or action toward
   Implicit means that we are either unaware of or          social objects._" Anthony Greenwald & Mahzarin
   mistaken about the source of the thought or              Banaji, Implicit social cognition: attitudes, self-
   feeling . R. Zajonc, Feeling and thinking:               esteem, and stereotypes, 102 Psychol. Rev. 4, 8
   Preferences need no inferences, 35 AMERICAN              (1995). Generally, we are unaware of our
   PSYCHOLOGIST 151 (1980) . If we are unaware              implicit attitudes and may not endorse them
   of a thought or feeling, then we cannot report it        upon self-reflection. See also attitude; implicit .
   when asked . See also explicit.
                                                            Implicit Biases
   Implicit Association Test                                A bias is a departure from some point that has
   The IAT requires participants to classify rapidly        been marked as "neutral." Biases in implicit
   individual stimu li into one of four distinct            stereotypes and implicit attitudes are called
   categories using only two responses (for                 "implicit biases."
   example, in a the traditional computerized IAT,
   participants might respond using only the "E"            Implicit Stereotypes
   key on the left side of the keyboard, or "I" on          "Implicit stereotypes are the introspectively
   the right side) . For instance, in an age attitude       unidentified (or inaccurately identified) traces
   IAT, there are two social categories, YOUNG and          of past experience that mediate attributions of
   OLD, and two attitudinal categories, GOOD and            qualities to members of a social category"
   BAD. YOUNG and OLD might be represented by               Anthony Greenwald & Mahzarin Banaji, Imp licit
   black-and-white photographs of the faces of              socia l cognition: attitude s, se lf-esteem. and
   young and old people. GOOD and BAD could be              stereotypes, 102 Psycho!. Rev . 4, 8 (1995).
   represented by words that are easily identified          Generally, we are unaware of our implicit
   as being linked to positive or negative affect,          stereotypes and may not endorse them upon
   such as "joy" or "agony" . A person with a               self-reflection. See also stereotype; implicit.
   negative implicit attitude toward OLD would be
   expected to go more quickly when OLD and
                                                            Implicit Social Cognitions
                                                            Social cognitions are stere otypes and attitudes
   BAD share one key, and YOUNG and GOOD the
                                                            about social categories (e.g., Whites, youths,
   other, than when the pairings of good and bad
                                                            women). Implicit social cognitions are implicit
   are switched .
                                                            stereotypes and implicit attitudes about social
   The IAT was invented by Anthony Greenwald                catego ries.
   and colleagues in the mid 1990s. Project
   Implicit, which allows individuals to take these
                                                            Stereotype
                                                            A stereotype is an association between a given
   tests online, is maintained by Anthony
                                                            object and a specific attribute . An example is
   Greenwald (Washington), Mahzarin Banaji
                                                            "Norwegians are tall." Stereotypes may support
   (Harvard), and Brian Nosek (Virginia).
                                                            an overall attitude . For instance, if one likes tall
   Implicit Attitudes                                       people and Norwegians are tall, it is likely that
   " Implicit attitudes are introspectively                 thi s attribute will contribute toward a positive
   unidentified (or inaccurately identified) traces         orientation toward Norwegians. See also
   of past experience that mediate favorable or             attitude .


                                                        8



                                       APPENDIX PAGE 83
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1022 Page 87 of 140




   Validities
   To decide whether some new instrument and
   findings are valid, scientists often look for
   various validities, such as statistical conclusion
   validity, internal validity, construct validity, and
   predictive validity.

   •   Statistical conclusion validity asks whether
       the correlation is found between
       independent and dependent variables have
       been correctly computed.
   •   Internal validity examines whether in
       addition to correlation, there has been a
       demonstration of causation. In particular,
       could there be potential confounds that
       produced the correlation?
   •   Construct validity examines whether the
       concrete observables (the scores registered
       by some instrument) actually represent the
       abstract mental construct that we are
       interested in. As applied to the IAT, one
       could ask whether the test actually
       measures the strength of mental
       associations held by an individual between
       the social category and an attitude or
       stereot ype
   •   Predictive validity examines whether some
       test predicts behavior, for example, in the
       form of evaluation, judgment, physical
       movement or response. If predictive va lidity
       is demonstrated in realistic settings, there is
       greater reason to take the measures
       seriously.




                                                          9



                                        APPENDIX PAGE 84
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1023 Page 88 of 140




                                                              Eric Luis Uhlmann & Geoffrey L. Cohen,
   Bibliography                                               Constructed Criteria: Redefining Merit to Justify
                                                              Discrimination, 16 Psycho!. Sci. 474 (2005)
   Allen R. McConnell & Jill M . Leibold, Relations
   Among the Implicit Association Test,                       Eugene M. Caruso, Dobromir A. Rahnev, &
   Discriminatory Behavior, and Explicit Measures             Mahzarin Banaji, Using Conjoint Analysis to
   of Racial Attitudes, 37 J. Experimental Soc.               Detect Discrimination : Revealing Covert
   Psycho!. 435 (2001)                                        Preferences from Overt Choices, 27 Soc.
                                                              Cognition 128 (2009)
   Anthony G. Greenwald, et al., Understanding
   and Using the Implicit Association Test: 111.              Gregory Mitchell & Philip E. Tetlock,
   Meta-Analysis of Pred ictive Validity, 97 J.               Antidiscrimination Law and the Perils of
   Personality & Soc. Psycho!. 17 (2009)                      Mindreading, 67 Ohio St. L.J. 1023 (2006)

   Brian D. Ostafin, & Tibor P. Palfai, Compelled to          Hal R. Arkes & Philip E. Tetlock, Attributions of
   Consume: The Implicit Association Test and                 Implicit Prejudice, or "Would Jesse Jackson 'Fail'
   Automatic Alcohol Motivation, 20 Psych. of                 the Implicit Association Test?," 15 Psycho!.
   Addictive Behav. 322 (2006)                                Inquiry 257 (2004)

   Claudia Goldin & Cecilia Rouse, Orchestrat ing             Irene V. Blair et al, The Influence of Afrocentric
   Impartiality : The Impact of "Bl i~d" Au ditions on        Facial Features in Criminal Sentencing, 15
   Fema le Musicians, 90 Am. Econ . Rev. 715 (2000)           Psycho!. Sci. 674 (2004)

   Dan-Olof Rooth, Implicit Discrimination in                 Irene V. Blair, Jennifer E. Ma, & Alison P.
   Hiring: Real World Evidence (Institute for the             Lenton, Imagining Stereotypes Away: The
   Study of Labor, Discussion Paper No. 2764, April           Moderation of Implicit Stereotypes Through
   2007)                                                      Mental Imagery, 81 J. Person . & Soc. Psych. 828
                                                              (2001)
   Denise Sekaquaptewa, et al., Stereotypic
   Explanatory Bias: Implicit Stereotyping as a               Jerry Kang, Trojan Horses of Race, 118 Harv. L.
   Predictor of Discrimination, 39 J. Experimental            Rev. 1491(2005)
   Soc. Psychol.75 (2003) .
                                                              Kurt Hugenberg & Galen V. Bodenhausen,
   Dolly Chugh, Societ al and Managerial                      Facing Prejud ice: Implicit Prejudice and the
   Implicatio ns of Implicit Socia l Cognition : Why          Perception of Facial Threat. 14 Psycho!. Sci. 640
   Mi ll iseconds Matter, 17 Soc. Just. Res. 203              (2003)
   (2004)
                                                              Laurie A. Rudman & Matthew R. lee, Implicit
   Elizabeth A. Phelps, et. al., Performance on               and Explicit Consequences of Exposure to
   Indirect Measures of Race Evaluation Predicts              Violent and Misogynous Rap Music, 5 Group
   Amygdala Activation, 12 J. Cog. Neuroscience               Processes & Intergroup Rel. 133 (2002)
   729 (2000).




                                                         10



                                        APPENDIX PAGE 85
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1024 Page 89 of 140




   Laurie A. Rudman & Peter Glick, Prescriptive           Combating Automatic Prejudice with Images of
   Gender Stereotypes and Backlash Toward                 Admired and the Disliked Individuals, 81 J.
   Agentic Women, 57 J. Soc. Issues 743 (2001)            Person . & Soc. Psych.800 (2001)

   Luciano Arcuri et al., Predicting the Vote:            Nilanjana Dasgupta & Shaki Asgari, Seeing is
   Implicit Attitudes as Predictors of the Future         Believing: Exposure to Counterstereotypic
   Behavior of Decided and Undecided Voters, 29           Women Leaders and Its Effect on the
   Political Psychology369                                Malleability of Automatic Gender Stereotyping,
                                                          40 J. Experimental Soc. Psycho I. 642 (2004)
   Matthew K. Knock & Mahzarin R. Banaji,
   Prediction of Suicide Ideation and Attempts            R. Richard Banks, Jennifer L. Eberhardt, lee
   Among Ado lescents Using a Brief Performance-          Ross, Discrimination and Implicit Racial Bias in a
   Based Test, 75 J. Clinical & Consulting                Racially Unequal Society. 94 Calif. Law Rev.
   Psychology 707 (2007) .                                1169 (2006)

   Nicola S. Gray, et al., An Implicit Test of the        William Von Hippel et al., The Linguistic
   Associations Between Children and Sex in               Intergroup Bias As an Implicit Indicator of
   Pedophiles, 114 J. Abnormal Psych . 304 (2005)         Prejudice, 33 J. Experimental Soc. Psychol. 490
                                                          (1997)
   Nilanjana Dasgupta & Anthony G. Greenwald,
   On the Ma lleability of Automatic Attitudes:




                                                     11



                                        APPENDIX PAGE 86
 9/24/2018                                         New Implicit Bias Video and Jury Instructions for Federal Courts I Behavioral Legal Ethics
           Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1025 Page 90 of 140

        Behavioral Legal Ethics
        Behavioral science, law, and ethical decision-making




        New Implicit Bias Video and Jury Instructions for Federal Courts
        Posted on June 26, 2017 by Iigran Eldred I Leave a comment



        We've posted before about implicit bias, including the DeP-artment of Justice's training on
        imP-licit bias, the ABA's video and related work on the subject and the role that implicit bias
        plays in Batson challenges. In a fascinating new development, the United States District
        Court for the Western District of Washington (which includes Seattle) has produced a video
        for jurors to watch. As noted by the Marshall Project in this article discussing the initiative
        (originally posted here), the video is being shown to potential jurors as they wait to be called
        for service. The court has also posted a set of P-attern jurr instructions that can be used at a
        judge's discretion during a trial. Will other federal courts follow suit? And will there be some form of rigorous
        evaluation to assess the effectiveness of this innovative approach? Developments to follow ...




                                                      ADVERTISEMENT




        Privacy & Cookies: This site uses cookies. By continuing to use t his website, you agree to their use.
        To find out more, including how to control cookies, see here: Cookie PolicY.


                                                                                                                                            Close and accept


                                                                 APPENDIX PAGE 87
https ://beha viora Ileg aleth ics .word press .com/2 0 17/06/26/new-i mpl icit-bias-video-and-ju ry-i nstructions-for-fed era 1-cou rts/                      1/2
1mp11c1t JjJas 1mnanve J :sect10n or L1t1gat10n I :section or L1t1gat10n / 1mp1Jc1t .l:Sias Page I ot 1
 Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1026 Page 91 of 140


       Home , ABA Groups , Section of Litigation , Good Works Initiatives , Implicit Bias Initiative




       Implicit Bias Initiative


       Implicit Bias Initiative
                                                                                          Mission Statement
       To help combat implicit bias in the justice system, the ABA Section
                                                                                           The problem of implicit bias
       of Litigation has launched a landmark website offering critical
                                                                                           affects all participants in the
       information and resources for ABA m em bers and other
                                                                                           justice system, including civi
       stakeholders. "Our vision is that the web site will serve as 'one-
                                                                                           and criminal attorneys. By
       stop shopping'-the 'go-to' repository for anyone who wants to
                                                                                           raising awareness, we hope
       know more about implicit bias in the justice system or in the ranks                 combat and ultimately
       of the legal profession. Most importantly, it is intended to provide                eliminate the problem.
       bar associations and other groups the resources they need to
       duplicate educational sessions for their groups.                                    An attorney who understand
       The centerpiece of th e website is a video, "The Neuroscience of                    th e implications and effects ,
                                                                                           implicit bias will be better
       I mplicit Bias" (an edited version of a film by the Judicial Council of
                                                                                           equipped to deal with its
       California). In addition, the website offers a virtua l " toolbox"
                                                                                           personal impact as well as tt
       designed to help bar leaders, legal educators, judges, other justice
                                                                                           impact on his or her clients.
       system stake-holders, and community leaders in general present
                                                                                           other words, an attorney wh
       programming on implicit bias in their own communities. Other key                    understands the implication~
       elements of the website include a bibliography of select articles on                and effects of implicit bias w
       the topic of implicit bias in the justice system, links to key                      be a more effective advocat£
       websites, and more handy resources.
       Through the virtual " toolbox" on the website, the Section is
       supporting the presentation of programming on the topic by
       judges, bar leaders, and others across the country.




                                 APPENDIX PAGE 88
https://www.americanbar.org/groups/litigation/initiatives/task-force-implicit-bias.html                      10/8/2018
 What ls lmphc1t or Unconscious tlias'! I Section ot Litigation I Section ot Litigation / lmp...       Page 1 of 2
 Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1027 Page 92 of 140


     Home , ABA Groups , Section of Litigation , Good Works Initiatives>lmplicit Bias I nitiative , What Is
     Implicit or Unconscious Bias?




     What Is Implicit or Unconscious Bias?


     For the legal profession, understanding implicit bias and ways to
     debias one's approach to law-related issues and decisions is critical
     to a fair and representative perception and reality of access to
     justice and equity.
     The problem of implicit bias has been described by one researcher
     as follows:

         We naturally assign people into various social categories
         divided by salient and chronically accessible traits, such as
         age, gender, race, and role. And just as we might have implicit
         cognitions that help us walk and drive, we have implicit social
         cognitions that guide our thinking about social categories.
         Where do these schemas come from? They come from our
         experiences with other people, some of them direct (i.e., real-
         world encounters) but most of them vicarious (i.e., relayed to
         us through stories, books, movies, media, and culture).

         If we unpack these schemas further, we see that some of the
         underlying cogr:iitions include stereotypes, which are simply
         traits that we associate with a category. For instance, if we
         think that a particular category of human beings is frail-such
         as the elderly-we will not raise our guard. If we think that
         another category is foreign-such as Asians-we will be
         surprised by their fluent English. These cognitions also include
         attitudes, which are overall, evaluative feelings that are
         positive or negative. For instance, if we identify someone as
         having graduated from our beloved alma mater, we will feel
         more at ease. The term "implicit bias" includes both implicit
         stereotypes and implicit attitudes.

         Though our shorthand schemas of people may be helpful in
         some situations , they also can lead to discriminatory behaviors
         if we are not careful. Given the critical importance of exercising
         fairness and equality in the court system , lawyers, judges,
         jurors, and staff should be particularly concerned about
         identifying such possibilities.

     Jerry Kang, Implicit Bias : A Primer for Courts, prepared for the
     National Campaign to Ensure the Racial and Ethnic Fairness of
     America 's State Courts, Aug . 2009 .




                                   APPENDIX PAGE 89
https://www.americanbar.org/ groups/litigation/initiatives/task-force-implicit-bias/what-is-i...        10/8/2018
 What ls Implicit or Unconscious Bias? I Section of Litigation I Section of Litigation / Imp... Page 2 of 2
 Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1028 Page 93 of 140

     Malcolm Gladwell discusses implicit bias in his bestseller, Blink, this
     way:

         All of us have implicit biases to some degree. This does not
         necessarily mean we will act in an inappropriate or
         discriminatory manner, only that our first "blink" sends us
         certain information . Acknowledging and understanding this
         implicit response and its value and role is critical to informed
         decision-making and is particularly critical to those whose
         decisions must embody fairness and justice .

     Blink: The Power of Thi nking Without Thinking (2005) .




                                  APPENDIX PAGE 90
https://www.americanbar.org/groups/litigation/initiatives/task-force-implicit-bias/what-is-i...   10/8/2018
 Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1029 Page 94 of 140




DISPARITIES IN DISC PL N                                                                                  •
                                                                                                          •

A Look at School Disciplinary Actions
for Utah's American Indian Students




Percent of Student Demographic Referred to Law Enforcement

3.50% - - - - - - - - - - - - - - - - - - - - - - - -- - -

3.00%                     -
2.50%

2.00%

1.50%
                                                              -
1.00%                                                                                                                         -       -

0.50%
                                                    -                                      -                 __.;



                                                                                                                                      -


0.00%                            n            ·C
                                                '

                                                                       n
                      ·':b-~   · :6-~        ~
                                                             ~         .~e             orb                 7>-ce"             ~o'
                     ,~
                      ~        ~~           1>
                                        ~','<           ~
                                                         ~7><..;   ~
                                                                   ~                ~7>~                e'                ~
                                                                                                                           cO


     ~e;
         . c'?>
        '!-.'°'
                  '!:.'
                                                                                '"
                                                                             ~(.,               ~~
                                                                                                0
                                                                                                    0~
                                                                                                                    oe~
                                                                                                                       ~

    ~
                                                                        ~'?>
                                                                                       -<-_~o                  ,.::s
                                                                                                         's::-c.;
                                                                                                        ~




                                                                                               UI   •
                                                                                                            THE UN IVER.SITY OF UTA H
                                                                                                            S.J. QUINNEY
                                                                                                            COLLEGE OF LAW
                                                                                                            Pub li c Pol icy Clinic


                                          APPENDIX PAGE 91
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1030 Page 95 of 140




               DISPARITIES IN DISCIPLINE:
               A Look at School Disciplinary Actions
               for Utah's American Indian Students

               This report was produced by Vanessa Walsh, J.D. candidate and member
               of the Public Policy Clinic at the S. J. Quinney College of Law, under the
               supervision of Associate Professor Emily Chiang. The contents of the report
               do not refiect the opinion, expertise, or advice of the University of Utah, the
               S. J. Quinney College of Law, or any of their employees.

               Cover artwork by Isabelle Pitcher, ©2014

               The University of Utah
               S.J. Quinney College of Law
               332 South 1400 East
               Salt Lake City, Utah 84112
               801-581-6833
               law.utah.edu




                                 APPENDIX PAGE 92
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1031 Page 96 of 140




   TABLE OF CONTENTS

   Executive Summary ..................................................................................................................................................................... 3

   Introduction .................................................................................................................................................................................... 5

   Methodolog'f ................................................................................................................................................................................... 5

   I. The School to Prison Pipeline Across the Nation ..................................................................................................... 6

   II. History and Factors Contributing to American Indian Student Vulnerabilities ..................................... 7

   Ill. Findings: Discipline of American Indian Students in Utah ............................................................................... 8
           A. Elementary School Rates .......................................................................................................................................... 10
           B. Suspensions ..................................................................................................................................................................... 12
           C. Expulsions ........................................................................................................................................................................ 13
           D. Referrals to Law Enforcement................................................................................................................................ 15
           E. School-Related Arrests ............................................................................................................................................... 16
           F. Students with Disabilities .......................................................................................................................................... 17
           G. District Specific Data ................................................................................................................................................. 18

   IV. Conclusion .............................................................................................................................................................................. 20

   Appendices ........................................................:............................................................................................................................ 21
           Appendix A - Location of American Indians and American Indian Students in Utah .................... 21
           Appendix B - Districts with the Highest Disparity ........................................................................................... 23
           Appendix C - Schools with Highest Disparity By Action Type ................................................................... 25




                                                                       APPENDIX PAGE 93
    Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1032 Page 97 of 140




       TABLE OF FIGURES


       Figure 1     Four Year Graduation Rate ............................................................................................................................... 8

       Figure 2     Percent of Actions Received ............................................................................................................................. 9

       Figure 3     Likelihood ofReceiving Action Compared to White Students ........................................................ 9

       Figure 4     Percent ofElementary School Actions Compared to White Students ........................................ 11

       Figure 5     Disciplinary Actions for American Indian Students in Elementary School... ........................... 11

       Figure 6     Suspension Rates for American Indian Students .................................................................................. 13

       Figure 7     Percent of American Indian Population ReceivingAction ................................................................ 14

       Figure 8     Expected Actions Compared to Actual Actions ..................................................................................... 14

       Figure 9     Percent of Populations Referred to Law Enforcement ........................................................................ 15

       Figure 10    American Indian Referrals to Law Enforcement.. .................................................................................. 16

       Figure 11    Percent of Student Populations Arrested at School... ........................................................................... 17

       Figure 12    American Indian Students with Disabilities ReceivingAction ....................................................... 18

       Figure 13    Districts With Greatest Disparily for Referrals to Law Enforcement.. ........................................ 19

       Figure 14    Districts with Greatest Disparily: Total Actions .................................................................................... 23

       Figure 15    Districts With Greatest Disparily: Suspensions ..................................................................................... 23

       Figure 16    Districts with Greatest Disparily: School Related Arrests ............................................................... 24

       Figure I 7   Districts with Greatest Disparily: Suspensions ...................................................................................... 25

       Figure 18    Schools with Greatest Disparily: Expulsions ........................................................................................... 25

       Figure 19    Schools with Greatest Disparily: Referrals to Law Enforcements ................................................. 26
                                          •
       Figure 20    Schools with Greatest Disparily: School Related Arrests .................................................................. 26




2


                                                          APPENDIX PAGE 94
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1033 Page 98 of 140




   EXECUTIVE SUMMARY

   A number of recent studies and reports have examined the school-to-prison pipeline (STPP) and
   its impact on students of color. Few, if any, of these documents have focused on the troubling and
   undeniable effects of the pipeline on American Indian students. Nationally, 22% of all American
   Indian students receive disciplinary action at school, compared to 14.1 % of all white students.' In
   Utah, these students are almost four times (3.8) more likely to receive a school disciplinary action
   compared to their white counterparts.

   American Indians occupy a unique place in our country's history. Past policies of assimilation
   removed a generation of American Indian children from their families. 2 This community continues
   to rank at or near the bottom of nearly every social, health, and economic indicator." These
   factors have resulted in unique vulnerabilities for this student population that demand focus and
   additional resources.

   This Report is the first to analyze publicly available data from the U.S. Department of Education,
   collected for the 2011 school year, with a focus on American Indian students in Utah.

   Utah is pushing American Indian students into the pipeline at alarming rates. In 2011, the most
   recent year for which data is available, this student population comprised the smallest student
   demographic in the state and the was most frequently expelled, referred to law enforcement, and
   arrested for school related incidents-all the most severe forms of school disciplinary action.
   When students are removed from their traditional learning environments due to suspensions
   and expulsions, they are more likely to enter the juvenile justice system, the adult criminal justice
   system, and/or to drop out of school:' In 2014, 31 % of American Indian students in Utah dropped
   out of high school, compared to a state average of 15%.5

   The data also indicates that:

           Fifty-five American Indian students in kindergarten through sixth grade were referred to
           law enforcement in 2011. In comparison, not a single white student in elementary school
           received this action.

          American Indian students are almost four times more likely to receive school discipline
          than their white counterparts.

          American Indian students are seven and a halftimes more likely to be expelled compared
          to white students.

          American Indian students are the single most likely student population in Utah to be
          referred to law enforcement. They are 3 times more likely to receive this action than all
          other students of color and almost 8 times more likely than white students.




                                                                                                           3


                                    APPENDIX PAGE 95
    Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1034 Page 99 of 140




              American Indian students are the single most likely student population in Utah to be
              arrested at school. They are almost 4 times more likely to receive this action than all other
              students of color and more than 6 times more likely than white students.

              Thirty percent of American Indians diagnosed with a disability under the Individuals with
              Disabilities Education Act (IDEA) or Section 504 of the Rehabilitation Act of 1973 received
              a disciplinary action.

       This information should be of great concern to those who care about the continued vitality of
       Utah's education system and its ability to prepare all students to grow into contributing and
       productive members of our community.




4


                                      APPENDIX PAGE 96
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1035 Page 100 of 140




    INTRODUCTION

   Referral to Law Eriforcement - Safe School Violation: Two [American Indian] boys entered the teacher's lounge
   lookingfor a teacher andfinding it empty decided to look in the refrigerat01: They saw two bottles ofD1: Pepper
   took them and drank them. This is a theft and the boys will be referred to law enforcement.
            - School disciplinary report, San Juan school district.

   This scenario played out in a Utah middle school in 2014. Taking a soda from a faculty refrigerator was
   labeled a safe school violation for two American Indian students. Across the nation, American Indian
   students are more than one and a halftimes more likely to receive a school disciplinary action than their
   white counterparts." The likelihood is even higher for more severe forms of school disciplinary action, such
   as referrals to law enforcement and school related arrests. Nationally, 22% of all American Indian students
   receive a school disciplinary action. In Utah, students in this population are expelled, referred to law
   enforcement and arrested at school at alarming rates. They are almost four times more likely than white
   students to be disciplined.7 They are the smallest student demographic in the state and yet have the highest
   percentage of students who are expelled, referred to law enforcement and arrested at school.'

   This Report will provide an overview of the school-to-prison pipeline generally, with a focus on the
   disproportionality of school disciplinary actions for American Indian students. Part I will provide a brief
   introduction to the school-to-prison pipeline. Part II provides a summary of the unique history and factors
   that contribute to the vulnerabilities of this student population. Part III will present a detailed analysis
   of the disparity in school disciplinary actions in Utah. This analysis includes elementary school discipline
   rates and a statewide examination of disproportionality in suspensions, expulsions, referrals to law
   enforcement and school related arrests. It will also present data for American Indian students identified as
   having a disability. Generally speaking, the data for this student population will be compared to data for the
   white student population.



   METHODOLOGY

   Since 1968, the federal Department ofEducation has collected data from our nation's public schools
   through its Civil Rights Data Collection ("CRDC"). The data is intended for use by the department's Office of
   Civil Rights in its enforcement and monitoring efforts regarding equal educational opportunity.' The CRDC
   collects a variety of information including student enrollment, educational programs and services.
   It disaggregates the data by race/ethnicity, gender, limited English proficiency and disability."'

   The numbers on which this Report relies are the most comprehensive and recent nation-wide statistics
   available and were released to the public in the spring of2014 for the 2011 school year. The 2011-12 CRDC
   collected data from a universe of all public schools and school districts, including juvenile justice facilities,
   charter schools, alternative schools, and schools serving students with disabilities.' 1 Among other things,
   the data tracks the number of disciplinary actions at these schools. Categories of disciplinary actions
   reported include: in-school suspension, only one out-of-school suspension, more than one out-of-school
   suspension, expulsion with educational services, expulsion without educational services, expulsion under a
   zero tolerance policy, referral to law enforcement, and school related arrest.

   Analysis in this report focuses primarily on the percentage of each student demographic receiving a
   disciplinary action at school and draws comparisons between those populations. It is important to note
   that students can receive more than one action. Out-of-school suspensions are broken out into only


                                                                                                                       5

                                        APPENDIX PAGE 97
    Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1036 Page 101 of 140




       one out-of-school suspension and more than one out-of-school suspension. All other actions are not
       cumulative. For example, if one student is referred to law enforcement on two different occasions, n=2.
       If two students are each referred to law enforcement once, n=2. In both cases, there were two referrals in
       that student group. Although this may inflate the reported percentage of total population receiving action,
       the raw number of actions in the student population is accurate and comparisons can still be accurately
       drawn. 12

       This Report sometimes uses the same methodology as From Fingerpaint to Fingerprints: The School to
       Prison Pipeline in Utah, which focused primarily on expected actions compared to actual actions. 13 This
       was accomplished by comparing the number of students enrolled to the number of disciplinary actions
       given to arrive at a predicted value. For example, if there are 80 white students in a 100 student population
       and 10 students were disciplined, it's predicted that 8 of these students would be white. Some numbers
       are different from those in that report however, because the majority of analysis in From Fingerpaint to
       Fingerprints included only the student population without disabilities. This report includes all students in
       the population, both with and without disabilities.

       The charts, graphs and statistics presented below are based upon independent analysis of the raw data
       made available by the CRDC. That data, along with a searchable school and district database, is available at
       www.ocrdata.ed.gov.


       1. The School to Prison Pipeline Across the Nation

       The school to prison pipeline is the collection of education and public safety policies and practices that
       push our nation's schoolchildren out of the classroom and into the juvenile justice system, or the criminal
       justice system.''' For example, many schools have "zero-tolerance" policies for drug-related and other
       activities that have caused a dramatic shift away from traditional in-school discipline towards greater
       reliance on juvenile justice interventions for common school misbehavior. 15 This comes at a significant
       cost to state agencies and takes students out of the normal education process, where they are less likely
       to receive adult supervision and more likely to be exposed to other students who have committed violent
       offenses, gang members, or other bad influences. 16

       Today, nearly half of all public schools have assigned police officers." School-based police officers,
       frequently referred to as school resource officers or SRO's, are the fastest growing segment oflaw
       enforcement." The National Association of School Resource Officers estimates that more than 10,000
       police officers serve in schools nationwide. 19 These officers' roles vary significantly across schools, with
       some charged primarily with enforcement of criminal laws, while others are focused on mentoring,
       counseling, and teaching duties.211 A recent study by a professor at the Levin College of Law found that a
       key, yet understudied, component of the pipeline is the increased presence of law SRO's. 21 The study shows
       clear, visible differences in the rates of referrals to law enforcement, suggesting that a SR O's weekly presence
       increases the number of students who will be involved in the justice system. 22 It suggests the most glaring
       difference is the rate of referral for lower-level offenses, such as fighting without using a weapon or making
       a threat without using a weapon, more than doubles when a school has regular contact with an SRO."' 1he
       placement of SRO's often inadvertently feeds the pipeline."'

       Recent estimates are that one in three students will be suspended at some point between kindergarten
       and 12th grade. 25 New research shows that suspension rates are closely correlated with dropout and
       delinquency rates, and they have tremendous economic costs for the suspended students.26 When students
       are removed from their traditional learning environments due to suspensions and expulsions, they are more


6


                                           APPENDIX PAGE 98
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1037 Page 102 of 140




    likely to enter the juvenile justice system, the adult criminal justice system, and/or to drop out of school.27
    The exclusion of students from school for disciplinary reasons is directly related to lower attendance rates,
    increased course failures, and can set a student on a path of disengagement from school."' Dropping out
    of high school has serious consequences for the income and employment potential of the students who
    do so, and for the communities they live in. 1here is no direct link between the decision to drop out and
    prison but there is evidence that dropouts are exposed to many of the same socioeconomic forces that are
    often gateways to crime.29



    II. History and Factors Contributing to American Indian Student Vulnerabilities

   Although there has been increased focus on the school-to-prison pipeline and its impact on students
   of color, little has been written on its impact on American Indians."' American Indians occupy a unique
   place in this country."' 1hey are classified by sociologists as among those "involuntary minorities" who
   were coercively incorporated into American society.'" They are separated by culture, language, polily,
   and religion.'"' A small number oflndian nations have experienced remarkable success in their economic
   development endeavors, but a significant number of tribes remain mired in poverty and dependent on
   federal assistance.'"

   In the nineteenth and twentieth centuries, the federal government had a policy of assimilation that
   resulted in Indian children being removed from their Indian homes and placed in non-Indian homes or
   boarding schools.'15 A primary example of this policy was the federal boarding school system, in which
   Native American children were taken from their homes and placed in federal and church-run institutions
   around the country.'" Once there, they were denied the right to speak their language. practice their
   religion, or partake in any cultural practices.'17 In the late 60's and 70's conservative estimates indicated
   that one-third of all American Indian children were being separated from their families and placed in
   foster care, adoptive homes, or educational institutions.'"

   American Indians are regularly identified as among the poorest communities in the United States.'" As the
   United States Civil Rights Commission explains, "Native Americans still suffer higher rates of poverty. poor
   educational achievement, substandard housing. and higher rates of disease and illness'.'"' They continue to
   rank at or near the bottom of nearly every social, health, and economic indicator:''

            About one in four American Indians and Alaska Natives were living in poverly in 2012.'12 Nine
            states-including Utah-have poverly rates of30 percent or more for American Indians and
            Alaska Natives:1:1

            Because most of the land owned by individual Indians on reservations is generally held in trust
            by the Federal government for the benefit of tribes or their members, they cannot mortgage it for
            loans like other Americans."

            In 2013, the overall unemployment rate for the United States was 7.4 percent; the rate for
            American Indians and Alaska Natives was 12.8 percent.'15

            Drug abuse exacts a heavy toll on Native Americans and Alaskan Natives in the U.S. In 2009, 18.3%
            of American Indians or Alaska Natives age 12 or older were current users of illicit drugs. compared
            to 8.8% ofwhites.46

            Adequate roads and housing, clean water and sanitation, telephones and electricity are in short
            supply on many reservations."

                                                                                                                      7

                                        APPENDIX PAGE 99
    Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1038 Page 103 of 140




        Six Indian tribes in Utah are recognized as official entities across twelve reservations. According to the
        2010 Census, there are 50,064 people in Utah who reported as American Indian alone or in combination
        with another race. 48 Of this total, 7,853 are stud ents and account fo r 1.3% of the total student population.~4
        Th ese students are spread throughout Utah in both rural and urban areas. Approxi mately 40% of
        American Indian students were in enrolled in rural schoo ls, with the remaining 60% in urban schools.''0
        Unfortunately, the schools near reservations in Utah are ranked among the worst in Utah, with over one
        fifth of the total American Indian student population in schools identified as the lowest performing in
        the state. 51

        Together, these factors create a student population already extremely vuln erable to low graduation rates.
        As the section below shows, the data indicates that these vulnerabilities are being compou nded by the
        frequent use of school discipline and law enforcem ent, instead of being mitigated by positive behavioral
        interventions and supports.


        Ill. Findings: Discipline of American Indian Students in Utah

        'The school-to-prison pipeline is thriving in Utah, particularly among American Indian students, who are
        actively and disproportionately being pushed out of school by suspensions, expulsions, referrals to law
        enforcement and school related arrests.

        In 20 14, the Utah State Office ofEd ucation reported an 83% graduation rate. 52 Although the rate for
        American Indian students has been increasi ng in recent years, only 65% of this population is graduating
        compared to 86% of white students. 51 Graduation rates for other racial groups are shown below.




         Figure 1 Four Year Graduation Rate

                                       2010    2011    2012      2013      20 14

                        All students   75%    76%      78%       81%       83%
                              Asian    75%     72%     78%       79%       85%
                              Black    60%    61%     61%       68%       66%
                   American Indian     55%    57%      61%      65%       65%
                             White     79%    80%      82%      85%       86%
                   Hispanidlatino      55 %   57%      63%      68%        72%
                    Pacific Islander   69%    69%     73%        77%      82%
          Students with disabilities   55%    59%      61 %     65%       67%




        Across every category of punishment, students of color in Utah are more likely to receive a school
        disciplinary action than their white counterparts. American Indian students feel the brunt of this inequ ity.
        This student population comprises 1.3% of the total student population in Utah. All things being equ al, it
        is expected thaL this demographic would account for 1.3% of all disciplinary actions. Instead, this stud ent
        group received three times as many disciplinary actions than expected, with expulsions, referrals to law
        enforcement and school related arrests acco un ting for the most severe disproportionality.




8


                                              APPENDIX PAGE 100
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1039 Page 104 of 140




    Figure 2 Percent of Actions Recieved

    Percent of Actions Received
    Compared to% of Student Population
    9.0%
    8.0%

    7.0%

    6.0%
                                                                                   American Indian
    5.0%                                                                           % of student
                                                                                   population
    4.0%

    3.0%
                                                                                   American Indian
    2.0%                                                                           % of actions
                                                                                   received
    1.0%

    0.0%




   Moreover, when compared to their white cou nterparts, the likelihood of receiving school discipline is
   distressing. Three point nine percent of all white students in Utah received a schoo l disciplinary action
   compared to 14.8% of all American Indian students, making them 3.8 times more likely to receive an action .
   In every category, American Indian students are significantly more likely to be disciplined compared to
   wh ite stud ents.


    Figure 3 Likelihood of Receiving Action Compared to White Students

   American Indian Students Likelihood to
   Receive Action Compared to White Students
   12.0

   10.0

    8.0

    6.0
                                                                                   # of times
    4.0
                                                                                   more likely
    2.0

    0.0




                                                                                                                 9


                                    APPENDIX PAGE 101
     Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1040 Page 105 of 140




         Nationwide, American Indian students are roughly 3 times more likely to be expelled and to be referred
         to law enforcement than their white counterparts." The disparity in Utah is even worse, where American
         Indian students are 7.5 times more likely to be expelled than white students and nearly 8 times more likely'"
         to be referred to law enforcement than white students.

                 Times More Likely than White Students to Receive a Disciplina,y Action

                                                           Utah             Nationwide
                 Suspension                                3.3              1.8
                 Expulsion                                 7.5              3.0
                 Referral to Law Enforcement               7.1              2.6
                 School Related Arrest                     6.2              0.5

        lhe disparity in school discipline rates begins in elementary school. It continues into middle and high
        school. with statewide disproportionality in suspensions, expulsions. referrals to law enforcement and
        school related arrests.


        A. Elementary School Rates

        The school-to-prison pipeline for American Indian students in Utah starts in elementary school. There
        is evidence that expulsion or suspension early in a child's education is associated with expulsion or
        suspension in later school grades. Young students who are expelled or suspended are as much as 10 times
        more likely to drop out of high school, experience academic failure and grade retention. hold negative
        school attitudes, and face incarceration than those who have not.57 Arguably. no student in this grade range
        should be expelled. referred to law enforcement or arrested at school except in the most extreme cases.

        Utah has 545 schools that serve students from kindergarten to grade six.58 Students in this grade range
        received 7,767 disciplinary actions.59 In every category of punishment. American Indian students received a
        disproportionate amount of actions compared to white student population.

        Nearly three hundred {293) American Indian students in elementary schools received a school disciplinary
        action. meaning roughly seven percent {7.3%) of all American Indian students enrolled in elementary
        school were disciplined. Compared to white students. American Indian students in elementary school are
        almost four times"' more likely to receive an action. Perhaps the most alarming comparison is in referrals
        to law enforcement. Fifty-five American Indian students in kindergarten through sixth grade were referred
        to law enforcement in 2011. In comparison. not a single white student received this action. Four American
        Indian students in this grade range were arrested at school and two were expelled.




10


                                           APPENDIX PAGE 102
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1041 Page 106 of 140




    Figure 4 Percent of Elementary School Actions Compared to White Students

   Percent of Demographic Receiving Action
   8.0%

   7.0%

   6.0%

   5.0%

   4.0%

   3.0%                                                                                                                                                                                                                      •   American Indian

   2.0%
                                                                                                                                                                                                                                 White
   1.0%

   0.0%
                                  ~o~                             ~o~
                                                                                                       ~..,                      -o~                                  ~                               ..,.....          ~"
                              <{;~                             <{;~                         <{;~
                                                                                                iP                           :s-~                               /$""<{;
                                                                                                                                                            <.,<{;
                                                                                                                                                                                                 ~'<{;
                                                                                                                                                                                           "/::,'ti
                                                                                                                                                                                                                    60
                      ..:,'>~                      ..:,'>'Y.
                                                                                                                   <,_,-+-'Y.                      !<.O~                                                         ~'ti
                                                                                   ..:,'>'Y.                                                                                      }._'?>'<{;                     ~
                  ~<;                            ~<;                                                                                             <{;~
              00
             o'                         o'
                                             00
                                                                             ~<;
                                                                      '\o"'-'ti                                                          ,'1,~                             ~'<{;
                                                                                                                                                                          00
      ,,/                          ~<;
                              -,,..:o
                                                                                                                                ~...._o
                                                                                                                           !,.(Ii
                                                                                                                                                                   '-Jo'
                                                                                                                       !<.<{;
                           a"                                                                                    <,;.<{;




   American Indian students in Utah's elementary schools account for 1.3% of the total elementary
   school population, yet in every category, received more than 1.3% of the actions given. It is expected
   that 102 American Indian students would receive actions, however 293 were given to American Indian
   students, making them almost three times more likely to receive an action than expected .61 In all
   discipline categories, American Indian students received more actions than expected. Most alarming
   is that 1.3% of the total student population received 12.5% of all expu lsions under a zero tolerance
   policy, 12.2% of all referrals to law enfo rcement and 8.7% of all school related arrests.



    Figure S Disciplinary Actions for American Indian Students in Elementary School

   Elementary School Disciplinary Actions
   for American Indians
   14.0% - - - - - - - - - - - - - - - - - - - - - - - - - -




                                                                                                                                                                                                                             •   % of actions

                                                                                                                                                                                                                                 % of population




                                        <.,<{;
                                   '1,<::'
                                                                      ~..,                          ;,o~                            ~                              f}                           ~..,                 ~
                               ~t-
                           ...._o
                                                          ,s-;,o                      ..:,'>'Y.
                                                                                                <l,~
                                                                                                                               /$""<{;
                                                                                                                           <.,<{;
                                                                                                                                                              ~'<{;
                                                                                                                                                        "/::,'ti                      <{;~
                                                                                                                                                                                           ~o                      ~o
                                                                                                                                                                                                                 'l>c
                                                                                                                   !<.O~                                                                                      ~
                      !-,.0
                  '\,,z;                   ~
                                        '\o"
                                                  <{;.,,_'Y.
                                                                             00
                                                                                  ~<;
                                                                                                        ,'1,~   <{;~
                                                                                                                                         ~,fl~,;;.<c
                                                                                                                                             ;                            ~<;
                                                                                                                                                                               ..:,'>'Y.
                                                                                                                                                                                                           '\o"
              ~                                                         o'                                                          00                             ,o"'-'ti
         ,s-~o                                             ~~o
                                                                      ~<;
                                                                                            ~(Ii
                                                                                                  ~..._o                    '-Jo'                                                                                                                  11
     0-'Y.                                                                             !<.<{;
                                                   ~o
                                                                                  <,;.<{;
                                             '\O"'-'ti
                                                                                                              APPENDIX PAGE 103
     Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1042 Page 107 of 140




         B. Suspensions

         Tue available data tracks three types of school suspension: in-school suspensions, only one out-of-school
         suspension and more than one out-of-school suspension. An in-schoo l suspension is an instance in which
         a child is temporarily removed from his or her regular classroom(s) for at least half a day but remains w1der
         the direct supervision of school personnel. Out-of-school suspension means excluding a student from
         school for disciplinary reasons for one school day or longer. 1his does not include students who served their
         suspension in the school.

        American Indian students are 2.7 times more likely than white students to receive an in-school suspension.
        When looking at the more severe form of out-of-school suspensions, American Indian students are 2.7
        times more likely than all other students to receive an out-of-school suspension and 3.6 times more likely
        to receive an out-of-school suspension compared to white students. Overall, 10.8% of all American Indian
        students received a suspension. 111e table below shows a comparison to other student demographics:




                                           American     Asian    Hispanic Black        White      Pacific    2 or More
                                           Indian                                                 Islander   Races

        h1 School Suspension               3.2%         1.0%     2.3%        4.0%      1.2%       2.1%       2.0%
        Only one Out of School             4.6%         1.6%     2.6%        5.2%      1.3%       3.4%       2.6%
        Suspension
        More than One Out                  3.0%         0.8%     2.1%        4.3%      0.8%       1.8%       1.6%
        of School Suspension
        Total Out of School Suspension     7.6%         2.4%     4.7%        9.5%      2.1%       5.2%       4.2%

        Total Suspensions (in & out)       10.8%        3.4%     7.0%        13.5%     3.3%       7.3%       6.2%




        "This student population comprises 1.3% of the total student population in Utah. All things being equal, iL
        is expected that I.his demographic would account for 1.3% of all disciplinary actions. 1nis is not the case.
        Instead, this student group received two and a half times as rp.any disciplinary actions than expected. 111e
        chart below shows the percentage of the student population compared to the percentage of actions th is
        group received by suspension type.




12


                                           APPENDIX PAGE 104
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1043 Page 108 of 140




   Figure 6 Suspension Rates for American Indian Students

   Percent of Popu lation Compared t o Percent of
   Action s Received
    4.0% - - - -- - - - - - - --             -   -----------

    3.5% - - - - - -- --          ---



    2.5%   -   - -- - I

                                                                                       % of populati on
                                                                                       (Am erican Indian)
    1.0% - -
   0.5%    _J                                                                          % of total actions
                                                                                       received (Ameri can
                                                                                       Indian)
   0.0%
                  In-school        Out-of-school             Total
                 suspension         suspension            suspensions




   C. Expulsions

   111e data tracks two kinds of expulsion, those in which the student receives educational servi ces, and those
   in which they do not. There is a third reported category, expulsions under zero tolerance policies. An
   exp ulsio n under a zero tolerance policy is the removal of a student from the school setting fo r an extended
   length of time because a policy that results in mandatory expulsion of any student who commi ts o ne or
   more specified offenses ( for example, offenses involving gu ns, or other weapons, or violence, or similar
   fac tors, or combinations of these facto rs). These may be with or without services and are reflected in each
   of those categories.bl

   Ameri can Indian students a re 11 times more likely to be expelled with educational services than white
   s tuden ts. For both expulsion types com bined, American Indian studen ts a re seven and a half times more
   likely to be expelled. All of the expulsions given to American Indian students in 201 1 were given under zero
   tolerance policie·s.




                                                                                                                    13


                                      APPENDIX PAGE 105
     Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1044 Page 109 of 140




                Figure 7 Percent of American Indian Population Receiving Acti on

                Percent of Population Receivin g Action


                                                                                                   •    % of American
                                                                                                        Indian students
                                                                                                        receiving action

                                                                                                        % of white
                                                                                                        students
                                                                                                        receiving action



                           Expu lsion        Expulsion          Total           Expulsion
                              with            without         expulsion          under a
                            services          services                        zero tolerance
                                                                                  policy



                Based on the 265 expulsions given in Utah schools, it is expected that 3 American Indian sl11dents would
                receive this action. Instead, this demographic received 22, making them six times more likely than
                expected to be expelled. All expulsions were given under a zero tolerance policy, and all were expulsions
                with educational services.




                Figure 8 Expected Actions Compared to Actual Actions

                Expected Actions Compared to Actua l Actions
                 25

       V,
                 20                                                                                    Expected
        C:
        0
                                                                                                       actions
      ·.;:::;    15                                                                                    (American
        u
       "'0
      '+-
                                                                                                       Indian)
                 10
      '**'
                  5                                                                            •       Actual actions
                                                                                                       (American
                  0
                                                                                                       Ind ian)
                           Expulsion        Expulsion           Expu lsion       Total
                              with           without             under a       expulsions
                            services         services        zero tolerance
                                                                  policy




14


                                                  APPENDIX PAGE 106
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1045 Page 110 of 140




   D. Referrals to Law Enforcement

   Referral to law enforcement is a n action by which a student is reported to any law enforcement agency or
   official, including a school police unit, for an incident that occurs on school grounds, during school-relat-
   ed even ts, or while taking school transportation, regardless of whether official action is taken.53 Students
   receiving a referral to law enforcement can face a variety of consequences, including being detained, having
   to miss school to go to court, being fined, having to agree to other sanctions such as probation, and possi-
   bly being suspended or expelled by their schooJ.M

   American Indian students are the single most likely student population in Utah to be referred to law
   enforcement. As shown below, 3.2% of all American Indian students were referred to law enforcement.
   This student population is 3 times more likely to receive this action than all other students of color and
   almost 8 times"" more likely than white students.


   F1gul'e 9 Percent of Populations Referred to Law Enforcement

   Percent of Student Demographic Referred
   to Law Enforcement
   3.50% - - - - - - -- - - - - - - - - - - - - - - - - - -

   3.00%

   2.50%

   2.00%
                                                                                              % of student
   1.50%                                                                                      demographic
   1.00%

   0.50%




   In to tal, there were 3,317 referrals to law enforcement in Utah schools in 2011. This number, by itself, is
   alarming. American Indians, which account for 1.3% of the total student population, were predicted Lo
   receive 44 of these actions.56 lnstead, this gro up received 249, accounting for 7.5% of all referrals to law
   enforcement. This is 205 more referrals than expected.




                                                                                                                   15


                                       APPENDIX PAGE 107
     Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1046 Page 111 of 140




         Figure 10 American Indian Referrals to Law Enforcement

        Referrals to Law Enforcement: American Indian
         8.0%

         7.0%

         6.0%

         5.0%

         4.0%

         3.0%

         2.0%

         1.0%

         0.0%
                    % of overall student population                % of actions going to population




       E. School-Related Arrests

       A school-related arrest is an arrest of a student for any activity conducted on school grounds, during
       off-campus school activities (including while taking school transportation), or du e to a referral by any
       school official.

       American Indian students are the single most likely student population to be arrested at school. TI1ey are
       almost 4 times more likely67 to receive this action than all other students of color and more than 6 times
       more likely68 than white students. In total, there were 591 school-related arrests in Utah schools in 2011.
       Based on the percentage of American Jndians in the student popu lation, it is expected this group wou ld
       receive 8 of these actions. 69 Instead, this group received 42, accounting for more than 7% of all school-
       related arrests.70




16


                                           APPENDIX PAGE 108
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1047 Page 112 of 140




    Figure 11 Percent of Student Populations Arrested at School

    Percent of Student Demographic
    Arrested at School
    0.60% - - - - - - - - - - - - - - - - - - - - - - - - - -

    0.50%

    0.40%

    0.30%

    0.20%
                                                                                          •   o/o of student
                                                                                              demographic
    0. 10%

    0.00%




   F. Students with Disabilities

   American Indian students identified with disabilities fare even worse than American Indian students who
   have not been identified with a disability. This is particularly alarming because these students are protected
   by the Individuals with Disabilities Education Act (IDEA.) IDEA is a federal statute designed to ensure
   children wi th djsabilities have access to a free and appropriate public education that addresses their unique
   educational needs and to ensure states, parents, and educators have sufficient resources to carry out the
   goals and policies of the IDEA.7 1 It affords protection to students with disabilities facing disciplinary action
   in public schools.72 Students with identified disabilities are provided an Individual Education Plan ("IEP").7:;
   Children with IEP's are, under the law, guaranteed a manifestation review-a process in which a team
   decides whether the behavior that resulted in discipljne was a manifestation of that child's disability and, if
   so, whether the school was providing adequate services to help prevent the misconduct.74

   Disabilities that qualify students to receive services within their school under the IDEA include learning
   disabilities, vision and heari ng impairments, speech and language impairments, traumatic brain injuries,
   and emotional disturbances, among others.75 Emotional disturbances are particularly hard to evaluate, but
   often lead to the type of disruptive behavior that results in disciplinary aclion.76

   In 2011, Utah 74,307 students were identified as students wi th disabilities under IDEA and Section 504 of
   the Rehabilitation Act.n American Indian students accou nted for 1.2% of this total, yet received 4% ofall
   actions, making them 3.3 times more likely than expected to receive an action. More troubling, is that 30%
   of this student population received an action. W hen compared to white students identified as having a
   disability, they are 4.3 times more likely to be disciplined at school. .




                                                                                                                       17


                                      APPENDIX PAGE 109
     Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1048 Page 113 of 140




         Figure 11 American Indian Students with Disabilities Receiving Action

        American Indian Students with Disabilites


                                                                                      % of total student
                                                                                      population

                                                                                      % of total actions


                                                                                      % of American Indian
                                                                                      students receiving action




        These students feel the brunt of the inequality in expulsions under a zero tolerance policy. 1his
        demographic is almost 14 times more Jikely78 than expected to be expelled under such a policy. Thirty-
        three American Indian students identified as having a disability were referred to law enforcement, maki ng
        them almost 5 times more likely7Y to receive this action than white students. Ten were arrested at school,
        making them 8.5 times more likely to receive this action compared to white students identified as having
        a disability.



        G. District Specific Data

        There is a marked difference in student populations in referrals to law enforcement and school related
        arrests, with American Indian students in rural areas being much more likely than American Indian
        students in urban schools to receive this action. In urban locations, 1.2% of all American Indian students
        were referred to law enforcement. In rural schools, the number is much higher, with 6.6% of this student
        population being referred. In urban areas, American lndian students are 3.6 times more likely to be
        arrested at school, compared to American Indian students in rural areas, which are 15 times more likely.

        Some school districts in Utah are excluding American Indians from school through disciplinary actions at
        much higher rates than others.

                 ln 2011, the South Sanpete district gave 23.8% of the American Indian studen t population a
                 disciplinary action.s0 1_n comparison, 3.7% of whi te students received an action .

                 111e San Juan district, with the highest number of American Indians students in Utah, gave 22.5% of
                 all American Indian students an action compared to just 5.3% of white students, making them 4.2
                 times more likely to receive an action.8 1

                 American Indian students in the Davis district were 49 times more likely to be expelled than white
                 studen ts, and in the Iron district, they were 15 times more likely.




18


                                           APPENDIX PAGE 110
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1049 Page 114 of 140




    The rate at which so me districts refer American Indian students to law enfo rcem ent is disturbing.

             In the San Juan district, more than 1 in 10 American Indian stu dents received this action, making
             them 8 times more li kely to receive this action than white stu dents.82

             1n one high school in the San Juan district, almost 30% of American In dian stu dents 83 are referred
             to law enforcement. 8'1 An elementary schoo l. in that same dis trict referred over 17% of all American
             Indian studenls. 85

             In the Canyons district, American Indian students are 6.8 times m ore likely than white students to
             be referred to law enforcement.

             In th e Davis district, American Indi an sl1.1dents are 6.7 times more likely than white studen ts to b e
             refe rred to law enfo rcement.




    figure 13 Districts With Greatest Disparity for Referrals to Law Enforcement

    Referral to Law Enforcement:
    Districts with Highest Disparity
   12.0% -   - - - - - - --        ----------------

                                                                                      •   % of American Indian
                                                                                          population receiving
                                                                                          action


                                                                                          % of white population
                                                                                          receiving action




   Statistics for th e most disprop ortionate districts for school related arrests in clu de:

             In the Iro n district, 1.7% of all American Indian stu dents were arrested at school compared to 0.3%
             of white stu dents, making them 5 times more likely to receive this action.

             In the San Juan district, 1.5% of all American Indian stude nts received this action, co mpared to no
             white students.

             In the Uintah district, this stud ent populatio n was 6.3 times more likely than white students to be
             arrested at schoo l.




                                                                                                                         19

                                        APPENDIX PAGE 111
     Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1050 Page 115 of 140




        IV. Conclusion

        The data present by this Report is deeply troubling. If we are to begin to reverse these alarming trends in
        dropout rates and disproportionality in disciplinary actions among American Indians we must begin the
        conversation now, with the data as a starting point. The extent and magnitude of the discipline disparity
        must be made known to educators, administrators, policymakers and community members in Utah.




20


                                          APPENDIX PAGE 112
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1051 Page 116 of 140




   APPENDICES

   Appendix A - Location of American Indians and American Indian Students in Utah

   Six Indian tribes in Utah are recognized as official entities: Confederated Tribes of the Goshute
   Reservation, Northwestern Band of Shoshoni Nation, Paiute Indian Tribe of Utah, Skull Valley Band of
   Goshute Indians in Utah, Navajo Nation and the Utah Navajo Chapters, and Ute Indian Tribe of the
   Uintah & Ouray Reservation.86

   Indian country in Utah consists of twelve reservations, the largest87 of which are the Uintah & Ouray
   reservation located in Duchesne, Uintah and Grand" counties, and the Navajo Nation reservation
   located in Sanjuan County.89 Other reservations are the Shivwits Indian reservation<J0 in St. George, Utah;
   the Goshute reservation," located approximately seventy miles southeast of Wendover, Utah; Skull
   Valley reservation 92 in Toole County; Koosharem Band reservation"' in Sevier county; the Kanosh Band
   reservation94 in Milliard county; White Mesa Ute reservation<J5 in San Juan county; Northwestern Band
   of Shoshone''" in Box Elder County; and three reservations in Iron county, the Cedar Band reservation,"
   Indian Peaks Reservations<J8 and the Piute Indian reservationY9

   The school districts that serve these students on these reservations are:

   District                 Reservation                   # of American        % of American
                                                          Indian students      Indian students

   Sanjuan                  Navajo Nation                 1,487                47.7%
                            White Mesa Ute
   Uintah County            Uintah and Ouray .            529                  7.5%
   Duchesne County          Uintah and Ouray              280                  6.8%
   Sevier                   Koosharem Band                167                  3.5%
                            Kanosh Band Sevier
   Iron County              Piute Indian                  242                  2.8%
   Kane                     Navajo Nation                 32                   2.4%
   Washington County        Shivwits Indian               489                  1.8%
   Carbon                   Uintah and Ouray              41                   1.2%
   Tooele                   Skull Valley                  154                  1.1%
   Beaver County            Cedar Band                    17                   1.0%
                            Indian Peaks
   Box Elder                Northwestern Band of          94                   0.8%
                            Shoshone




                                                                                                                 21

                                     APPENDIX PAGE 113
     Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1052 Page 117 of 140




         Other school districts with a large American Indian enrollment that are not located near a reservation are:

         District                 Location                     #of American       % of American
                                                               Indian Students    Indian Students

        Granite School District   Salt Lake City, Utah         1,076                1.6%
        Salt Lake District        Salt Lake City, Utah         368                  1.5%
        Weber District            Ogden, Utah                  152                  1.2%
        Logan District            Logan, Utah                  75                   1.2%
        Murray District           Murray, Utah                 83                   1.1%
        Canyons District          Sandy, Utah                  275                  0.8%
        Nebo District             Spanish Fork, Utah           184                  0.6%
        Davis District            Farmington, Utah             399                  0.6%
        Alpine District           American Fork, Utah          379                  0.6%
        Jordan District           WestJordan, Utah             279                  0.6%




22


                                          APPENDIX PAGE 114
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1053 Page 118 of 140




    Appendix B - Districts with the Highest Disparity

   All Actions Combined (Suspension, Expulsion, Referral to Law Enforcem ent, School Related Arrest)



    Figure 14 Districts with Greatest Disparity: Total Actions

    Percent of Student Population Receiving Action:
    Total Actions
    60.0%

                                                                             •   % of American Indian
                                                                                 population receiving
                                                                                 action


                                                                                 % of white population
                                                                                 receiving action




    Figure 1S Districts with Greatest Disparity: Suspensions

    Percent of Student Population Receiving Action :
    Suspensions
   35.0%

                                                                                 % of American Indian
                                                                                 population receiving
                                                                                 action


                                                                                 % of write population
                                                                                 receiving action




                                                                                                         23

                                        APPENDIX PAGE 115
     Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1054 Page 119 of 140




        Figure 16 Districts with Greatest Disparity: Schoo l-Related Arrests

        Percent of Student Population Receiving Action:
        School-Related Arrest
        12.0% -   - - -- - - -- - - - - - - - - -

                                                                           % of American Indian
                                                                           population receiving
                                                                           action


                                                                           % of wh ite population
                                                                           receiving action




24


                                      APPENDIX PAGE 116
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1055 Page 120 of 140




    Appendix C - Schools with Highest Disparity By Action Type


    Figure 1 7 Schools w ith Greatest Disparity: Suspensions

    Percent of Student Population Receiving Action:
    Suspensions
    120.0% - -- -- - - - - - - - - - - - - - - - --            --

                                                                        •     % of American Indian
                                                                              population receiving
                                                                              action


                                                                              % of white population
                                                                               receiving action




    Figure 18 Schools w ith Greatest Disparity: Expulsions

    Percent of Student Population Receiving Action:
    Expu lsions
   60.0%

   50.0%                                                            •   % of American Indian
                                                                        population receiving
   40.0%                                                                action
   30.0% - · - - - - - - ----==-- - - -
                                                                            % of white population
                                                                            receiving action




                                                                                                      25


                                       APPENDIX PAGE 117
     Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1056 Page 121 of 140




          figure 19 Schools with Greatest Disparity: Referrals to Law Enforcements

         Percent of Student Population Receiving Action:
         Referrals to Law Enforcements
         6 0.0% - - - - - - - - - - - - - - - - - - --              ------

         50.0%                                                                           % of American Indian
                                                                                         population receiving
         40.0%                                                                           action
         30.0o/o

         20.0%                                                                           % of white population
                                                                                         receiving action
         10.0 %

          0.0 %




         Figure 20 Schools with Greatest Disparity: School-Related Arrests

         Percent of Student Population Receiving Action :
         School-Related Arrests
        25. 0o/o

        20.0 o/o                                                                     •   % of American Indian
                                                                                         population receiving
        15.0%                                                                            action


                                                                                         % of white population
                                                                                         receiving action




26

                                            APPENDIX PAGE 118
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1057 Page 122 of 140




    1
     The statistics presented in this Report are based upon independent analysis of the raw data made available
   by the Civil Rights Data Collection. That data, along with a school by school searchable database, is
   available at http://ocrdata.ed.gov/. Additional information on methodology available in the Methodology
   section of this report.
   2
     Cheyaiina L. Jaffke, The "Existing Indian Family" Exception to the Indian Child Welfare Act: The States'
   Attempt to Slaughter Tribal Interests in Indian Children, 66 La. L. Rev. 733, 734 {2006).
   "U.S. Comm'n on Civil Rights, A Quiet Crisis: Federal Funding and Unmet Needs in Indian Country, ix (July
   2003), available at http://www.usccr.gov/pubs/na0703/na0204.pdf.
   "Deborah N. Archer, Introduction: Challenging the School-to-Prison Pipeline, 54 N.Y.L. Sch. L. Rev. 867,868
   {2010).
   'Utah State Office ofEduc .. 2014 Cohort Graduation and Dropout Rate Report, available at http://www.
   schools.utah.gov/data/Superintendents-Annual-Report/2014/GraduationReport.aspx.
   'The numbers in this paragraph are based on independent analysis of the OCR data.
   7
     3.8 times.
   8
     In 2011, American Indian students comprised 1.3% of the student population. 1hree point two percent
   {3.2%) of this demographic were referred to law enforcement and 0.5% were arrested at school and 0.3%
   were expelled.
   "Office for Civil Rights, U.S. Department ofEducation, http://www2.ed.gov/about/offices/list/ocr/data.
   html. (Last visited 4/6/2015)
   IO]d.
   11
      Office for Civil Rights, U.S. Department of Education, 2011-12 Civil Right Data Collection Questions and
   Answers, http://ocrdata.ed.gov/ downloads/FAQ.pdf.
   12
      In both scenarios, assuming a student population of 100, the percentage would be 2%, even though one
   student received Lwo actions.
   '" From Fingerpaint to Finge,prints was issued by the Public Policy Clinic in the Fall of 2014 and is available
   at https://app.box.com/s/7ylyziug6ims8ahuwa06 or http://www.law.utah.edu/projects/public-policy-
   practicum/.
   "Archer, supra n. 4 at 868.
   15
      N.C. v. Com .. 396 S.W.3d 852,863 (Ky. 2013) (citing Marc Levin, Texas Public Policy Foundation, Schooling a
   New Class of Criminals? Better Disciplina,y Alternativesfor Texas Students, Policy Perspective 7 (March 2006).
   16/d.
   17
    Barbara Raymond, Assigning Police Officers to Schools, U.S. Department ofJustice, Community Oriented
   Policing Services Office, Problem-Oriented Guides for Police Response Guides Series No. 10, p. 1,
   Washington, DC, {April 2010), available at http://ric-zai-inc.com/Publications/cops-pl82-pub.pdf.
   "National Association of School Resource Officers, https://nasro.org/. (Last Visited 4/6/2015).
   19/d.
   20
      Peter Finn & Jack McDevitt, National Assessment ofSchool Resource Officer Programs, 43 {Feb. 2005),
   available at https://www.ncjrs.gov/pdffilesl/nij/grants/209273.pdf.
   21
      Jason P. Nance, Students, Police and the School-to-Prison Pipeline, Wash. U. L. Rev. (March 2015)
   forthcoming.
   22
      ld.at41.
   '"Id.
   24
      See Civil Rights Project at Harvard University & The Advancement Project, Opportunities Suspended:
    The Devastating Consequences ofZero Tolerance and School Discipline (Jun. 2000); see also New York Civil
   Liberties Union & American Civil Liberties Union, Criminalizing the Classroom: The Over-Policing ofNew
   York City Schools, 6 {2007).




                                                                                                                     27

                                      APPENDIX PAGE 119
     Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1058 Page 123 of 140




        25
             Dan Losen, Are We Closing the School Discipline Gap?The Center for Civil Rights Remedies, (Feb. 2015),
          available at http://civilrightsproject.ucla.edu/resources/projects/center-for-civil-rights-remedies/school-
          to-prison-folder /federal-reports/ are-we-closing-the-school-discipline-gap /losen-are-we-closing-discipline-
         gap-2015-summary.pdf.
          26 Id.
         27
             Archer, supra n. 4 at 868.
         28
             Robert Balfanz, Vaughan Byrnes, and Joanna Fox, Sent Home and Put Off-Track: The Antecedents,
         Disproportionalities, and Consequences ofBeing Suspended in the Ninth Grade (Dec. 2012), available
         at http://civilrightsproject.ucla.edu/ resources/ projects/ center-for-civil-rights-remedies/ school-to-
         prison-folder/ state-reports/ sent-home-and-put-off~track-the-antecedents-disproportionalities-and-
         consequences-of-being-suspended-in-the-ninth-grade/balfanz-sent-home-ccrr-conf-2013. pdf
         "Andrew Sum, Ishwar Khatiwada, Joseph McLaughlin et.al. The Consequences ofDropping Out ofHigh
         School-Joblessness and]ailingfor High School Dropouts and the High Cost to Taxpayers, (October 2009),
         available at http://www.northeastern.edu/clms/wp-content/uploads/The_Consequences_of_Dropping_
         Out_of_High_School.pdf.
         "" Chauncee D. Smith, Deconstructing the Pipeline: Evaluating School-to-Prison Pipeline Equal Protection Cases
         Through A Structural Racism Framework, 36 Fordham Urb. L.J. 1009 (2009); Deborah N. Archer, Introduction:
         Challenging the School-to-Prison Pipeline, 54 N.Y.L. Sch. L. Rev. 867 {2009/2010):Jeffrey D. Spitzer-Resnick,
         Children in Schoot Student Discipline and the School-to-Prison Pipeline, Wis. Lawyer, {Sep. 2014); Lia
         Epperson, Brown's Dream Deferred: Lessons on Democracy and Identity ftom Cooper v. Aaron to the "School-to-
        Prison Pipeline·: 49 Wake Forest L. Rev. 687 (2014).
         31
            Willard Hughes Rollings, Citizenship and Sujji-age: The Native American Struggle for Civil Rights in the
        American West, 1830-1965, 5 Nev. L.]. 126 {2004).
         12
        ' See Brackette F. Williams, A CLASS ACT: Anthropology and the Race to Nation Across Ethnic Terrain, 18

        Ann. Rev. Anthropology 401-44 ( 1989).
        ""Rollings, supra n. 31 at 126.
        '"Joseph P. Kalt & Stephen Cornell, The Redefinition ofProperty Rights in American Indian Reservations: A
         Comparative Analysis ofNative American Economic Development, 121-150 in American Indian Policy: Seif
        Governance and Economic Development 121, 126-27, edited by L.H. Leglers and F.J. Lyden, Westport, CT,
        Greenwood Press {1994).
        ''" Cheyaiina L. Jaffke, The ''Existing Indian Family" Exception to the Indian Child Welfare Act: The States'
        Attempt to Slaughter Tribal!nterests in Indian Children, 66 La. L. Rev. 733, 734 (2006).
        ""Lorie M. Graham, Reparations, Seif-Determination; and the Seventh Generation, 21 Harv. Hum. Rts.J. 47,
        51-52 {2008).
        "'See Peter Farb, Man's Rise To Civilization 257-68 {1968).
        38
            See, e.g., Hon. James Abourezk, The Role ofthe Federal Government: A Congressional View, in The Destruction
        OfAmerican Indian Families, 1, 12 (Steven Unger ed., 1977); H.R. Rep. No. 1386, 95th Cong., 2d Sess. 9, 11
        ( 1978), reprinted in 1978 U.S.C.C.A.N. 7530.
        39
            Armen H. Merjian, An Unbroken Chain ofInjustice: The Dawes Act, Native American Trusts, and Cobell v.
        Salazar, 46 Ganz. L. Rev. 609,611 {2011).
        -mu.s. Comm'n on Civil Rights, supra n.3.
        41   Id.
        42
           Pew Research Center.June 2014, http://www.pewresearch.org/. {Last Visited 4/6/2015).
        -u See, e.g., U.S. Dep't of Commerce, U.S. Census Bureau, Poverty Rates for Selected Detailed Race and Hispanic
        Groups by State and Place: 2007-2011, issued February 2013.
        441d.
        "United States Department of Labor, Bureau of Labor Statistics, Labor Force Characteristics by Race and
        Ethnicity: 2013, issued August 2014.



28

                                           APPENDIX PAGE 120
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1059 Page 124 of 140




   "Office of National Drug Control Policy, 2009 National Survey on Drug Use and Health (September 2010)
    available at http://www.whitehouse.gov/sites/default/files/ondcp/issues-content/native-americas/figl_
    lg.jpg.
   "Energy Info. Admin., Energy Consumption and Renewable Energy Development Potential on Indian Lands,
   ix (Apr. 2000) (noting that 14.2% oflndian homes on reservations have no access to electricity, compared to
    1.4% for all U.S. households).
   48
      People who responded to the 2010 census survey indicating race alone are referred to as "race alone:·
   People who reported more than one tribe, such as Navajo and Ute would also be included in race alone.
   This can be viewed as the minimum number of people reporting as American Indian or Alaska Native.
   Individuals who chose more than one of the six race categories on the census are referred to as "in
   combination:·
   "Office for Civil Rights, U.S. Department of Education, http://ocrdata.ed.gov/. (Last Visited 4/6/2015).
   50
      Schools located in cities with a general population under 30,000.
   51
      According to the Utah State Office ofEducation, Utah had a total of316 Title 1 schools in 2014, a
   designation made based on socio-economic demographics that qualify schools for supplemental federal
   funding. Each year, the State Office of Education identifies Title 1 schools in three categories: priority,
   focus and reward. The lowest performing 5 percent of Title 1 schools in the state are identified as "priority"
   schools, with the next 10 percent oflowest-performing schools identified as "focus" schools. Both priority
   and focus schools are required to implement school improvement strategies. There are ten priority schools,
   which have 1,054 American Indian students. There are 31 focus schools, which have 621 American
   Indian students.
   52
      Utah State Office ofEduc., supra n. 5.
   "'Id.
   " 3.0 times more likely to be expelled and 2.6 times more likely to be referred to law enforcement.
   55
      7.7 times.
   "' L.R. Mendez, Predictors ofsuspension and negative school outcomes: A longitudinal investigation, New
   Directions for Youth Development, 17-33, Issue 99, 12 Van Egeren, L.A., Kirk, (2003).
   57
      Lamont,]. I-1., Devore, et.al, Out-ofschool suspension and expulsion. Pediatrics, 131(3), el000-el007 (2013);
   Petras, H., Masyn, et al, Who is most at risk for school removal? A multilevel discrete-time survival analysis
   of individual- and context-level influences.Journal ofEducational Psychology, 103,223 {2011); American
   Psychological Association, Zero Tolerance Task Force Report An evidentia,y review and recommendations,
   (2008).
   58
      Utah has 77 additional schools that serve grades 1-6 along with additional grades in 7-12. 1hese schools
   were not included in the total, as the disciplinary actions are not broken out by grade. Generally speaking,
   these students range in age from 5 to 12 years old.
   59
      From Fingerpaint to Fingerprints reported 1,230 actions in school with "elementary" in the title. This
   means that "elementary" is actually in the name of the school. If a school name is "Smith Elementary
   School;' it is included, but a school named "Smith School" is not. This analysis looked at the grades served
   in each school, as reported to the CRDC.
   60
      3.9 times.
   61
      2.9 times.
   62
      For example, assume fifteen students are expelled, ten of which were a result of a zero tolerance policy,
   and five of which were expelled with educational services for other reasons. Further assume that two
   of those expelled under a zero tolerance received educational services while the other eight did not.
   Expulsions under zero tolerance would be reported as 10. The "expelled with services" count would be 7, the
   expelled without services would be 8, totaling the 15.




                                                                                                                      29

                                      APPENDIX PAGE 121
     Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1060 Page 125 of 140




            63
               Office for Civil Rights, U.S. Department ofEducation, http://www2.ed.gov/about/offices/list/ocr/data.
            html. (Last Visited 4/6/2015).
            64
               The Advancement Project, Opportunities Suspended: The Devastating Consequences ofZero Tolerance and
            School Discipline, 12, (June 2000).
            65
                 7.7 times.
            r,r, 1.3% of3,315 = 44
            67
                 3.8 times.
        68
                 6.2 times.
        '" There were 591 total actions. American Indians account for 1.3% of the population. All things being
        equal, it is expected they would receive 1.3% of the actions.
        70       7.1 %.
        71
           20 u.s.c. §1400(d) (2012).
        72
           Mark McWilliams and Mark P. Fancher, Undiagnosed Students with Disabilities Trapped in the School-to-
        Prison Pipeline, 89-Aug Mich. B.J. 28, 29 (2010).
        "' 34 C.F.R. § 300.530 (2013).
        74
           McWilliams, supra n. 72 at 29.
        75
           20 U.S.C. §1401(3)(A)(i) (2012).
        76 34 C.F.R. §300.8(c)(4)(i) (2013).

        77
           Section 504 of the Rehabilitation Act of 1973 is a national law that protects qualified individuals from
        discrimination based on their disability. Under this law, individuals with disabilities are defined as persons
        with a physical or mental impairment which substantially limits one or more major life activities. People
        who have a history of, or who are regarded as having a physical or mentul impairment that substantially
        limits one or more major life activities, are also covered.
        78
           13.8 times.
        7')      4.6 times.
            0
        '  Ten disciplinary actions were given to a population of 42 American Indian students.
        " 1,484 white students received 79 actions. 1,487 American Indian students received 335 actions.
        82
            10.8% of the American Indian student population referred to law enforcement in 2011.
        83
           29.7 percent.
        " San Juan High school had an American Indian population of 148 students. Forty four referrals went
        to this student population in 2011. In comparison, the school had a white population of391 students,
        receiving 7 referrals.
        85
           TSE' Bil' NIDZISGAI Elementary has an American Indian population of256 students. Forty-four referrals
        were given to this student population in 2011.
        "' http://www.bia.gov/cs/groups/public/documents/text/idc002652.pdf. (Last Visited 4/6/2015)
        87
           As measured in square miles.
        88
           Duchesne, Uintah and Grand Counties are located in the Northeast portion of Utah.
        89
           San Juan County is located in the Northwest portion of Utah along the Arizona border. The Navajo Indian
        reservation spans the corners of Utah, Arizona and New Mexico.
        90
           Utah Division oflndian Affairs; information can be found at http://heritage.utah.gov/Utah-indian-affairs/
        Utah-tribes.
        " Utah Division of Indian Affairs.
        " Id.
        93
           Piute Indian Tribe of Utah website; www.utahpiautes.org. (Last Visited 4/6/2015)
        94 Id.
        95
           Utah Division oflndian Affairs.
        % Id.
        97
           Piute Indian Tribe of Utah website; www.utahpiautes.org. (Last Visited 4/6/2015).
        98
           Id.
        99
           Id.

30

                                            APPENDIX PAGE 122
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1061 Page 126 of 140




   The University of Utah S. J. Quinney College of Law Clinical Program
   The College of Law's Clinical Program allows students to gain hands-on experience while earning academic credit in a wide range
   of diverse settings, from judicial chambers and civil rights organizations to business, technology and environmental placements,
   in local community agencies and in international arenas. The program was recently ranked second in the nation by the National
   Jurist magazine for the number of opportunities it provides for clinical experiences in the community.
   Clinics include a classroom component, which helps students prepare for their legal work and offers a forum for students to refiect
   on their experiences. Clinical placements help students to develop a ra nge of practice-related skills and to gain insights into their
   strengths and career preferences. Clinic students donated 40,000 hours of service in 2012-20 13.
   The Public Policy Clinic provides second and third year law students at the S. J. Quinney College of Law with an opportunity to
   effect public policy change through public education, the legislative process, and lftigation. The Clinic is currently focused on
   helping to put an end to t he school-to-prison pipeline in Utah.
   For more information, visit law.utah.edu




                                              APPENDIX PAGE 123
             Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1062 Page 127 of 140

                                                                                                                                                           U.S. Department of Commer




 QuickFacts
 Utah
 QuickFacls provides statistics for all states and counties, and for cities and towns with a population of 5,000 or morn.



Table

                                       'ALL TOPICS                                                                             Utah


                                     Population estimates, July 1, 2017, (V2017J                                                                                               3,101,833

                                       .1.   PEOPLE
                                     Population
                                      Population estimates, July 1, 2017, (V2017J                                                                                             3,101,833
                                      Population estimates base, April 1, 2010, (V2017J                                                                                       2,763,889
                                      Population, percent change· April 1, 2010 (estimates base) to July 1, 2017, (V2017)                                                              12.2%
                                      Population, Census, April 1, 201 o                                                                                                      2,763,885
                                     Age and Sex
                                      Persons under 5 years, percent                                                                                                              6 8.2%
                                      Person's;under 18 years, percent                                                                                                        6 29.9%
                                      P,ersons 65 years and over, percent                                                                                                     610.8%
                                     '~emale persons, percent                                                                                                                  6 49.7%
                                     Race and Hispanic Origin
                                      White alone, percent (a)                                                                                                                6       90.9%
                                      Black or African American alone, percent    (a)                                                                                            61.4%
                                     American ln~ian and Alaska Native alone, percent (a)                                                                                        61.5%
                                     Asian alone, percent (a)                                                                                                                    62.6%
                                      Native Haw!liian and Other Pacific Islander alone, percent (a)                                                                             61.0%
                                     Two or-More Races, percent                                                                                                                  6 2.5%
                                     Hispanic or Latino, percent (b)                                                                                                          6 14.0%
                                     White alone, not Hispanic or Latino, percent                                                                                             6 78.5%
                                     Population Characteristics
                                     Veterans, 2012-2016                                                                                                                          129,748
                                     Foreign born persons, percent, 2012·2016                                                                                                            8.3%
                                     Housing
                                     Housing units, July 1, 2017, (V2017)                                                                                                    1,084,631
                                     Owner-occupied housing unfl rate, 2012-2016                                                                                                     69.6%

                                     Median value of owner-occupied housing units, 2012-2016                                                                                   $224,600
                                     Median seleeled monthly owner cosls -with a mortgage, ·2012-2016                                                                               $1,429
                                     Median selected monthly owner costs -withou( a mortgage, 2012-2016                                                                                  $394
                                     Median gross rent, 2012-2016                                                                                                                        $912
                                     Building permits, 2017                                                                                                                         24,679

                                    Families & Living Arrangements
                                     Households, 2012-2016                                                                                                                       918,367
                                     Persons per household, 2012-2016                                                                                                                     3.16
                                     Living in same house 1 year ago, percent of persons age 1 ye~r+, 2012-2016                                                                      82.9%
                                     Language other than English spoken at home, percent of persons age 5 years+, 2012-2016                                                          14.7%
                                    Education
                                     High school graduate or higher, percent of persons age 25 years+, 2012-2016                                                                     91.5%
                                     Bachelor's degree or higher, percent of persons age 25 years+, 2012-2016                                                                        31.7%
                                    Health
                                     With a disability, under age 65 years, percent, 2012-2016                                                                                          6.8%
                                     Persons without health insurance, under age 65 years, percent                                                                       · 610.1%

                                                                         APPENDIX PAGE 124                                    ········-- ·-·%   ~ ··-· ·,_........, .. · ......... ·........ _..;.,··, :· .... -~ ... -••.
U.S.
CaseCensus Bureau QuickFacts:
     2:18-cv-00314-HCN        Utah
                           Document                                        Page
                                    29-1 Filed 10/09/18 PageID.1063 Page 128    3 of3
                                                                             of 140


 Value Noles
              1. Includes data not distributed by county.

 A   Estimates are not comparable to other geographic levels due to methodology differences that may exist between different data sources.

 Some estimates presented here come from sample data, and thus have sampling errors that may render some apparent differences between geographies statistically indistinguishable. Click the Q1
 left of each rrm in TABLE vlew to learn about sampling error.

 The vintage year (e.g., V2017) refers to the final year of the series {2010 thru 2017), Different vintage years of estimates are not comparable.
 Fact Notes
              (a)    Includes persons reporting only one race
              (b)    Hispanics may be of any race, so also are Included In applicable race categories
              (c)    Economic Census - Puerto Rico data are not comparable to U.S. Economic Census data
 Value Flags
           D      Suppressed to avoid disclosure of confidential information
           F      Fewer than 25 firms
              FN  Footnote on this Item in place of data
            NA Not available
            s Suppressed; does not meet publication standards
            X     Not applicable
            z Value greater than zero but less than half unit of measure shown
                  Either no or too few sample observations were available lo compute an estimate, or a ratio of medians cannot be calculated because one or both of the median estimates falls in tt
            interval of an open ended distribution.
 QuickFacts data are derived from: Population Estimates, American Communlly Survey, Census of Population and Housing, Current Population Survey, Small Area Health Insurance Estimates, Sm
 Poverty Estimates, State and County Housing Unit Estimates, County Business Patterns, Nonemployer Statistics, Economic Census, Survey of Business owners, Building Permits,



                ABOUT US                    FINO OATA                          BUSINESS & INDUSTRY              PEOPLE&                          SPECIAL TOPICS             NEWSROOM
                Aro You in a Survey?        au1ckFac1s                         Holp Wrth Your Form•             HOUSEHOLDS                      Ad,,,sors. Contois and      News Releases
                FAQs                        American Fat:tF1nder               Econorruc lnd,cators             2020 Census                     Research Programs           Ro lease Schedule
                D"oclo(s Comer              2010 Census                        Econom,c Census                 2010 Consus                       Stabsbcs m Schools         Facts tor Featmes
                Reg,onal Offices            Economic Census                    E-Stats                         Ameracan Community                Tnbal Resources jAIAN)     Stats tor Stones
                                                                                                               Survey                           Emorgoncy Preparedness
                Hislcry                     lnte,actr,e Maps                   lntemat<onalTrado                                                                            Biogs
                                                                                                                Income                           Stat<st<ealAbstract
                Reseat eh                   Tra1n,ng & Workshops               Export Codes
                                                                                                               Povony
                Scien\ir.c Integrity        Data Tools                         NAICS                                                             Special Census Program
                                                                                                               Population Est,males
                Census Carcors              Devolopc,s                         Governmonts                                                      Data Lmkage lnfrutructure
                                                                                                               Populal1cn Pro1ect1cm;           FrnudulentAct<VLty&
                Dr,ers,ty@Censuo            Catalogs                           Longrtudinal Employer-
                                                                               Household Dynam,cs              Heatth lnsu,ance                 Scams
                Bus,nen OpportuniMs         Publications
                                                                               (LEHO)                          Housong                          USA.gov
                Congressional and
                lntetgcvemmenlal                                               Survey of8u5'ne,s o.vners       ln!emal1onal

                Contact Us                                                                                     Genealogy




                                                                                       CONNECT WITH US

                                                         Access,bil1ty I ln!ormat<on Qualrty I FOIA I Data Protoct<on and Pnvacy Policy I US DopartmontofCommorce




                                                                                                                                                                                               Is this page helpful? X
                                                                                                                                                                                                ()Yes        Q No


                                 APPENDIX
https://www.census.gov/quickfacts/ut                                                                          PAGE 125                                                                                10/8/2018
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1064 Page 129 of 140



                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF UTAH

                                    CENTRAL DIVISION


        In re:

        UTE INDIAN TRIBE OF THE
        UINTAH AND OURAY
        RESERVATION a federally
        recognized Indian Tribe,
        and a federally
        chartered corporation,
        et al. ,

                  Plaintiffs,

        vs.                              Case No. 2:16-CV-00579CW
        JUDGE BARRY G. LAWRENCE,
        District Judge, Utah
        Third Judicial District
        Court, in his Individual
        and Official Capacity,
        and L~NN D. BECKER,

                  Defendants.




                         BEFORE THE HONORABLE CLARK WADDOUPS

                                   February 28, 2018


                                    Motion Hearing




                        Laura W. Robinson, RPR, FCRR, CSR, CP
                                351 South West Temple
                                8.430 U.S. Courthouse
                             Salt Lake City, Utah 84101
                                    (801)328-4800

                                                                             1


                          APPENDIX PAGE 126
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1065 Page 130 of 140



           Appearances of Counsel:

           For the Plaintiffs:          Frances C. Bassett
                                        Thomasina Real Bird
                                        Attorneys at Law
                                        Fredericks Peebles & Morgan
                                        1900 Plaza Drive
                                        Louisville, CO 80027

                                        J. Preston Stieff
                                        Attorney at Law
                                        J. Preston Stieff Law Offices
                                        110 S. Regent Street
                                        Suite 200
                                        Salt Lake City, Utah 84111

           For Lynn D. Becker:          David K. Isom
                                        Attorney at Law
                                        Isom Law Firm
                                        299 S. Main Street
                                        Suite 1300
                                        Salt Lake City, Utah    84111

           For Judge Barry Lawrence:    Nancy Sylvester
                                        Attorney at Law
                                        Administrative Office of
                                        t-hP f'.nnrt-c:
                                        PO Box 140241
                                        Salt Lake City, Utah 84114




                                                                              2



                          APPENDIX PAGE 127
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1066 Page 131 of 140
                                                                             3



                                   I N D E X

   Examinations                                                       Page

     MICHAEL J. WOZNIAK                                                111
     DIRECT EXAMINATION                                                112
     BY MS. BASSETT
     CROSS-EXAMINATION                                                 124
     BY MR. ISOM
     REDIRECT EXAMINATION                                              130
     BY MS. BASSETT
     PILAR THOMAS                                                      131
     DIRECT EXAMINATION                                                132
     BY MS. REAL BIRD
     CROSS-EXAMINATION                                                 143
     BY MR. ISOM
     REDIRECT EXAMINATION                                              152
     BY MS. REAL BIRD

                               E X H I B I T S
   No.        Description                                             Page

             Plaintiff's Exhibit 1                                     123
             Plaintiff's Exhibit 2                                     161




                          APPENDIX PAGE 128
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1067 Page 132 of 140



    1      power and so it would require an act of congress.        And so an

    2      Act like IMDA is taken to be with -- some of the courts have

    3      described that power under the Constitution as plenary

    4      authority in the congress and so that's what -- it has been

    5      accepted that in the exercise of that plenary authority,

    6      congress is able to enact statutes such as the Indian

    7      Mineral Development Act,      25 USC Section 81, and a handful of

    8      others.

    9             THE COURT:     So 177 really becomes irrelevant because

  10       there is no contention that there is a treaty or some other

  11       act other than the specific acts you have referred to?

  12              MS. BASSETT:     I think the way that our experts have

  13       explained it to us, their understanding is that if approval

  14       was not required under IMDA, Mr. Becker's contract would be

  15       subject to 177.

  16              THE COURT:     That is your legal experts.

  17              MS. BASSETT:     Indian Law experts, yes, Your Honor.

  18              THE COURT:     Yeah.   But it wouldn't be a question of

  19       Indian Law, it would be a question of federal law.

  20              MS. BASSETT:     Dealing with Indians, yes.    Federal law

  21       dealing with Indians.

  22              THE COURT:     Mr.   Isom, do you have -- what do you think

  23       that language means?

  24             MR. ISOM:     I don't have anything to add but the

  25       language itself and the language seems clearly to say that,


                                                                               81


                          APPENDIX PAGE 129
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1068 Page 133 of 140




  1617 Sheridan Lake Rd
  Rapid City, SD 57702
  605.341.4400
  605.341.4400

        Home
        Terry Pechota
        Contact
        Practice




  Welcome to the Pechota Law Office web site.

  Terry Pechota was born in Winner, SD and was raised in nearby Colome. He has more than 40
  years of experience in private law practice in South Dakota since receiving his Juris Doctorate
  from the University of Iowa Law School in 1972. He received a Bachelor’s of Science Degree in
  Education from Black Hills State University in 1969.

  He was admitted to the South Dakota Bar in 1972; the United States Court of Appeals, Eighth
  Circuit in 1973; the United States Supreme Court in 1974; the United States Court of Appeals,




                                 APPENDIX PAGE 130
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1069 Page 134 of 140




  Ninth Circuit in 1983; the United States Claims Court in 1984; and the United States Court of
  Appeals, Federal Circuit in 1985.

  He has been admitted to various tribal courts including Rosebud Tribal Court; Oglala Sioux
  Tribal Court; Yankton Sioux Tribal Court; Crow Creek Tribal Court; and Standing Rock Tribal
  Court.

  Mr. Pechota is a member of the State Bar of South Dakota; the Colorado State Bar; Pennington
  County Bar Association; American Trial Lawyers Association; South Dakota Trial Lawyers
  Association and the American Indian Attorneys Association.

  Mr. Pechota, an enrolled member of the Rosebud Sioux Tribe, is widely considered a pioneer as
  a Native American practicing law in the United States. He is one of the first 13 Native
  Americans to argue Federal Indian law cases before the United States Supreme Court. He was
  the first Sioux Indian to be named a U.S. District Attorney.

  While his practice has involved a good deal of Indian law cases, he has a successful record in
  other areas of the law including: criminal defense; personal injury-plaintiff; medical malpractice;
  civil rights and federal tort claims. A more complete list can be found on the Practice page.

  Mr. Pechota is an attorney dedicated to his clients’ success. If you have a need for an attorney
  qualified in the areas of law described on the Practice page of this website you are encouraged to
  contact Pechota Law Offices.




  © 2016 Pechota Law Office

  site designed by Sanborn Advertising and Black Hills Computer Consulting, Inc.




                                  APPENDIX PAGE 131
      Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1070 Page 135 of 140




NATIVEAMERJCAN RIGHTS FUND



 NARF ATTORNEYS AMONG "THE FIRST THIRTEEN"

 February 16, 2012
 Categories: Uncategorized




                                               - ·---""'-····--
                                               --=-     :....-....:--
NARF Attorneys among "The First Thirteen"

The Fi'rst Thirteen Native attorneys who argued before the U.S. Supreme Court will be coming together to discuss
their experiences in a symposium on Friday, March 16, 2012, at the University of New Mexico School of Law in
Albuquerque, NM. Native American Rights Fund (NARF) Senior Staff Attorneys Melody McCoy and Heather Kendall
Miller are two of the thirteen. (TWo others of the 13, Arlinda Lock]ear and Jeanne Whiting, were NARF attorneys at
the time of their arguments. Two more, Terry Pechota and Ray Cross, had been NARF attorneys prior to making
their arguments.)
The symposium will begin with Rodney Lewis who argued the Central Machinery Co. v. Arizona Tax
Commission case in 1980 and continue through James Anaya who argued Nevada v. Hicks in 2001, a case in which
NARF also represented a party. instead of the more usual lecture format, Dale White (California v. U.S. , 1989) will
sit down with several of these attorneys at a time to have a conversation about their preparations, the day itself,
and its impact on their careers and on Federal Indian Law.
This historic event will be sponsored by the American lndian Law Center, Inc. (AILC), UNM's Law and Indigenous
Peoples Program, the Indian Legal Program at ASU's Sandra Day O'Connor CoJJege of Law, and the New Mexico
Indian Bar Association. In addition, the NM lndlan Bar Association will host a reception on Thursday evening before
the event to honor the thirteen ground-breaking attorneys.
Proceeds from the symposium will benefit the Pre-Law Summer Institute (PLSI). PLSI, which the AILC has been
running since 1967, is an intensive two-month program which prepares American Indian and Alaska Native
individuals for the 1igors of law school by essentially replicating the first semester of law school. Likened to boot
camp by many former participants, the PLSJ concentrates its content into eight weeks of instruction, research and
study, teaching students the unique methods of law school research, analysis, and wTiting.
The NARF Case s
In January, 1997, Melody McCoy argued that tribal civil jurisdiction shouJd extend tb the actions of everyone who
comes within tribal territory, whether they are Native American or not. The case, Stra te v. A- 1 Cont ractors,
involved a car accident on a state highway that is on a federal right-of-way crossing federal Indian trust Jand in
 North Dakota. Neither motorist was Indian, but one driver was a resident of the reservation, and had adult children
who were members of the tribe. NARF argued that tribal courts should have jurisdiction along with state courts
over motor vehicle torts that threaten the rese1vation community, even if they occur on state highways. Relying
heavily on an earlier case, Montana v. United States, the Supreme Court ruled that the tribal court Jacked
jurisdiction. Montana established that for jurisdiction over non-Indians within reservations but on non-Indian
land, there must either be a consensual relationship or a direct threat to the tribe's political integrity, economlc
security, health or welfare.
                                                 APPENDIX PAGE 132
I leather Kendall- Miller represented the respondent, the Native Village ofVenetie, in Alaska v. Na tive Village
      Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1071 Page 136 of 140
not Indian country under the Alaska Native Claims Settlement Act of 1971, and therefore the Tribe Jacked
jurisdiction to impose the tax. (The State of Alaska, the petitioner, was represented by John G. Roberts, who later
became the Chief Justice of the United States.)

Melody McCoy joined the Native American Rights Fund as a staff attorney in 1986. At NARF, Melody works primarily
in the areas of tribal jurisdiction, tribal education rights, tribal trust funds, and tribal intellectual property rights.
She received her undergraduate degree from Harvard Univ~rsity (1981) and Jaw degree from the University of
Michigan (1986). Melody is admitted to practice law in Colorado and Massachusetts. She is an enrolled member of
the Cherokee Nation of Oklahoma.
Heather Kendall-Miller is a senior staff attorney in the NARF Anchorage, Alaska office. A lawyer, teacher, and
mentor, her legal experience includes cases involving subsistence, tribal sovereignty, human rights, and taxation.
Prior to joining NARF, Heather worked with Sonosky, Chambers, Sasche & Miller in Anchorage, Alaska and
Washington, DC doing legislative research and writing memoranda for litigation. From 1992 to 1994, Heather was a
Skadden Fellow. Heather is Athabascan. She received a history degree, magna cum laude, from the University of
Alaska, Fairbanks, Alaska (1988). She received her M.A. and J.D. from Harvard University (1991).
For more information click here and also here.




Boulder CO (main) - 303-447-8760 Anchorage AK - 907-276-0680 Washington DC - 202-785-4166




                                                  APPENDIX PAGE 133
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1072 Page 137 of 140




     University of Colorado Law School
     Colorado Law Scholarly Commons

     Articles                                                                                                 Colorado Law Faculty Scholarship



     20 13


     La~eringfor Groups: The Case ofAmerican
     Indian Tribal Attorneys
     Kiisten A. Carpenter
     University of Colorado Law School

     Eli Wald
     University of Denver Sturm College of Law




     Follow this and addition al works at : http: / /scholar.law.colorado.edu/ articles
     tJa Part of the Indian and Aboriginal Law Commons, Legal Ethics and Professional Responsibility
     Comm ons, and th e Legal Profession Commons


     Citation Information
     Kristen A. Carpenter and Eli Wal d, Lawyering fo r Groups: The Case of America11 l ndia11 Triba l Attorneys, 8 I Po RDl:IAM L. Rev. 3085
     (2013), a11ailable at htt p: / /sc hola r.law.colorado.edu / nrticles/ 95.



     Copyright Statement
     Copyright protected. Use of materjaJs from this collection beyond the exceptions provided fo,in the Fait Use and Educational Use dauscs of the U.S.
     Copyright Law may violate federal law. Permission to publish or reproduce ls required.


    This Article is brough t to yo u fo r free ,md open a ccess by the Colorado Law Faculty Schohu:shlp at Colorado Law Scholarly Commons. It has been
    ,1cccptcd for incluslon in Articles by an authorized administrator of Colorado Law Scholarl y Commons. For more information, please contact
    crik.bcck@kolorado.edu.




                                                   APPENDIX PAGE 134
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1073 Page 138 of 140




                        LAWYERING FOR GROUPS:
                      THE CASE OF AMERICAN INDIAN
                           TRIBAL ATTORNEYS
                               Kristen A. Carpenter* & Eli Wald**

           Lawyering for groups, broadly defined as the legal representation of a
        client who is not an individual, is a significant and booming phenomenon.
        Encompassing the representation of governments, corporations,
        institutions, peoples, classes, communities, and causes, lawyering for
        groups is what many, if not most, lawyers do. And yet, the dominant theory
        of law practice-the Standard Conception, with its principles of zealous
        advocacy, nonaccountability, and professional role-based morality-and
        the rules of professional conduct that codify it, continue to be premised on
        the basic antiquated assumption that the paradigmatic client-attorney
        relationship is between an individual client and an individual attorney. The
        result is a set of rules and a theory of law practice that often ill fit the
        practice of group lawyers.
           This Article explores the theoretical and practical challenges of group
        lawyering through the study of lawyers for American Indian tribes. We
        believe that a focus on tribal lawyers furthers two important goals. First,
        the individualistic impulse of the dominant theory of law practice is so
        ingrained that it forecloses the possibility of challenging and imagining
        genuine group-based alternatives. In order to truly see the shortcomings of
        the Standard Conception and conceive of alternatives to it, one must start
        not with an abstract theory of group representation, but with a detailed
        study of the meaning, needs, interests, and realities of actual groups and
        build a corresponding theory from the ground up. Second, the story of
        tribal lawyers, an important narrative of both the legal profession and of
        tribes, is still largely untold. This Article thus aims to challenge the
        homogeneity of the Standard Conception of law practice and to begin the
        process of imagining group-based alternatives to it, while at the same time
        telling part of the story of tribal lawyers.


        * Associate Dean for Faculty Development, Associate Professor of Law, and Director,
        American Indian Law Program, University of Colorado Law School.
        ** Charles W. Delaney Jr. Professor of Law, University of Denver Sturm College of Law.
        The authors would like to thank Deborah Cantrell, Rick Collins, Howie Erichson, Matthew
        Fletcher, Bruce Green, Peter Huang; Alexi Lahav, Nancy Moore, Sarah Krakoff, Russ
        Pearce, Wenona Singe!, Teddy Rave, Angela Riley, David Wilkins, Charles Wilkinson, and
        Ben Zipurski for helpful comments and conversation!1 about this Article.

                                                3085




                                  APPENDIX PAGE 135
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1074 Page 139 of 140


             3086                             FORDHAM LAW REVIEW                                               [Vol. 81

                                                    TABLE OF CONTENTS

             INTRODUCTION ........................................................................................ 3086

             I. LAWYERING FOR GROUPS: A PRACTICE IN SEARCH OF A THEORY ... 3089
             IL A SHORT HISTORY OF AMERICAN INDIAN TRIBAL LAWYERING ....... 3096

                      A.   Origins .................................................................................... 3096
                      B.   Power and the Legal System ................................................... 3097
                      C.   Loyalty and Conflicts .............................................................. 3100
                      D.   Legal and Political Empowerment ......................................... 3104
                      E.   The Contemporary Tribal Lawyer .......................................... 3109
             III. PROFESSIONAL IDEOLOGY, ROLE, AND RULES
                      MEET TRIBAL LAWYERING .......................................................... 3113

                      A. The Dominant Professional Ideology and Role ofAmerican
                          Lawyers ................................................................................. 3113
                      B. The Dominant Ideology and Tribal Lawyering ...................... 3115
                      C. From Ideology to Role and Rules ........................................... 3121
                          1. Competence ..................................................................... 3122
                          2. Allocation of Authority Between Client and Attorney .... 3131
                          3. Conflicts oflnterest .......................................................... 3135
                          4. Organization As Client .................................................... 3140
            IV. THE EXPERIENCE OF AMERICAN INDIAN TRIBAL LAWYERS AS A
                  MEANS OF QUESTIONING LAWYERING FOR GROUPS ................... 3143
                 A. From "Zealous Advocacy" to "Effective Representation " .... 3145
                 B. From "Nonaccountability" to "Client Empowerment" ......... 3149
                 C. Challenging the Primacy ofProfessional Identity over
                     Nonprofessional Identity ....................................................... 3152
                 D. Some Models from Indian Country ........................................ 3157
            CONCLUSION ........................................................................................... 3162

                                                        INTRODUCTION
               Today's scholars of the legal profession are asking profound questions
            about what changes in the practice of law mean for global governance,
            including issues of corporate power, state sovereignty, and human rights. 1
            This conversation necessarily entails consideration of the many forms of
            client organization, and indeed human association, comprising our
            profession and society. And, yet, the conversation is stymied by the
            absence of theoretical and descriptive accounts capturing the phenomenon
            of lawyering for groups. Instead, the professional obligations of lawyers
            remain largely conscripted to a model of individual lawyering, envisioning
            a lawyer representing a singular person or entity in litigation, that fails to

                 I. See, e.g., David B. Wilkins & Mihaela Papa, The Rise of the Corporate Legal Elite
            in the BRICS: Implications for Global Governance 36 B.C. INT'L & COMP. L. REV.
            (forthcoming 2013) (manuscript at 1~3).




                                      APPENDIX PAGE 136
Case 2:18-cv-00314-HCN Document 29-1 Filed 10/09/18 PageID.1075 Page 140 of 140


         2013] THE CASE OF AMERICAN INDIAN TRIBAL ATTORNEYS                                   3107

         including Rennard Strickland, Ralph Johnson, Monroe Price, Reid
         Chambers, and many others were developing federal Indian Law into a
         discrete field of study attracting both Indian and non-Indian students who
         intended to practice in the field.99
            From 1988 to 2001, thirteen members or descendants of tribes, namely
         S. James Anaya, Raymond Cross, Heather Kendall-Miller, Rodney Lewis,
         Arlinda Locklear, Melody McCoy, Marilyn Miles, Terry Pechota,
         G. William Rice, Martin Seneca, Dale White, Jeanne Whiteing, and Susan
         Williams, appeared as counsel for tribal interests before the Supreme Court
         in major American Indian cases that determined tribal rights in tax, water,
         property, religion, jurisdiction, and other areas. Ioo Many others participated
         in major legislative movements, such as the notable Pawnee attorney,
         Walter Echo-Hawk, whose advocacy for American Indian human remains
         and religious freedoms, contributed to the passage of several major statutes.
         Time and time again, these attorneys recounted a personal dimension of
         their advocacy. As Echo-Hawk said after the burial of hundreds of
         thousands of Indian remains, "Many of them were likely my own
         relatives." 101 Tom Fredericks, a member of the Mandan, Hidatsa, and
         Arikara Nation, who has shared the indelible childhood memory of losing
         the family ranch to government condemnation of reservation lands, went on
         to represent tribes in government, regulatory, and transactional matters,

         education of English and Indian youth. Caleb Cheeshahteaumuck of the Wampanoag Tribe,
         Class of 1665, was the first Native American to graduate from Harvard. . . . Despite the
         University's pledge in its Charter to actively facilitate the education of American Indian
         youth, it was not until 1970 that a program was established to specifically address Native
         American issues."). Dozens of American Indian graduates of Harvard Law School have
         gone on to prominent careers as tribal lawyers. See, e.g., Emily Dupraz, For the Next
         Generation: Two Brothers Advocate/or the Sovereignty o/Their People, HARV. L. BULL.,
         Summer 2008, available at http://www.law.harvard.edu/news/bulletin/2008/summer/cn 02
         .php (describing the careers of Steve Emery and Mark Van Norman, Cheyenne River Sioux
         tribal members and Harvard Law School graduates who have devoted their work to Indian
         law at the tribal and federal levels); see also Patrice Kunesh, Living the Lessons We Have
         Learned: A Native American Student Ponders the Lives of Her Harvard, HARV. GAZETIE
         (Apr. 29, 2010), http://news.harvard.edu/gazette/story/2010/04/living-the-lessons-we-have-
         learned/.
             99. See Rennard Strickland & Gloria Valencia-Weber, Observations on the Evolution of
         Indian Law in the Law Schools, 26 N.M. L. REV. 153, 158-59 (1996) (identifying early
         teachers and scholars of federal Indian law).
            100. See Diane J. Schmidt, "The First 13" Brings Together Indian Law Pioneers,
         NAVAJO TIMES, Apr. 5, 2012, available at http://navajotimes.com/politics/2012/0412/040512
         law.php; see also Press Release, Am. Indian Law Ctr., Inc., First 13 Native American
         Attorneys To Argue Before the U.S. Supreme Court Unite at Legal Symposium (Mar. 12,
         2012), available at http://www.ailc-inc.org/PDF%20files/AILC%20-%20First%120Thirteen
         %20Press%20Release.pdf.
          101. Janet Varnum, Walter Echo-Hawk II:          Fighting for Justice, STATE, http://state
         magazine.okstate.edu/content/profile-walter-echo-hawk-ii (last visited Apr. 19, 2013)
         ("Echo-Hawk's work on groundbreaking legislation includes the American Indian Religious
         Freedom Act of 1978, the National Museum of American Indians Act of 1989, the Native
         American Graves Protection and Repatriation Act of 1990 and the American Indian
         Religious Freedom Act Amendments of 1994."); see also Jack F. Trope and Walter R. Echo-
         Hawk, The Native American Graves Protection And Repatriation Act: Background and
         Legislative History, 24 ARIZ. ST. L.J. 35 (1992).




                                    APPENDIX PAGE 137
